EXHIBIT 10.18

 

CONFIDENTIAL INFORMATION HAS BEEN OMITTED PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934 AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION.  THE LOCATIONS OF THE OMITTED INFORMATION ARE INDICATED BY THE
FOLLOWING NOTATION: [OMITTED MATERIAL].

 

EXECUTION COPY

 

DISTRIBUTION AGREEMENT

 

This DISTRIBUTION AGREEMENT (the “Agreement”), is made as of the 24th day of
November, 2003 (the “Effective Date”) among Hoefer, Inc., a Delaware corporation
having a principal place of business at 654 Minnesota Street, San Francisco,
California 94107-0387 (“Hoefer”); Harvard Bioscience, Inc., a Delaware
corporation having a principal place of business at 84 October Hill Road,
Holliston, Massachusetts  01746 (“HBIO”), solely for the limited purpose of
performing the obligations set forth in Section 19.16 below; and Amersham
Biosciences Corp, a Delaware corporation, having a principal place of business
at 800 Centennial Avenue, Piscataway, New Jersey 08855 (“AB”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Asset Purchase Agreement by and among HBIO,
Hoefer, Amersham Biosciences (SF) Corp. (“Seller”) and AB of even date herewith
(the “Purchase Agreement”), Hoefer is purchasing from Seller certain assets
related to Seller’s 1-D gel electrophoresis business (the “Acquisition”);

 

WHEREAS, it is a condition to the closing of the Acquisition that AB enter into
this Agreement with Hoefer and HBIO and that this Agreement become effective
upon the closing of the Acquisition;

 

WHEREAS, subsequent to the closing of the Acquisition, Hoefer will be the
reseller or manufacturer and seller of certain Products and Equivalent Products
(each as hereinafter defined);

 

WHEREAS, Hoefer and AB recognize AB’s strength in marketing Products to certain
categories of customers; and

 

WHEREAS, Hoefer and AB desire that AB distribute the Products on the terms and
subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the above premises and of the mutual
agreements and understandings set forth herein, the parties hereto hereby agree
as follows:

 

1.               Definitions.

 


1.1  “AB TRADEMARKS” SHALL MEAN (A) ANY OF THE TRADEMARKS, SERVICE MARKS, TRADE
NAMES OR LOGOS OWNED BY AB OR ITS AFFILIATES OR ANY SUCCESSOR ENTITIES AND (B)
THE PRODUCT TRADEMARKS.


 


1.2  “ADJUSTED CONTRACT YEAR PURCHASE MINIMUM” SHALL MEAN ANY OF ADJUSTED
CONTRACT YEAR ONE PURCHASE MINIMUM, ADJUSTED CONTRACT YEAR TWO PURCHASE MINIMUM
OR ADJUSTED CONTRACT YEAR THREE PURCHASE MINIMUM AS EACH OF SUCH TERMS IS
DEFINED IN SCHEDULE 2 HEREOF.


 


1.3  “AFFILIATE” SHALL MEAN ANY COMPANY OR ENTITY THAT DIRECTLY OR INDIRECTLY
THROUGH ONE OR MORE INTERMEDIARIES CONTROLS, IS CONTROLLED BY, OR IS UNDER
COMMON CONTROL WITH A PARTY, WHERE “CONTROL” MEANS THE OWNERSHIP OF AT LEAST
FIFTY PERCENT (50%) OF SUCH COMPANY’S OR ENTITY’S

 

--------------------------------------------------------------------------------


 

capital stock or the power to direct or cause the direction of such company’s or
entity’s management, whether by ownership of securities, by contract or
otherwise.

 


1.4  “CONTRACT YEAR” SHALL MEAN ANY OF CONTRACT YEAR ONE, CONTRACT YEAR TWO,
CONTRACT YEAR THREE, CONTRACT YEAR FOUR, CONTRACT YEAR FIVE OR ANY OTHER
SUBSEQUENT PERIOD OF THE SAME LENGTH PRIOR TO THE TERMINATION OF THIS AGREEMENT
COMMENCING IMMEDIATELY SUBSEQUENT TO A CONTRACT YEAR.  “CONTRACT YEAR ONE” SHALL
MEAN THE PERIOD FROM THE EFFECTIVE DATE UNTIL SEPTEMBER 30, 2004.  “CONTRACT
YEAR TWO” SHALL MEAN THE PERIOD FROM OCTOBER 1, 2004 UNTIL SEPTEMBER 30, 2005. 
“CONTRACT YEAR THREE” SHALL MEAN THE PERIOD FROM OCTOBER 1, 2005 TO
SEPTEMBER 30, 2006.  “CONTRACT YEAR FOUR” SHALL MEAN THE PERIOD FROM OCTOBER 1,
2006 TO SEPTEMBER 30, 2007.  “CONTRACT YEAR FIVE” SHALL MEAN THE PERIOD FROM
OCTOBER 1, 2007 TO SEPTEMBER 30, 2008.


 


1.5  “EFFECTIVE DATE” SHALL HAVE THE MEANING SET FORTH ABOVE.


 


1.6  “EQUIVALENT PRODUCTS” SHALL MEAN ANY PRODUCTS WHICH HAVE THE SAME OR
SUBSTANTIALLY THE SAME EXTERNAL APPEARANCE, BASE FUNCTION AND INTERNAL
COMPONENTS OF THE PRODUCTS, OR ARE FUNCTIONALLY EQUIVALENT THERETO, BUT WHICH DO
NOT BEAR OR OTHERWISE DISPLAY ANY OF THE AB TRADEMARKS.


 


1.7  “EUROPEAN ECONOMIC AREA” MEANS THE TERRITORIES DEFINED IN THE AGREEMENT ON
THE EUROPEAN ECONOMIC AREA, SIGNED IN OPORTO ON MAY 2, 1992, AS SUCH AGREEMENT
HAS BEEN AMENDED OR MAY BE AMENDED FROM TIME TO TIME.  THE MEMBER COUNTRIES
CURRENTLY CONSIST OF THE KINGDOM OF BELGIUM, THE KINGDOM OF DENMARK, THE FEDERAL
REPUBLIC OF GERMANY, THE HELLENIC REPUBLIC, THE KINGDOM OF SPAIN, THE FRENCH
REPUBLIC, IRELAND, THE ITALIAN REPUBLIC, THE GRAND DUCHY OF LUXEMBOURG, THE
KINGDOM OF THE NETHERLANDS, THE PORTUGUESE REPUBLIC, THE UNITED KINGDOM OF GREAT
BRITAIN AND NORTHERN IRELAND, THE REPUBLIC OF AUSTRIA, THE REPUBLIC OF FINLAND,
THE REPUBLIC OF ICELAND, THE PRINCIPALITY OF LIECHTENSTEIN, THE KINGDOM OF
NORWAY, AND THE KINGDOM OF SWEDEN.


 


1.8  “HOEFER TRADEMARKS” SHALL MEAN ANY OF THE TRADEMARKS, SERVICE MARKS, TRADE
NAMES OR LOGOS OWNED BY HOEFER OR ITS AFFILIATES OTHER THAN THE PRODUCT
TRADEMARKS.


 


1.9  “INTELLECTUAL PROPERTY RIGHTS” MEANS ALL RIGHTS IN, TO AND UNDER PATENTS,
TRADE SECRET RIGHTS, COPYRIGHTS, TRADEMARKS, SERVICE MARKS, LOGOS, TRADE DRESS
AND SIMILAR RIGHTS OF ANY TYPE UNDER THE LAWS OF ANY GOVERNMENTAL AUTHORITY,
INCLUDING WITHOUT LIMITATION, ALL APPLICATIONS AND REGISTRATIONS RELATING TO THE
FOREGOING.


 


1.10                           “PRODUCT TRADEMARKS” SHALL MEAN THE TRADEMARKS
OWNED BY HOEFER OR ITS AFFILIATES LISTED ON SCHEDULE 6 ATTACHED HERETO.


 


1.11                           “PRODUCTS” SHALL MEAN THE PRODUCTS LISTED IN
SCHEDULE 1 ATTACHED HERETO AND ALL UPDATES OR REPLACEMENTS THEREOF AND ANY OTHER
1-D PRODUCTS MANUFACTURED AND SOLD OR RESOLD BY HOEFER IN THE FUTURE, IN EACH
CASE SOLELY TO THE EXTENT THAT ANY SUCH UPDATES, REPLACEMENTS OR OTHER 1-D
PRODUCTS ARE ADDED TO SCHEDULE 1 IN ACCORDANCE WITH SECTIONS 8.1 OR 8.3.  “1-D
PRODUCTS” SHALL MEAN GEL ELECTROPHORESIS EQUIPMENT, INSTRUMENTATION AND
ACCESSORIES THAT AID IN THE ANALYSIS OF PROTEINS ACCORDING TO A SINGLE PROPERTY,
EITHER ISOELECTRIC POINT OR MOLECULAR WEIGHT, AND THAT AID IN THE ANALYSIS OF
NUCLEIC ACIDS ACCORDING TO A COMBINATION OF CHARGE AND

 

2

--------------------------------------------------------------------------------


 

size.  “2-D Products” shall mean gel electrophoresis equipment, instrumentation
and accessories that aid in the analysis of proteins according to the two
independent properties of isoelectric points and molecular weight in any
combination.  The terms Products, 1-D Products and 2-D Products shall not
include reagents (including gel electrophoresis reagents).  Notwithstanding
anything herein to the contrary, any and all products listed in Schedule 1 shall
be deemed a “Product” under this Agreement, regardless of whether any such
product bears or otherwise displays an AB Trademark, a Hoefer Trademark, a third
party trademark or any combination of the foregoing or no trademark.


 


1.12                           “RESTRICTED DISTRIBUTOR” SHALL MEAN ANY OF THE
FOLLOWING ENTITIES: [OMITTED MATERIAL] AND EACH OF THEIR RESPECTIVE AFFILIATES.


 


1.13                           “SELLER AFFILIATE” SHALL MEAN (A) AMERSHAM PLC
AND ANY SUCCESSOR TO AMERSHAM PLC, (B) ANY COMPANY OR ENTITY (INCLUDING, WITHOUT
LIMITATION, AB AND SELLER) THAT, ON OR AFTER THE EFFECTIVE DATE, DIRECTLY OR
INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES IS CONTROLLED BY AMERSHAM PLC OR
BY A SUCCESSOR TO AMERSHAM PLC, AND ANY SUCCESSOR TO ANY SUCH COMPANY OR ENTITY,
AND (C) IN THE EVENT OF AN ASSIGNMENT BY AB TO AN ASSIGNEE IN ACCORDANCE WITH
SECTION 19.9, SUCH ASSIGNEE AND AFFILIATES OF SUCH ASSIGNEE; PROVIDED THAT NO
QUALIFIED COMPANY (AS HEREINAFTER DEFINED), NON-QUALIFIED COMPANY (AS
HEREINAFTER DEFINED), OR OWNER OF AMERSHAM PLC OR OF A SUCCESSOR TO AMERSHAM PLC
SHALL BE CONSIDERED A SELLER AFFILIATE.


 


1.14                           “TERRITORY” SHALL MEAN THE WORLD.


 


1.15                           “USD” SHALL MEAN UNITED STATES DOLLARS.


 

2.               Appointment of Distributor.

 


2.1  APPOINTMENT.  SUBJECT TO THE TERMS AND CONDITIONS HEREOF AND EXCEPT AS
OTHERWISE SET FORTH IN SECTION 2.4 BELOW, HOEFER HEREBY APPOINTS AB AS THE
EXCLUSIVE DISTRIBUTOR, MARKETER AND SELLER OF THE PRODUCTS WHICH, SUBJECT TO
SECTION 2.5 BELOW, BEAR OR OTHERWISE DISPLAY AB TRADEMARKS IN THE TERRITORY.  AB
AGREES TO MARKET, DISTRIBUTE AND SELL THE PRODUCTS SOLELY UNDER AB TRADEMARKS
UNLESS THE PARTIES AGREE IN WRITING THAT AB MAY MARKET, DISTRIBUTE AND SELL
PRODUCTS WHICH BEAR THE AB TRADEMARKS AND/OR HOEFER TRADEMARKS.  THE PRECEDING
NOTWITHSTANDING, THE PARTIES ACKNOWLEDGE THAT HOEFER AND AB EACH HAVE AN
INVENTORY OF PRODUCTS THAT MAY BEAR BOTH THE AB AND HOEFER TRADEMARKS AND THAT
HOEFER WILL REQUIRE A REASONABLE PERIOD OF TIME IN WHICH TO MODIFY ITS
PROCEDURES SO AS TO MANUFACTURE AND SELL PRODUCTS WHICH, CONSISTENT WITH PAST
PRACTICE, OR AS REASONABLY REQUESTED BY AB AND TO THE EXTENT PRACTICABLE, BEAR
AB TRADEMARKS AND, UNLESS OTHERWISE AGREED BY THE PARTIES IN WRITING, DO NOT
BEAR HOEFER TRADEMARKS.  ACCORDINGLY, THE PARTIES AGREE AS FOLLOWS: (A) HOEFER
WILL EXERCISE COMMERCIALLY REASONABLE EFFORTS TO PROMPTLY MODIFY ITS PROCEDURES
IN ORDER TO MANUFACTURE, SELL OR RESELL PRODUCTS TO AB WHICH CONSISTENT WITH
PAST PRACTICE, OR AS REASONABLY REQUESTED BY AB AND TO THE EXTENT PRACTICABLE,
BEAR AB TRADEMARKS AND, UNLESS OTHERWISE AGREED BY THE PARTIES IN WRITING, DO
NOT BEAR HOEFER TRADEMARKS; (B) FOR A PERIOD OF UP TO 270 DAYS AFTER THE
EFFECTIVE DATE, HOEFER MAY SUPPLY, AND AB SHALL ACCEPT, DELIVERY OF PRODUCTS
WHICH MAY BEAR HOEFER TRADEMARKS; AND (C) AB SHALL HAVE THE RIGHT TO MARKET,
SELL AND DISTRIBUTE ANY SUCH PRODUCTS AND ANY OTHER PRODUCTS IN AB’S INVENTORY
WHICH MAY BEAR HOEFER TRADEMARKS, WHETHER BEFORE OR

 

3

--------------------------------------------------------------------------------


 

after the foregoing 270 day period.  For the avoidance of doubt: (x) Hoefer may
not sell to any party other than AB any Product that bears an AB Trademark; and
(y) AB may not use any of the Hoefer Trademarks, except in connection with (i)
distributing and selling of any Products which AB has in inventory on the date
hereof or which are purchased from Hoefer prior to the end of the foregoing 270
day period and/or (ii) distributing marketing materials in existence on the date
hereof, without the prior written consent of Hoefer.  AB shall obtain Hoefer’s
written approval of all samples of any materials (other than materials provided
by Hoefer) which bear or display any Hoefer Trademark or Product Trademark prior
to any use of a Hoefer Trademark or Product Trademark, any and all use of the
Hoefer Trademarks and of the Product Trademarks by AB or any of its Affiliates
inures solely to the benefit of Hoefer and any right AB or any of its Affiliates
may acquire in such trademarks is hereby assigned to Hoefer or its Affiliates
absolutely; provided further that, AB shall not use the Hoefer Trademarks or the
Product Trademarks in a manner or form whereby, in Hoefer’s reasonable opinion,
the goodwill and reputation of such trademarks are prejudiced or damaged.


 


2.2  HOEFER IS EXCLUSIVE SUPPLIER.  EXCEPT AS OTHERWISE PERMITTED IN
SECTION 8.3(B) OR SECTION 15, AB AGREES THAT, IN THE GEOGRAPHIC AREAS AND FOR
THE TIME PERIODS SET FORTH IN THIS SECTION 2.2 BELOW AB AND THE SELLER
AFFILIATES SHALL NOT, DIRECTLY OR INDIRECTLY, MANUFACTURE ANY PRODUCT, PURCHASE
ANY PRODUCT FROM ANY COMPANY OR ENTITY OTHER THAN HOEFER, AND/OR MARKET, SELL OR
DISTRIBUTE ANY PRODUCT (OTHER THAN A PRODUCT PURSUANT TO THIS AGREEMENT) WHICH
(A) IS SUBSTANTIALLY THE SAME AS ANY OF THE PRODUCTS OR (B) HAS SUBSTANTIALLY
THE SAME EXTERNAL APPEARANCE, BASE FUNCTION AND INTERNAL COMPONENTS OF ANY OF
THE PRODUCTS OR IS FUNCTIONALLY EQUIVALENT THERETO.  SUCH RESTRICTIONS SHALL
APPLY: (X) IN THE EUROPEAN ECONOMIC AREA FOR THE INITIAL TERM PLUS ANY TAIL
PERIOD; AND (Y) IN THE REST OF THE WORLD FOR THE TERM OF THIS AGREEMENT PLUS ANY
TAIL PERIOD (THE AFOREMENTIONED TERRITORIES BEING REFERRED TO AS THE “RESTRICTED
TERRITORIES” DURING THE APPLICABLE TIME PERIODS).  THE TERM “TAIL PERIOD” SHALL
MEAN: (M) IN THE EUROPEAN ECONOMIC AREA, THE ONE (1) YEAR PERIOD FOLLOWING ANY
TERMINATION OF THIS AGREEMENT (OTHER THAN ANY TERMINATION BY AB UNDER
SECTION 17.2) EFFECTIVE DURING THE INITIAL TERM; AND (N) IN THE REST OF THE
WORLD, THE ONE (1) YEAR PERIOD FOLLOWING ANY TERMINATION OF THIS AGREEMENT
(OTHER THAN ANY TERMINATION BY AB UNDER SECTION 17.1(B) OR 17.2); PROVIDED THAT
SUCH TAIL PERIOD SHALL NOT EXTEND BEYOND SEPTEMBER 30, 2013.


 


2.3  AB SUB-DISTRIBUTORS.  AB SHALL BE ENTITLED TO APPOINT ONE OR MORE
SUB-DISTRIBUTORS (EACH, A “SUB-DISTRIBUTOR”).  AB SHALL HAVE WRITTEN AGREEMENTS
(EACH A “SUB-DISTRIBUTION AGREEMENT”) WITH ANY AND ALL SUB-DISTRIBUTORS THAT ARE
NOT AFFILIATES OF AB (EACH AN “INDEPENDENT SUB-DISTRIBUTOR”); PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL ANY SUB-DISTRIBUTION AGREEMENT CONTAIN TERMS AND
CONDITIONS, THAT ARE INCONSISTENT WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT.  NOTWITHSTANDING AB’S ENTERING INTO ANY SUB-DISTRIBUTION AGREEMENT,
AB SHALL REMAIN RESPONSIBLE TO HOEFER FOR ANY AND ALL ACTIONS OR INACTIONS OF
ITS SUB-DISTRIBUTORS IN CONNECTION WITH THE PERFORMANCE OF ANY AB OBLIGATIONS
UNDER THIS AGREEMENT, AND AB SHALL NOT BE RELIEVED FROM RESPONSIBILITY FOR ITS
OBLIGATIONS UNDER THIS AGREEMENT.  HOEFER SHALL NOT BE REQUIRED TO SEEK
FULFILLMENT OF, OR OTHERWISE ENFORCE, SUCH OBLIGATIONS FROM OR AGAINST ANY
SUB-DISTRIBUTOR OR ANY PARTY OTHER THAN AB.


 


2.4  HOEFER DISTRIBUTION OF EQUIVALENT PRODUCTS.  HOEFER MAY DIRECTLY (E.G., TO
END USERS OR CUSTOMERS), OR INDIRECTLY, THROUGH ONE OR MORE DISTRIBUTORS,
MARKET, SELL AND/OR DISTRIBUTE EQUIVALENT PRODUCTS UNDER ANY TRADEMARKS OTHER
THAN THE AB TRADEMARKS OR NO TRADEMARKS;

 

4

--------------------------------------------------------------------------------


 

provided, however, that in light of, among other things, AB’s undertakings in
Section 11.1(a) below, Hoefer will not engage or appoint any Restricted
Distributor to market, sell and/or distribute any of the Equivalent Products: 
(a) during Contract Year One, Contract Year Two or Contract Year Three; and (b)
thereafter until the earlier of: (i) the termination of this Agreement; and (ii)
such time as the total amount of Products purchased by AB from Hoefer multiplied
by the transfer price for such Products then in effect under this Agreement
(reduced by any credit notes or refunds issued for returns or discounts applied
to any such Products) for each of three (3) consecutive calendar months falls
below [OMITTED MATERIAL].


 


2.5  AB TRADEMARKS USAGE.  HOEFER SHALL UTILIZE AB TRADEMARKS ONLY IN CONNECTION
WITH THE MANUFACTURING OF PRODUCTS FOR SALE TO AB PURSUANT TO THIS AGREEMENT. 
HOEFER AGREES AS FOLLOWS:


 


(A)  HOEFER SHALL BE RESPONSIBLE FOR THE SAFE AND SUITABLE PACKAGING OF THE
PRODUCTS FOR DELIVERY;


 


(B)  THE PRODUCTS, PRODUCT LITERATURE AND PACKAGING SHALL, CONSISTENT WITH PAST
PRACTICE, OR AS REASONABLY REQUESTED BY AB AND TO THE EXTENT PRACTICABLE, STATE
THAT THE PRODUCTS ARE MANUFACTURED BY AND/OR FOR HOEFER AND SHALL, CONSISTENT
WITH PAST PRACTICE, OR AS REASONABLY REQUESTED BY AB AND TO THE EXTENT
PRACTICABLE, BEAR AB TRADEMARKS SPECIFIED BY AB TO BE AFFIXED BY AND AT THE
EXPENSE OF HOEFER (EXCEPT AS OTHERWISE CONTEMPLATED IN SECTION 10.1(K)).  HOEFER
SHALL OBTAIN AB’S PRIOR WRITTEN APPROVAL OF ALL SAMPLES OF PRODUCT LITERATURE
AND PACKAGING RELATING TO THE PRODUCTS.


 


(C)  AB OR ITS AFFILIATES OWN ALL AB TRADEMARKS (OTHER THAN PRODUCT TRADEMARKS)
APPEARING ON OR USED IN RELATION TO THE PRODUCTS AND LITERATURE PURSUANT TO THIS
SECTION 2.5;


 


(D)  HOEFER MAY ONLY USE AB TRADEMARKS FOR THE PURPOSES SET FORTH IN THIS
AGREEMENT DURING THE TERM OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT NOTHING
HEREIN SHALL RESTRICT HOEFER’S USE OF ANY OF THE PRODUCT TRADEMARKS AFTER THE
TERMINATION OF THIS AGREEMENT;


 


(E)  ANY AND ALL USE OF THE AB TRADEMARKS (OTHER THAN PRODUCT TRADEMARKS) BY
HOEFER WILL INURE TO THE BENEFIT OF AB AND ANY RIGHT HOEFER OR ANY OF ITS
AFFILIATES MAY ACQUIRE IN SUCH TRADEMARKS IS HEREBY ASSIGNED TO AB OR ITS
AFFILIATES ABSOLUTELY;


 


(F)  HOEFER SHALL NOT USE THE AB TRADEMARKS IN A MANNER OR FORM WHEREBY, IN AB’S
REASONABLE OPINION, THE GOODWILL OR REPUTATION OF SUCH TRADEMARKS IS PREJUDICED
OR DAMAGED; AND


 


(G)  HOEFER HEREBY GRANTS AB AND ITS AFFILIATES AN EXCLUSIVE (EVEN AS TO
HOEFER), WORLDWIDE, NON-ROYALTY BEARING LICENSE TO USE THE PRODUCT TRADEMARKS IN
CONNECTION WITH DISTRIBUTING AND SELLING THE PRODUCTS, ANY MARKETING MEDIA
RELATING TO THE PRODUCTS AND OTHERWISE CONSISTENTLY WITH ITS RIGHTS AND
OBLIGATIONS HEREUNDER DURING THE TERM.  AB SHALL NOT AND WILL ENSURE THAT NONE
OF ITS AFFILIATES MODIFY OR ALTER THE PRODUCT TRADEMARKS WITHOUT FIRST OBTAINING
HOEFER’S WRITTEN CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.
 AB AND ITS AFFILIATES SHALL DISPLAY SUCH NOTICES AS MAY BE NECESSARY TO
PRESERVE AND PROTECT HOEFER’S INTELLECTUAL PROPERTY RIGHTS IN THE PRODUCT
TRADEMARKS.  AB AND ITS AFFILIATES SHALL NOT USE ANY

 

5

--------------------------------------------------------------------------------


 

trademark, trade name, logo, internet domain name or design which is the same or
substantially similar to any of the Product Trademarks as such to cause
confusion in the mind of a reasonable person.  If Hoefer at any time finds that
AB’s or any of its Affiliates’ use of any of the Product Trademarks is not
consistent with standards of quality acceptable to Hoefer, Hoefer may notify AB
in writing of such deficiencies, and if AB fails to correct such deficiencies
within forty five (45) days after receipt of such notice, Hoefer may, at its
election, terminate this license effective immediately.  Hoefer reserves all
rights to the Product Trademarks except as expressly granted herein to AB and
its Affiliates.  AB and its Affiliates shall never challenge Hoefer’s ownership
of or right to license, or the validity of, the Product Trademarks, any
application for registration thereof or any trademark registration thereof.


 

3.               Forecasts; Orders.

 


3.1  FORECASTS.  AB WILL SUBMIT A 90 DAY NON-BINDING UNITS FORECAST FOR AB’S
FUTURE PRODUCT NEEDS TO HOEFER EACH CALENDAR QUARTER.  THIS FORECAST WILL BE
USED BY HOEFER FOR PRODUCTION PLANNING.  AB SHALL SUBMIT SUCH FORECAST TO HOEFER
NO LATER THAN TEN (10) DAYS AFTER THE BEGINNING OF EACH CALENDAR QUARTER.  AB
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO PROVIDE REASONABLE ESTIMATES IN
SUCH FORECASTS.


 


3.2  ORDERS.  ALTHOUGH AB MAY SUBMIT ITS STANDARD PURCHASE ORDER FORM FOR
ORDERS, CHANGE ORDERS, OR OTHER NOTICES HEREUNDER, SUCH ORDERS, CHANGE ORDERS,
OR NOTICES WILL BE GOVERNED BY THE TERMS AND CONDITIONS OF THIS AGREEMENT AND
ANY TERM OR CONDITION SET FORTH IN ANY SUCH FORM WHICH IS INCONSISTENT WITH OR
IN ADDITION TO THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL HAVE NO FORCE OR
EFFECT.  AB WILL SUBMIT PURCHASE ORDERS (EACH, A “PO”) IN A MANNER AND FORM
CONSISTENT WITH PAST PRACTICE.  SUBJECT TO THE FOREGOING, AB MAY, IN ITS SOLE
DISCRETION, CHANGE THE MANNER IN WHICH IT SUBMITS POS; PROVIDED THAT SUCH CHANGE
DOES NOT UNREASONABLY INCREASE THE EXPENSES INCURRED BY OR WORKLOAD REQUIRED BY
HOEFER TO RESPOND TO AND/OR ACCEPT ANY SUCH PO.


 


3.3  ACCEPTANCE OF ORDERS.  HOEFER SHALL ACCEPT ANY PO SUBMITTED BY AB THAT IS
CONSISTENT WITH THE TERMS OF THIS AGREEMENT.  IF AB SUBMITS A PO THAT IS NOT
CONSISTENT WITH THE TERMS OF THIS AGREEMENT, HOEFER WILL NOTIFY AB OF SUCH FACT
WITHIN FIVE (5) BUSINESS DAYS AND EACH OF AB AND HOEFER WILL WORK TOGETHER
EXPEDITIOUSLY AND IN GOOD FAITH TO ADDRESS AND RESOLVE THE ISSUES WHICH CAUSED
HOEFER TO QUERY SUCH PO.  IF THE PARTIES CANNOT RESOLVE SUCH OUTSTANDING ISSUES
WITHIN FIVE (5) BUSINESS DAYS AFTER THE DATE OF HOEFER’S NOTICE, HOEFER MAY
REJECT SUCH PO.  IF HOEFER DOES NOT GIVE AB NOTICE OF A PO’S INCONSISTENCY WITH
THIS AGREEMENT WITHIN FIVE (5) BUSINESS DAYS, SUCH PO SHALL BE DEEMED ACCEPTED.
 NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN THE EVENT THAT AB SUBMITS A
PO WHICH IS CONSISTENT WITH THE TERMS OF THIS AGREEMENT BUT CONTAINS TERMS WHICH
HOEFER CANNOT REASONABLY FULFILL (E.G., DELIVERY TIMING OR UNUSUALLY LARGE ORDER
(AS MEASURED AGAINST AB’S APPLICABLE FORECAST OR, IF NO SUCH FORECAST HAS BEEN
ISSUED, AGAINST AB’S AVERAGE ORDERS DURING THE PRIOR CALENDAR QUARTER)), HOEFER
SHALL NOTIFY AB WITHIN FIVE (5) BUSINESS DAYS AND EACH OF AB AND HOEFER WILL
WORK TOGETHER EXPEDITIOUSLY AND IN GOOD FAITH TO ADDRESS AND RESOLVE SUCH
ISSUE(S) WITHIN FIVE (5) BUSINESS DAYS.  IF THE PARTIES CANNOT RESOLVE SUCH
ISSUE(S) WITHIN FIVE (5) BUSINESS DAYS AFTER THE DATE OF HOEFER’S NOTICE, HOEFER
MAY REJECT SUCH PO.  IF HOEFER DOES NOT GIVE AB NOTICE THAT HOEFER CANNOT
REASONABLY FULFILL A PO WITHIN FIVE (5) BUSINESS DAYS, SUCH PO SHALL BE DEEMED
ACCEPTED.

 

6

--------------------------------------------------------------------------------


 

4.               Delivery of Products.

 


4.1  “EX WORKS” DELIVERY.  THE PRODUCTS SOLD BY HOEFER TO AB SHALL BE DELIVERED
“EX WORKS” HOEFER’S PRODUCTION FACILITY LOCATED IN SAN FRANCISCO, CALIFORNIA, OR
IF SUCH LOCATION IS MOVED, TO SUCH OTHER LOCATION AS HOEFER NOTIFIES AB IN
WRITING.  THE TERM “EX WORKS” AS USED IN THIS AGREEMENT REFERS TO INCOTERMS
2000.

 


4.2  DELIVERY OF PRODUCTS.  SUBJECT TO THE REQUIREMENT THAT THE PRODUCTS SHALL
BE DELIVERED “EX WORKS”, HOEFER WILL DELIVER, CONSISTENT WITH PAST PRACTICE, THE
PRODUCTS COVERED BY A PO WHICH IT HAS ACCEPTED OR IS DEEMED TO HAVE ACCEPTED. 
AB MAY CHANGE THE WAY THAT PRODUCTS ARE DELIVERED “EX-WORKS” FROM HOEFER TO AB,
AT AB’S SOLE DISCRETION; PROVIDED THAT SUCH CHANGE DOES NOT UNREASONABLY
INCREASE THE EXPENSES INCURRED BY OR WORKLOAD REQUIRED BY HOEFER TO SO DELIVER
SUCH PRODUCTS.


 

5.               Prices.

 


5.1  INITIAL PRICE LIST.  THE TRANSFER PRICES FOR PRODUCTS SOLD BY HOEFER TO AB
FROM THE EFFECTIVE DATE UNTIL DECEMBER 31, 2004 SHALL BE THE TRANSFER PRICES SET
FORTH IN SCHEDULE 1 ATTACHED HERETO; PROVIDED THAT SUCH TRANSFER PRICES SHALL BE
NOT LESS FAVORABLE TO AB THAN ANY TRANSFER PRICES FOR EQUIVALENT PRODUCTS
OFFERED BY HOEFER TO ANY OTHER CUSTOMER OR DISTRIBUTOR UNDER SUBSTANTIALLY
SIMILAR CIRCUMSTANCES (E.G., SUBSTANTIALLY SIMILAR PURCHASE COMMITMENTS AND
VOLUMES).


 


5.2  DELIVERY OF SUBSEQUENT PRICE LISTS.  SUBSEQUENT PRICE LISTS FOR THE
PRODUCTS SHALL BE PREPARED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 5
AND ISSUED BY HOEFER AT LEAST THREE (3) MONTHS PRIOR TO THE COMMENCEMENT OF
CALENDAR YEAR 2005 AND EACH CALENDAR YEAR THEREAFTER.  NOTWITHSTANDING ANY OTHER
PROVISIONS OF THIS AGREEMENT, IN ALL CASES TRANSFER PRICES SHALL BE NOT LESS
FAVORABLE TO AB THAN ANY TRANSFER PRICES FOR EQUIVALENT PRODUCTS OFFERED BY
HOEFER TO ANY OTHER CUSTOMER OR DISTRIBUTOR UNDER SUBSTANTIALLY SIMILAR
CIRCUMSTANCES (E.G., SUBSTANTIALLY SIMILAR PURCHASE COMMITMENTS AND VOLUMES).


 


5.3  PRICE INCREASES.  THE PARTIES SHALL MEET ON OR BEFORE ONE HUNDRED TWENTY
(120) DAYS PRIOR TO THE END OF EACH CALENDAR YEAR BEGINNING WITH CALENDAR YEAR
2004 AND NEGOTIATE IN GOOD FAITH INCREASES IN THE TRANSFER PRICES OF PRODUCTS TO
BE SOLD TO AB IN THE SUBSEQUENT CALENDAR YEAR SUCH PRICE INCREASE TO BE
EFFECTIVE AS OF ON JANUARY 1 OF EACH SUCH CALENDAR YEAR; PROVIDED, THAT (A) FOR
CALENDAR YEAR 2005, HOEFER MAY, IN ITS SOLE DISCRETION, INCREASE THE TRANSFER
PRICES OF PRODUCTS SOLD TO AB BY UP TO [OMITTED MATERIAL] OVER THE TRANSFER
PRICES PREVIOUSLY IN EFFECT, AND (B) FOR EACH OF CALENDAR YEARS 2006 AND 2007
AND EACH CALENDAR YEAR THEREAFTER, HOEFER MAY, IN ITS SOLE DISCRETION, INCREASE
THE TRANSFER PRICES OF PRODUCTS SOLD TO AB BY UP TO [OMITTED MATERIAL] OVER THE
TRANSFER PRICES PREVIOUSLY IN EFFECT.  ANY TRANSFER PRICE INCREASE IN EXCESS OF
[OMITTED MATERIAL] IN 2005 AND [OMITTED MATERIAL] IN EACH OF 2006 AND 2007 AND
IN EACH CALENDAR YEAR THEREAFTER MUST BE MUTUALLY AGREED UPON BY THE PARTIES;
PROVIDED HOWEVER THAT, IN THE EVENT THAT AB OR ANY SELLER AFFILIATE, DIRECTLY OR
INDIRECTLY, MANUFACTURES ANY RESTRICTED PRODUCT, PURCHASES ANY RESTRICTED
PRODUCT FROM ANY COMPANY OR ENTITY OTHER THAN HOEFER, AND/OR MARKETS, SELLS OR
DISTRIBUTES ANY RESTRICTED PRODUCT (OTHER THAN A PRODUCT PURSUANT TO THIS
AGREEMENT) IN THE EUROPEAN ECONOMIC AREA DURING THE RENEWAL TERM, AB WILL
IMMEDIATELY NOTIFY HOEFER IN WRITING AND HOEFER MAY UNILATERALLY INCREASE THE
TRANSFER PRICES OF

 

7

--------------------------------------------------------------------------------


 

Products sold to AB by up to [OMITTED MATERIAL] over the transfer prices
previously in effect.  The term “Restricted Product” shall mean any 1-D Product
other than any product described in Section 15.1(a) or any Rejected Requested
1-D Product.

 


5.4  GENERAL.  ALL TRANSFER PRICES FOR PRODUCTS SHALL BE STATED IN USD AND WILL
EXCLUDE THOSE ITEMS DESCRIBED IN SECTION 9.5 BELOW, WHICH ITEMS SHALL BE PAID BY
AB IN ACCORDANCE WITH SECTION 9.5 BELOW.

 

6.               Minimum Annual Purchases.

 


6.1  FOR PURPOSES OF THIS SECTION 6, A “PURCHASE” OF PRODUCTS SHALL BE DEEMED TO
BE MADE ON THE ACTUAL DATE THAT HOEFER DELIVERS THE PRODUCTS “EX WORKS” IN
ACCORDANCE WITH SECTION 4 ABOVE.  A PURCHASE OF PRODUCTS SHALL BE DEEMED TO HAVE
BEEN MADE AS OF THE FINAL DAY OF CONTRACT YEAR THREE, NOTWITHSTANDING THAT
HOEFER HAS NOT DELIVERED SUCH PRODUCTS “EX WORKS”, IN THE EVENT THAT (A) AB HAS
SUBMITTED A PO FOR SUCH PRODUCTS THIRTY (30) DAYS OR MORE PRIOR TO SUCH DATE AND
(B) SUCH PO HAS BEEN DEEMED ACCEPTED BY HOEFER IN ACCORDANCE WITH SECTION 3 OF
THIS AGREEMENT.


 


6.2  DURING EACH OF CONTRACT YEAR ONE, CONTRACT YEAR TWO AND CONTRACT YEAR
THREE, AB WILL PURCHASE FROM HOEFER A SUFFICIENT NUMBER OF PRODUCTS SUCH THAT
THE AGGREGATE PURCHASE PRICE (THIS CALCULATION TO BE BASED ON THE UNITS OF
PRODUCTS PURCHASED BY AB FROM HOEFER DURING A CONTRACT YEAR MULTIPLIED BY THE
APPLICABLE TRANSFER PRICE FOR SUCH PRODUCTS THEN IN EFFECT FOR SUCH CONTRACT
YEAR REDUCED BY ANY CREDIT NOTES OR REFUNDS ISSUED FOR RETURNS OR DISCOUNTS
APPLIED TO SUCH PURCHASED PRODUCTS) (THE “AGGREGATE PURCHASE PRICE”) OF PRODUCTS
PURCHASED BY AB DURING A CONTRACT YEAR SHALL BE AT LEAST EQUAL TO THE APPLICABLE
ADJUSTED CONTRACT YEAR PURCHASE MINIMUM (EACH AS DETERMINED AND DEFINED ON
SCHEDULE 2); PROVIDED THAT IT SHALL NOT BE A BREACH OF THIS AGREEMENT IF AB DOES
NOT MEET SUCH ADJUSTED CONTRACT YEAR PURCHASE MINIMUM IN ANY SUCH PERIOD
PROVIDED THAT AB COMPLIES WITH ITS OBLIGATIONS UNDER SECTION 7.


 

7.               Minimum Adjustment Mechanisms; Failure to Meet Minimums;
Inventory Over-Stocking Payment and Related Reports.

 


7.1  MINIMUM ADJUSTMENT MECHANISMS.  AS SET FORTH IN SCHEDULE 2, THE INITIAL
CONTRACT YEAR PURCHASE MINIMUM (AS DEFINED ON SCHEDULE 2) FOR CONTRACT YEAR TWO
AND CONTRACT YEAR THREE SHALL BE REDUCED BY THE AMOUNT OF (I) THE DOLLAR VALUE
AMOUNT, IF ANY, OF THE AGGREGATE PURCHASE PRICE OF PRODUCTS PURCHASED BY AB
DURING THE IMMEDIATELY PRIOR CONTRACT YEAR IN EXCESS OF THE ADJUSTED CONTRACT
YEAR PURCHASE MINIMUM FOR THE IMMEDIATELY PRIOR CONTRACT YEAR.  IN ADDITION, AS
SET FORTH IN SCHEDULE 2, THE INITIAL CONTRACT YEAR PURCHASE MINIMUM FOR EACH
CONTRACT YEAR SHALL BE REDUCED BY THE AGGREGATE SALES BY HOEFER FOR SALES OF
EQUIVALENT PRODUCTS DURING SUCH CONTRACT YEAR (THIS CALCULATION TO BE BASED ON
UNITS OF EQUIVALENT PRODUCTS SOLD BY HOEFER (EXCLUDING ANY AND ALL RETURNED
UNITS) MULTIPLIED BY THE TRANSFER PRICE FOR THE CORRESPONDING EQUIVALENT
PRODUCTS THEN IN EFFECT UNDER THIS AGREEMENT).

 


7.2  FAILURE TO MEET MINIMUMS.  IN THE EVENT THAT AB DOES NOT PURCHASE, DURING
ANY OF CONTRACT YEAR ONE, CONTRACT YEAR TWO OR CONTRACT YEAR THREE, FROM HOEFER
A SUFFICIENT NUMBER OF PRODUCTS SUCH THAT THE AGGREGATE PURCHASE PRICE OF
PRODUCTS PURCHASED BY AB DURING SUCH

 

8

--------------------------------------------------------------------------------


 

Contract Year is not equal to or greater than the applicable Adjusted Contract
Year Purchase Minimum for such Contract Year, then the following shall apply:


 


(A)  MAKE GOOD ORDER. SUBJECT TO SECTION 7.2(B), ON OR PRIOR TO THIRTY (30) DAYS
AFTER THE END OF ANY SUCH CONTRACT YEAR, AB SHALL SUBMIT TO HOEFER A PO (A “MAKE
GOOD PO”) WHICH IS CLEARLY IDENTIFIED AS A MAKE GOOD PO TO ORDER AN AMOUNT OF
PRODUCTS SUCH THAT THE AGGREGATE PURCHASE PRICE (THIS CALCULATION TO BE BASED ON
THE UNITS OF PRODUCTS ORDERED BY AB FROM HOEFER VIA THE MAKE GOOD PO MULTIPLIED
BY THE APPLICABLE TRANSFER PRICE FOR SUCH PRODUCTS THEN IN EFFECT AS OF THE DATE
OF SUCH MAKE GOOD PO REDUCED BY ANY DISCOUNTS APPLIED TO SUCH PRODUCTS) (THE
“MGPO AGGREGATE PURCHASE PRICE”) OF SUCH PRODUCTS IS AT LEAST EQUAL TO THE
DIFFERENCE BETWEEN (I) THE APPLICABLE ADJUSTED CONTRACT YEAR PURCHASE MINIMUM
FOR SUCH CONTRACT YEAR AND (II) THE AGGREGATE PURCHASE PRICE FOR ALL PRODUCTS
PURCHASED BY AB DURING SUCH CONTRACT YEAR PRIOR TO SUBMITTING SUCH MAKE GOOD
PO.  FOR THE AVOIDANCE OF DOUBT, THE PARTIES AGREE THAT PURCHASES OF PRODUCTS
PURSUANT TO A MAKE GOOD PO WILL NOT BE INCLUDED AS PURCHASES OF PRODUCTS DURING
ANY CONTRACT YEAR IN WHICH THE MAKE GOOD PO IS SUBMITTED BY AB FOR PURPOSES OF
CALCULATING WHETHER AB HAS MET AN APPLICABLE ADJUSTED CONTRACT YEAR PURCHASE
MINIMUM.


 


(B)  INVENTORY RESTRICTION.


 

(I)                                       NOTWITHSTANDING THE PROVISIONS OF
SECTION 7.2(A), WITH RESPECT TO CONTRACT YEAR THREE ONLY, AB SHALL NOT SUBMIT
AND SHALL NOT BE PERMITTED TO SUBMIT A MAKE GOOD PO WHICH ORDERS AN AMOUNT OF
PRODUCTS SUCH THAT THE MGPO AGGREGATE PURCHASE PRICE FOR SUCH ORDERED PRODUCTS
IS IN EXCESS OF THE GREATER OF X OR Y WHERE:

 

X = [OMITTED MATERIAL]

 

Y = [OMITTED MATERIAL]


 


AS USED HEREIN, THE “STARTING INVENTORY VALUE” MEANS THE PRODUCT OF (A) THE
NUMBER OF UNITS OF PRODUCTS HELD BY OR ON BEHALF OF AB IN INVENTORY AS OF
SEPTEMBER 30, 2003 AS SET FORTH ON SCHEDULE 5 (THE “STARTING INVENTORY UNITS”)
AND (B) THE TRANSFER PRICE PER UNIT OF SUCH PRODUCTS AS OF SEPTEMBER 30, 2006,
OR IF SUCH PRODUCTS HAVE BEEN REMOVED FROM SCHEDULE 1, THE TRANSFER PRICE OF
SUCH PRODUCTS AS OF THE DATE THEY WERE REMOVED FROM SCHEDULE 1.  AS USED HEREIN,
THE “ENDING INVENTORY VALUE” MEANS THE PRODUCT OF (1) THE NUMBER OF UNITS OF
PRODUCTS HELD BY OR ON BEHALF OF AB IN INVENTORY AS OF SEPTEMBER 30, 2006 AND
(2) THE TRANSFER PRICE PER UNIT OF SUCH PRODUCTS AS OF SEPTEMBER 30, 2006, OR IF
SUCH PRODUCTS HAVE BEEN REMOVED FROM SCHEDULE 1, THE TRANSFER PRICE OF SUCH
PRODUCTS AS OF THE DATE THEY WERE REMOVED FROM SCHEDULE 1.  AB SHALL DELIVER TO
HOEFER NOTICE WITHIN A REASONABLE TIME AFTER SEPTEMBER 30, 2006, SETTING FORTH
THE NUMBER OF UNITS OF PRODUCTS HELD BY OR ON BEHALF OF AB IN INVENTORY AS OF
SUCH DATE AND AB’S COMPUTATION OF THE STARTING INVENTORY VALUE AND THE ENDING
INVENTORY VALUE.  AB SHALL USE THE SAME METHODOLOGY TO MEASURE THE NUMBER OF
UNITS OF PRODUCTS HELD BY OR ON BEHALF OF AB IN INVENTORY AS OF SEPTEMBER 30,
2006 AS IT USED TO CALCULATE THE STARTING INVENTORY UNITS; PROVIDED THAT SUCH
METHODOLOGY WILL INCORPORATE THE ASSUMPTIONS SET FORTH ON SCHEDULE 5.

 

9

--------------------------------------------------------------------------------


 

(II)                                    FOR THE AVOIDANCE OF DOUBT, TO THE
EXTENT THAT THE RESTRICTION IN SECTION 7.2(B)(I) ACTUALLY APPLIES TO A MAKE GOOD
PO TO BE SUBMITTED BY AB, AB WILL ONLY BE PERMITTED TO SUBMIT A MAKE GOOD PO
WHICH ORDERS AN AMOUNT OF PRODUCTS SUCH THAT THE MGPO AGGREGATE PURCHASE PRICE
FOR SUCH ORDERED PRODUCTS IS EQUAL TO THE GREATER OF X OR Y (EACH AS DEFINED IN
SECTION 7.2(B)(I) ABOVE).

 


(C)  MARGIN PAYMENT.  IN THE EVENT THAT (I) AB DOES NOT SUBMIT A MAKE GOOD PO TO
ORDER AN AMOUNT OF PRODUCTS SUCH THAT THE MGPO AGGREGATE PURCHASE PRICE FOR SUCH
ORDERED PRODUCTS IS AT LEAST EQUAL TO THE DIFFERENCE BETWEEN (A) THE ADJUSTED
CONTRACT YEAR PURCHASE MINIMUM FOR CONTRACT YEAR THREE AND (B) THE AGGREGATE
PURCHASE PRICE FOR PRODUCTS PURCHASED BY AB DURING CONTRACT YEAR THREE OR (II)
SECTION 7.2(B) PROHIBITS AB FROM SUBMITTING SUCH A MAKE GOOD PO, ON OR PRIOR TO
THIRTY (30) DAYS AFTER THE END OF CONTRACT YEAR THREE, AB SHALL PAY TO HOEFER AN
AMOUNT EQUAL TO [OMITTED MATERIAL] (SUCH AMOUNT, THE “MARGIN PAYMENT”) WHERE:


 


P = [OMITTED MATERIAL]


 


Q = [OMITTED MATERIAL]


 


R = [OMITTED MATERIAL]


 


7.3  INVENTORY OVER-STOCKING PAYMENT.  IN ADDITION TO ANY PAYMENTS REQUIRED TO
BE MADE PURSUANT TO SECTION 7.2(C), ON OR PRIOR TO THIRTY (30) DAYS AFTER THE
END OF CONTRACT YEAR THREE, AB WILL PAY TO HOEFER AN AMOUNT EQUAL TO [OMITTED
MATERIAL] WHERE:


 


J = [OMITTED MATERIAL]


 


K = [OMITTED MATERIAL]


 


7.4  REPORTS.  WITHIN 15 DAYS AFTER THE END OF EACH OF MARCH 31 AND SEPTEMBER 30
DURING CONTRACT YEARS ONE, TWO AND THREE, (A) AB WILL DELIVER TO HOEFER A
WRITTEN REPORT CERTIFIED BY AN OFFICER OF AB WHICH SETS FORTH THE UNITS OF
PRODUCTS HELD BY OR ON BEHALF OF AB AS OF EACH SUCH MARCH 31 OR SEPTEMBER 30 AND
(B) HOEFER WILL DELIVER TO AB A WRITTEN REPORT CERTIFIED BY AN OFFICER OF HOEFER
WHICH SETS FORTH THE AGGREGATE TRANSFER PRICES RECEIVED BY HOEFER FOR SALES OF
EQUIVALENT PRODUCTS DURING THE SIX (6) MONTHS ENDING ON SUCH MARCH 31ST OR
SEPTEMBER 30TH, AS APPLICABLE (THIS CALCULATION TO BE BASED ON UNITS OF
EQUIVALENT PRODUCTS SOLD BY HOEFER DURING SUCH PERIODS MULTIPLIED BY THE THEN
CURRENT TRANSFER PRICE APPLICABLE TO THE CORRESPONDING

 

10

--------------------------------------------------------------------------------


 

equivalent Products sold to AB, or if AB has discontinued selling such
equivalent Products as of such date, the transfer price of such equivalent
Products as of the date they were discontinued.


 


FOR THE AVOIDANCE OF DOUBT, THE PARTIES ACKNOWLEDGE AND AGREE THAT SCHEDULE 3
ATTACHED HERETO SETS FORTH EXAMPLES OF THE MINIMUMS MECHANISMS AND THE INVENTORY
OVER-STOCKING PAYMENT DESCRIBED IN SECTIONS 7.2(A), 7.2(B), 7.2(C) AND 7.3.


 

8.               Products.  The parties acknowledge that Hoefer will, from time
to time, update products and develop new products which will either replace
current Products or represent additions to Hoefer’s existing catalog of
products.  Accordingly, the products listed on Schedule 1 may be amended from
time to time in the following manner:

 


8.1  ADDING, UPDATING AND REPLACING 1-D PRODUCTS.  WHEN HOEFER DEVELOPS AN
ADDITIONAL, UPDATED OR REPLACEMENT 1-D PRODUCT, HOEFER SHALL NOTIFY AB IN
WRITING OF THE DEVELOPMENT OF ANY SUCH PRODUCT, AND DESCRIBE IN REASONABLE
DETAIL ITS SPECIFICATIONS AND FUNCTIONS AND, FOR UP TO 60 DAYS AFTER HOEFER
DELIVERS SUCH NOTICE, HOEFER AND AB WILL NEGOTIATE IN GOOD FAITH THE TRANSFER
PRICE AT WHICH HOEFER WILL SELL SUCH PRODUCT TO AB TAKING INTO CONSIDERATION THE
PRICES OF ANY COMPARABLE PRODUCTS.  IF THE PARTIES MUTUALLY AGREE ON THE
APPLICABLE TRANSFER PRICE AT WHICH HOEFER WILL SELL SUCH 1-D PRODUCT TO AB PRIOR
TO THE EXPIRATION OF SUCH 60 DAY PERIOD, THE PARTIES WILL PROMPTLY ATTACH AN
AMENDMENT TO SCHEDULE 1 WHICH WILL IDENTIFY SUCH PRODUCT AND THE CORRESPONDING
TRANSFER PRICE AND UPON ATTACHING SUCH AMENDMENT SUCH PRODUCT WILL BE DEEMED TO
BE A “PRODUCT” UNDER AND SUBJECT TO THIS AGREEMENT.  IF THE PARTIES CANNOT AGREE
ON SUCH APPLICABLE TRANSFER PRICE PRIOR TO THE EXPIRATION OF SUCH 60 DAY PERIOD,
SUCH PRODUCT WILL ONLY BE (A) ADDED TO SCHEDULE 1 AND DEEMED A “PRODUCT” UNDER
OR SUBJECT TO THIS AGREEMENT ON SUCH DATE AS AB PURCHASES SUCH PRODUCT FROM
HOEFER (SUCH DATE, THE “SECTION 8.1 SALE DATE”) AND (B) DEEMED AN “EQUIVALENT
PRODUCT” UNDER OR SUBJECT TO THIS AGREEMENT IF AND TO THE EXTENT IT IS SOLD BY
HOEFER TO ANY THIRD PARTY AFTER THE SECTION 8.1 SALE DATE.  AB SHALL BE ENTITLED
TO PURCHASE SUCH PRODUCT FROM HOEFER AT A PRICE NO LESS FAVORABLE TO AB THAN ANY
PRICES FOR SUCH PRODUCT OFFERED BY HOEFER TO ANY OTHER CUSTOMER OR DISTRIBUTOR
UNDER SUBSTANTIALLY SIMILAR CIRCUMSTANCES (E.G., SUBSTANTIALLY SIMILAR PURCHASE
COMMITMENTS AND VOLUMES).  FOR THE AVOIDANCE OF DOUBT, (I) SALES OF PRODUCTS
DESCRIBED IN THIS SECTION 8.1 BY HOEFER TO THIRD PARTIES ON AND AFTER THE
SECTION 8.1 SALE DATE WILL BE DEEMED SALES OF EQUIVALENT PRODUCTS AND (II) SALES
OF PRODUCTS DESCRIBED IN THIS SECTION 8.1 BY HOEFER TO AB SHALL BE DEEMED SALES
OF PRODUCTS AND, IN EACH CASE, SUCH SALES WILL BE TAKEN INTO ACCOUNT IN THE
COMPUTATIONS WITH RESPECT TO THE ADJUSTED CONTRACT YEAR PURCHASE MINIMUMS AS SET
FORTH IN SCHEDULE 2.


 


8.2  ADDING 2-D PRODUCTS OR OTHER NON-1-D PRODUCTS.


 


(A)  HOEFER HEREBY GRANTS TO AB A RIGHT OF FIRST NEGOTIATION TO BE THE EXCLUSIVE
(EVEN AS TO HOEFER) DISTRIBUTOR OF ANY 2-D PRODUCT OR OTHER NON-1-D PRODUCT
DEVELOPED BY HOEFER WHILE THIS AGREEMENT IS IN EFFECT, SUCH PRODUCTS TO BE
DISTRIBUTED UNDER AB TRADEMARKS.  THE RIGHT OF FIRST NEGOTIATION SHALL BE
EXERCISED AS FOLLOWS: (I) HOEFER WILL NOTIFY AB IN WRITING OF THE DEVELOPMENT OF
ANY SUCH PRODUCT, AND DESCRIBE IN REASONABLE DETAIL ITS SPECIFICATIONS AND
FUNCTIONS, A REASONABLE PERIOD OF TIME PRIOR TO PRODUCT LAUNCH; (II) IF AB
NOTIFIES HOEFER WITHIN 30 DAYS OF RECEIVING HOEFER’S NOTICE THAT IT MAY BE
INTERESTED IN DISTRIBUTING SUCH PRODUCT, AB WILL BE OFFERED A REASONABLE
OPPORTUNITY TO EVALUATE THE PRODUCT AND BOTH PARTIES WILL NEGOTIATE IN GOOD
FAITH THE TRANSFER PRICE AND OTHER PRINCIPAL TERMS RELATING TO THE DISTRIBUTION
OF SUCH PRODUCT

 

11

--------------------------------------------------------------------------------


 

within 45 days of the date on which AB received Hoefer’s notice; and (iii) if
Hoefer and AB agree to such terms during such 45 day period, Hoefer and AB shall
use good faith efforts to enter into a separate distribution agreement relating
to such product within 90 days of the date on which AB received Hoefer’s notice.


 


(B)  IN THE EVENT THAT HOEFER AND AB DO NOT ENTER INTO AN EXCLUSIVE DISTRIBUTION
AGREEMENT WITH RESPECT TO ANY 2-D PRODUCT OR OTHER NON-1-D PRODUCT, WITHIN SUCH
90 DAY PERIOD, HOEFER MAY DIRECTLY (E.G., TO END USERS OR CUSTOMERS), OR
INDIRECTLY, THROUGH ONE OR MORE DISTRIBUTORS, INCLUDING BUT NOT LIMITED TO,
RESTRICTED DISTRIBUTORS, MARKET, SELL AND/OR DISTRIBUTE SUCH PRODUCTS BUT ON
TRANSFER PRICE TERMS WHICH ARE NO BETTER THAN THOSE WHICH WERE OFFERED TO AB;
PROVIDED THAT IN ANY EVENT, AB SHALL BE ENTITLED TO PURCHASE ANY SUCH PRODUCT
FROM HOEFER AT A PRICE NO LESS FAVORABLE TO AB THAN ANY PRICE FOR SUCH PRODUCT
OFFERED TO ANY OTHER CUSTOMER OR DISTRIBUTOR UNDER SUBSTANTIALLY SIMILAR
CIRCUMSTANCES (E.G., SUBSTANTIALLY SIMILAR PURCHASE COMMITMENTS AND VOLUMES);
PROVIDED FURTHER, AND NOTWITHSTANDING ANY OF THE FOREGOING, THAT AB SHALL NOT BE
SO ENTITLED TO PURCHASE WITH RESPECT TO ANY SUCH PRODUCT WITH RESPECT TO WHICH
HOEFER HAS ENTERED INTO AN EXCLUSIVE DISTRIBUTION AGREEMENT WITH ANOTHER
DISTRIBUTOR.  NOTWITHSTANDING ANYTHING HEREIN, IN NO EVENT WILL ANY 2-D PRODUCTS
OR OTHER NON-1-D PRODUCTS DESCRIBED IN THIS SECTION 8.2 BE DEEMED TO BE A
“PRODUCT” OR AN “EQUIVALENT PRODUCT” UNDER THIS AGREEMENT, AND SALES BY HOEFER
OR PURCHASES BY AB OF SUCH PRODUCTS SHALL NOT BE TAKEN INTO ACCOUNT IN THE
COMPUTATION OF ANY OF THE ADJUSTED CONTRACT YEAR PURCHASE MINIMUMS AS SET FORTH
IN SCHEDULE 2.


 


8.3  AB’S REQUEST FOR ADDING 1-D PRODUCTS.


 


(A)  AB VP PRODUCT MANAGEMENT GENOMICS (OR SUCH VP’S DESIGNEE) AND/OR THE AB VP
PRODUCT MANAGEMENT PROTEOMICS (OR SUCH VP’S DESIGNEE) WILL MEET WITH THE HOEFER
SALES AND MARKETING MANAGER (OR SUCH MANAGER’S DESIGNEE) AND/OR RESEARCH AND
DEVELOPMENT MANAGER (OR SUCH MANAGER’S DESIGNEE) EVERY SIX MONTHS STARTING THREE
MONTHS AFTER THE EFFECTIVE DATE TO DISCUSS, AMONG OTHER THINGS, PRODUCT
DEVELOPMENT ISSUES.  IN THE EVENT THAT AB DESIRES TO DISTRIBUTE A NEW PRODUCT
THAT REPLACES A PRODUCT OR ANY OTHER PRODUCT THAT AB WOULD OTHERWISE NOT BE
PERMITTED TO DEVELOP, MANUFACTURE OR SELL PURSUANT TO THE PURCHASE AGREEMENT OR
SECTION 2.2 HEREOF (A “REQUESTED 1-D PRODUCT”), AB WILL SO NOTIFY HOEFER OF SUCH
DESIRE DURING ANY SUCH MEETING IN A WRITING (TOGETHER WITH A REASONABLY DETAILED
DESCRIPTION OF THE PROPOSED TECHNICAL SPECIFICATION AND FUNCTIONS, COMPETITIVE
COMPARISON, UNIQUE SELLING PROPOSITIONS, EXPECTED END-USER SALES PRICE, TRANSFER
PRICE REQUIRED, SALES VOLUMES, SALES CHANNELS AND REQUESTED LAUNCH DATE) (EACH A
“REQUESTED 1-D PRODUCT NOTICE”) AND SHALL OFFER TO HOEFER THE FIRST OPPORTUNITY
TO DEVELOP, MANUFACTURE AND SELL SUCH REQUESTED 1-D PRODUCT.  IF HOEFER NOTIFIES
AB WITHIN 30 DAYS OF RECEIVING A REQUESTED 1-D PRODUCT NOTICE THAT IT MAY BE
INTERESTED IN DEVELOPING, MANUFACTURING AND SELLING SUCH REQUESTED 1-D PRODUCT,
BOTH PARTIES WILL, FOR UP TO 60 DAYS AFTER HOEFER DELIVERS SUCH NOTICE,
NEGOTIATE IN GOOD FAITH THE TRANSFER PRICE AT WHICH HOEFER WILL SELL SUCH
REQUESTED 1-D PRODUCT TO AB TAKING INTO CONSIDERATION THE PRICES OF ANY
COMPARABLE PRODUCTS.  IF THE PARTIES MUTUALLY AGREE ON THE APPLICABLE TRANSFER
PRICE AT WHICH HOEFER WILL SELL SUCH REQUESTED 1-D PRODUCT TO AB PRIOR TO THE
EXPIRATION OF SUCH 60 DAY PERIOD, THE PARTIES WILL PROMPTLY ATTACH AN AMENDMENT
TO SCHEDULE 1 WHICH WILL IDENTIFY SUCH REQUESTED 1-D PRODUCT AND THE
CORRESPONDING TRANSFER PRICE AND SUCH PRODUCT WILL BE DEEMED TO BE A “PRODUCT”
UNDER AND SUBJECT TO THIS AGREEMENT AT SUCH TIME AS HOEFER NOTIFIES AB THAT SUCH
PRODUCT IS AVAILABLE FOR SALE.  IF THE PARTIES CANNOT AGREE ON SUCH APPLICABLE
TRANSFER PRICE PRIOR TO

 

12

--------------------------------------------------------------------------------


 

the expiration of such 60 day period and Hoefer develops such Requested 1-D
Product, such Requested 1-D Product will be (i) added to Schedule 1 and be
deemed a “Product” under or subject to this Agreement on such date as AB
purchases such product from Hoefer (such date, the “Section 8.3 Sale Date”) and
(ii) deemed an “Equivalent Product” under or subject to this Agreement if and to
the extent it is sold by Hoefer to any third party after the Section 8.3 Sale
Date.  AB shall be entitled to purchase such Requested 1-D Product from Hoefer
at a price no less favorable to AB than any prices for such product offered by
Hoefer to any other customer or distributor under substantially similar
circumstances (e.g., substantially similar purchase commitments and volumes). 
For the avoidance of doubt, sales of Requested 1-D Products (A) by Hoefer to
third parties on and after the Section 8.3 Sale Date will be deemed sales of
Equivalent Products and (B) by Hoefer to AB shall be deemed sales of Products
and, in each case, such sales will be taken into account in the computations
with respect to the Adjusted Contract Year Purchase Minimums as set forth in
Schedule 2.  Both AB and Hoefer accept that only a reasonable number of such
Requested 1-D Products should be proposed by AB, based on their size and
complexity and based on the capacity of Hoefer’s research and development
department.


 


(B)  IF, DURING THE RENEWAL TERM, AB DELIVERS A REQUESTED 1-D PRODUCT NOTICE AND
EITHER (I) HOEFER DOES NOT NOTIFY AB THAT IT MAY BE INTERESTED IN DEVELOPING,
MANUFACTURING AND SELLING SUCH REQUESTED 1-D PRODUCT WITHIN 30 DAYS OF RECEIVING
SUCH REQUESTED 1-D PRODUCT NOTICE OR (II) HOEFER AND AB DO NOT, AFTER
NEGOTIATING IN GOOD FAITH FOR THE 60 DAY PERIOD DESCRIBED IN SECTION 8.3(A)
ABOVE, AGREE ON THE APPLICABLE TRANSFER PRICE AT WHICH HOEFER WILL SELL SUCH
REQUESTED 1-D PRODUCT TO AB (ANY REQUESTED 1-D PRODUCT DESCRIBED IN THE
FOREGOING SUBSECTIONS (I) OR (II), A “REJECTED REQUESTED 1-D PRODUCT”), THEN AB
AND ITS AFFILIATES MAY DEVELOP OR HAVE DEVELOPED, MANUFACTURE OR HAVE
MANUFACTURED, SELL AND/OR DISTRIBUTE SUCH REJECTED REQUESTED 1-D PRODUCT, BUT ON
TERMS WITH RESPECT TO TRANSFER PRICE WHICH ARE NO BETTER THAN THOSE WHICH WERE
OFFERED TO HOEFER.  THE MANUFACTURE, SALE AND/OR DISTRIBUTION OF ANY REJECTED
REQUESTED 1-D PRODUCT BY AB OR ITS AFFILIATES DURING THE RENEWAL TERM SHALL NOT
BE DEEMED TO BE A BREACH OF SECTION 2.2 OR SECTION 15 OF THIS AGREEMENT OR OF
SECTION 3.6 OF THE PURCHASE AGREEMENT BY AB.  FOR THE AVOIDANCE OF DOUBT, AB
AGREES THAT IT SHALL NOT DEVELOP OR HAVE DEVELOPED, MANUFACTURE OR HAVE
MANUFACTURED, SELL AND/OR DISTRIBUTE ANY REQUESTED 1-D PRODUCT DURING THE
INITIAL TERM.


 


8.4  REMOVING PRODUCTS.  HOEFER MAY REMOVE OBSOLETE OR REPLACED PRODUCTS FROM
SCHEDULE 1 BY GIVING AB NOT LESS THAN SIX (6) MONTHS PRIOR WRITTEN NOTICE.  SUCH
REMOVAL SHALL BE EFFECTIVE SIX (6) MONTHS FROM THE DATE THAT HOEFER DELIVERS
SUCH WRITTEN NOTICE, UNLESS THE PARTIES MUTUALLY AGREE IN WRITING TO A DIFFERENT
EFFECTIVE DATE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 8.4,
(A) HOEFER SHALL NOT WITHOUT THE WRITTEN CONSENT OF AB REMOVE FROM SCHEDULE 1
ANY PRODUCT WHICH HOEFER CONTINUES TO SELL OR DISTRIBUTE DIRECTLY (E.G., TO END
USERS OR CUSTOMERS), OR INDIRECTLY, THROUGH ONE OR MORE DISTRIBUTORS, AFTER SUCH
REMOVAL DATE AND (B) ANY REMOVAL OF A PRODUCT FROM SCHEDULE 1 IN THE ABSENCE OF
THE AGREEMENT OF AB TO THE CONTRARY SHALL BE ACCOMPANIED BY A PRO RATA REDUCTION
(BASED ON THE PRIOR SALES VOLUME OF SUCH PRODUCT) IN THE ADJUSTED CONTRACT YEAR
PURCHASE MINIMUM FOR THE CURRENT PERIOD AS WELL AS FUTURE PERIODS.


 


8.5  REPLACING MINOR PRODUCTS.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
HOEFER MAY MODIFY SCHEDULE 1 TO REPLACE ANY PRODUCT, THE PER UNIT TRANSFER PRICE
OF WHICH IS LESS THAN ONE HUNDRED USD ($100), WITH A REPLACEMENT PRODUCT WHICH
HAS THE SAME FUNCTIONALITY AND

 

13

--------------------------------------------------------------------------------


 

transfer price upon reasonable prior written notice to AB.  Each such
replacement product will be deemed to be a “Product” under and subject to this
Agreement.  For the avoidance of doubt, nothing in this Section 8.5 will be
deemed to cause or require any adjustment to any of the Adjusted Contract Year
Purchase Minimums.


 

9.               Payment.

 


9.1  TIMING.  PAYMENT OF INVOICES SHALL BE MADE IN FULL BY AB IN USD TO HOEFER
FOR ALL PRODUCTS SOLD BY HOEFER TO AB NO LATER THAN FORTY-FIVE (45) DAYS FROM
THE DATE OF INVOICE IN USD.


 


9.2  DELIVERY OF INVOICES.  NO INVOICE SHALL BE ISSUED BY HOEFER WITH RESPECT TO
PRODUCTS PRIOR TO THE ACTUAL DATE HOEFER DELIVERS SUCH PRODUCTS “EX WORKS” IN
ACCORDANCE WITH SECTION 4.  ALTHOUGH HOEFER MAY SUBMIT ITS STANDARD INVOICE
FORM, SUCH INVOICES AND ANY ORDER CONFIRMATIONS OR OTHER STANDARD FORMS ISSUED
BY HOEFER WILL BE GOVERNED BY THE TERMS AND CONDITIONS OF THIS AGREEMENT AND
EVERY TERM OR CONDITION SET FORTH IN ANY SUCH INVOICE, ORDER CONFIRMATION OR
OTHER STANDARD FORM WHICH IS INCONSISTENT WITH OR IN ADDITION TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT SHALL HAVE NO FORCE OR EFFECT.


 


9.3  WIRE TRANSFER.  ALL PAYMENTS TO BE MADE BY AB TO HOEFER HEREUNDER SHALL BE
MADE IN USD BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO SUCH BANK ACCOUNT
AS HOEFER SHALL SPECIFY IN WRITING TO AB.


 


9.4  DEDUCTIONS.  NO DEDUCTIONS ARE TO BE TAKEN FOR ANY REASON WITHOUT A WRITTEN
CREDIT MEMO FROM HOEFER FOR SUCH AMOUNT, WHICH CREDIT MEMO SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.


 


9.5  TAXES; SHIPPING AND HANDLING.  ALL TRANSFER PRICES QUOTED FOR PRODUCTS IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE EXCLUSIVE OF ANY
FEDERAL, STATE, MUNICIPAL, VALUE ADDED AND OTHER TAXES (SUCH AS SALES, USE OR
PRIVILEGE TAXES), ALL CUSTOMS DUTIES, SHIPPING AND HANDLING COSTS (IF ANY),
IMPOSTS, OR EXCISE TAXES, OR PERSONAL PROPERTY OR OTHER SIMILAR TAXES OR DUTIES
AND ANY SUCH TAXES AND OTHER AMOUNTS SHALL BE ASSUMED AND PAID BY AB EXCEPT
THOSE TAXES BASED ON OR MEASURED BY THE NET INCOME OF HOEFER.


 


9.6  RETURNS.  SHOULD AB WISH, FOR WHATEVER REASON, TO RETURN TO HOEFER ANY
ITEMS PURCHASED FROM HOEFER, IT WILL DO THIS ONLY WITH THE AGREEMENT OF HOEFER
IN THE FORM OF A RETURN NUMBER ISSUED BY HOEFER; PROVIDED, HOWEVER, THAT THIS
SECTION 9.6 WILL NOT OPERATE TO LIMIT OR OTHERWISE RESTRICT ANY OF AB’S REMEDIES
SET FORTH IN SECTION 13.1(B) BELOW.


 

10.         Duties of Hoefer.

 


10.1                           DUTIES.  WITHOUT LIMITING ANY OF ITS OBLIGATIONS
OTHERWISE SET FORTH IN THIS AGREEMENT, HOEFER SHALL, EXCEPT AS OTHERWISE
PROVIDED BELOW, AT ITS SOLE EXPENSE, PERFORM THE FOLLOWING DUTIES:


 


(A)  HOEFER SHALL MANUFACTURE PRODUCTS AND SELL PRODUCTS TO AB FOR DISTRIBUTION
AS SET FORTH HEREIN.

 

14

--------------------------------------------------------------------------------


 


(B)  HOEFER SHALL, AS REASONABLY REQUESTED BY AB, ASSIST AB IN ITS SALES AND
MARKETING PROGRAM CONCERNING THE PRODUCTS; PROVIDED HOWEVER, THAT AB IS SOLELY
RESPONSIBLE FOR ALL COSTS OF MARKETING AND SALES EFFORTS, EXCEPT WHERE AGREED IN
ADVANCE AND IN WRITING, BY HOEFER.


 


(C)  HOEFER SHALL PROVIDE SALES AND SUPPORT TRAINING WHICH AB AND HOEFER SHALL
JOINTLY DEEM NECESSARY FOR AB’S SALES AND SERVICE REPRESENTATIVES, IF ANY, IN
INDIVIDUAL OR OTHER SESSIONS AT SUCH LOCATION AS AB SHALL REASONABLY REQUEST. 
HOEFER WILL PROVIDE INSTRUCTORS WITH TRAINING MATERIALS AND PRODUCTS FOR USE IN
CONNECTION WITH SUCH TRAINING ACTIVITIES, PROVIDED THAT AB ACKNOWLEDGES THAT
OWNERSHIP OF ALL RIGHTS, INCLUDING BUT NOT LIMITED TO, ALL INTELLECTUAL PROPERTY
RIGHTS, IN AND TO SUCH MATERIALS REMAINS VESTED IN HOEFER.  ACCORDINGLY, AB
UNDERTAKES NOT TO AMEND OR COPY ANY SUCH MATERIALS WITHOUT HOEFER’S CONSENT IN
WRITING AND IF THIS AGREEMENT TERMINATES, TO IMMEDIATELY RETURN ALL SUCH
MATERIALS (TOGETHER WITH ANY COPIES OR AMENDED VERSIONS ALLOWED AS AFORESAID) TO
HOEFER.


 


(D)  HOEFER SHALL UPDATE AB WITH ALL AVAILABLE INFORMATION REASONABLY NECESSARY
OR DESIRABLE FOR THE EFFECTIVE MARKETING OF PRODUCTS AND PROMPTLY NOTIFY AB, IN
SUITABLE ELECTRONIC FORMAT, OF ANY MATERIAL INSTRUMENT MODIFICATIONS OR CHANGES.


 


(E)  HOEFER SHALL PROVIDE REASONABLE BACK-UP TECHNICAL SUPPORT BY E-MAIL,
TELEPHONE AND FACSIMILE TO AB AND ITS SUB-DISTRIBUTORS’ TECHNICAL SERVICE AND
SALES PERSONNEL IN CONNECTION WITH THE PRODUCTS.


 


(F)  HOEFER WILL PARTICIPATE, AS MUTUALLY AGREED BY HOEFER AND AB, IN AB’S
PROMOTIONAL EFFORTS, BY PROVIDING RELEVANT COPY AND PHOTOGRAPHY FOR ADVERTISING,
DIRECT MAIL AND/OR ANY OTHER PROMOTIONAL EFFORTS IN CONNECTION WITH THE
PRODUCTS, THE MANNER IN WHICH THE MATERIALS ARE TO BE USED TO BE MUTUALLY AGREED
UPON BY HOEFER AND AB, ALL COSTS AND EXPENSES FOR ADVERTISING, DIRECT MAIL
AND/OR ANY OTHER PROMOTIONAL EFFORT ARE SOLELY TO BE BORNE BY AB.


 


(G)  HOEFER WILL UPDATE EXISTING PRODUCTS AND DEVELOP NEW PRODUCTS AND ALL SUCH
PRODUCTS WILL BE OFFERED TO AB FOR SALE BY AB ON AN EXCLUSIVE OR NON-EXCLUSIVE
BASIS IN ACCORDANCE WITH SECTION 8 ABOVE.  HOEFER WILL DURING THE INITIAL TERM
OF THIS AGREEMENT DEDICATE NOT LESS THAN A MONTHLY AVERAGE (CALCULATED OVER THE
INITIAL TERM) OF AN AGGREGATE OF THREE FULL TIME EQUIVALENT EMPLOYEES WITHIN ITS
RESEARCH AND DEVELOPMENT DEPARTMENT TO UPDATING EXISTING PRODUCTS AND DEVELOPING
NEW PRODUCTS.


 


(H)  HOEFER SHALL, AS REASONABLY REQUESTED, PERFORM MAINTENANCE, SERVICE AND
REPAIR ACTIVITIES FOR PRODUCTS AT HOEFER’S THEN CURRENT RATES AND TERMS FOR SUCH
SERVICES AND AT LEVELS CONSISTENT WITH PRIOR PRACTICE.  IF HOEFER DOES NOT
CURRENTLY PROVIDE SUCH SERVICES AS OF THE DATE THEY ARE REQUESTED, HOEFER WILL
PROVIDE THEM TO AB AT HOEFER’S THEN CURRENT RATES AND TERMS.


 


(I)  HOEFER SHALL MAKE AVAILABLE SPARE PARTS FOR PRODUCTS FOR A PERIOD OF NOT
LESS THAN SEVEN (7) YEARS FOLLOWING THE DATE THE RELEVANT PRODUCT IS
DISCONTINUED BY HOEFER; PROVIDED THAT AB SHALL IMMEDIATELY NOTIFY HOEFER IN THE
EVENT THAT ITS COMMITMENTS TO ITS CUSTOMERS TO MAKE SPARE PARTS AVAILABLE FOR
DISCONTINUED PRODUCTS PROVIDE FOR A SHORTER PERIOD, AND IF ANY SUCH COMMITMENTS
PROVIDE FOR A SHORTER PERIOD, THE TERM OF HOEFER’S APPLICABLE OBLIGATION SET
FORTH IN THIS SECTION 10.1(I) WILL BE AUTOMATICALLY REDUCED TO SUCH SHORTER
PERIOD IN ACCORDANCE WITH SUCH

 

15

--------------------------------------------------------------------------------


 

notice.  Both parties accept and agree that the price of spare parts for
discontinued Products may increase at a higher rate than the caps on price
increases contemplated in Section 5.3 and thus, if Hoefer’s costs for such spare
parts increase at a rate greater than the caps on price increases set forth in
Section 5.3, Hoefer and AB will negotiate the transfer price for such spare
parts in good faith.


 


(J)  HOEFER SHALL COMPLY WITH ALL APPLICABLE EXPORT CONTROL LAWS AND REGULATIONS
RELATING TO HOEFER’S EXPORT OF PRODUCTS PURSUANT TO THIS AGREEMENT AND SHALL
PROVIDE INFORMATION AND DOCUMENTATION REASONABLY NECESSARY OR USEFUL TO ASSIST
AB IN COMPLYING WITH ITS OBLIGATIONS UNDER APPLICABLE EXPORT CONTROL LAWS AND
REGULATIONS; PROVIDED THAT AB REIMBURSE HOEFER FOR ANY AND ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY HOEFER IN CONNECTION WITH PERFORMING THE
FOREGOING OBLIGATIONS.


 


(K)  HOEFER SHALL MAKE CHANGES TO THE PACKAGING AND LABELING OF THE PRODUCTS AS
MIGHT BE REASONABLY REQUESTED BY AB; PROVIDED THAT AB SHALL REIMBURSE HOEFER FOR
ANY AND ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY HOEFER IN CONNECTION
WITH PERFORMING THE FOREGOING OBLIGATIONS (OTHER THAN ANY EXPENSES INCURRED BY
HOEFER TO MODIFY ITS MANUFACTURING PROCEDURES TO REMOVE HOEFER TRADEMARKS FROM
PRODUCTS SUPPLIED TO AB PURSUANT TO THIS AGREEMENT), INCLUDING THE COST OF ANY
MATERIALS HOEFER HAS TO SCRAP AS A RESULT OF THESE CHANGES.


 

11.         Duties of AB.

 


11.1                           DUTIES OF AB.  WITHOUT LIMITING ANY OF ITS
OBLIGATIONS OTHERWISE SET FORTH IN THIS AGREEMENT, AB SHALL, EXCEPT AS OTHERWISE
PROVIDED BELOW, AT ITS SOLE EXPENSE, PERFORM THE FOLLOWING DUTIES:


 


(A)  AB SHALL USE COMMERCIALLY REASONABLE EFFORTS TO MARKET, PROMOTE AND SELL
THE PRODUCTS.  FOR PURPOSES OF THIS SECTION 11.1(A), “COMMERCIALLY REASONABLE
EFFORTS” SHALL MEAN THE (I) LISTING AND DISPLAYING OF THE PRODUCTS IN AB’S
PRODUCT CATALOG OR ANY SUCCESSOR DOCUMENT AND ON AB’S WEBSITE OR ANY SUCCESSOR
WEBSITE IN AT LEAST THE SAME MANNER AND PROMINENCE AS THE LISTING AND DISPLAYING
OF THE TRANSFERRED 1-D PRODUCT LINES (AS DEFINED IN THE PURCHASE AGREEMENT) SET
FORTH IN CHAPTER 9 OF THE AB 2003 BIODIRECTORY CATALOG AND THE AB WEBSITE AS OF
THE EFFECTIVE DATE, AND (II) MARKET, PROMOTE AND SELL ANY NEW PRODUCT WITH THE
LEVEL OF MARKETING AND PROMOTION CUSTOMARILY GIVEN BY AB TO THE LAUNCH OF
COMPARABLE NEW PRODUCTS.


 


(B)  AB SHALL, WITHIN 10 BUSINESS DAYS FROM THE EFFECTIVE DATE (THE “DVD
DELIVERY DATE”), DELIVER TO HOEFER A COPY OF THE AB WEBSITE SUBSTANTIALLY AS
SUCH WEB SITE EXISTED ON THE EFFECTIVE DATE IN DVD FORMAT (THE “DVD”).  UPON
HOEFER’S RECEIPT OF THE DVD, THE DVD WILL BE ATTACHED TO THIS AGREEMENT AS
SCHEDULE 4.


 


(C)  AB SHALL ESTABLISH AND MAINTAIN AN INVENTORY OF THE PRODUCTS, APPROPRIATE
TO MEET THE NEEDS OF PURCHASERS AND END-USERS.


 


(D)  AB SHALL NOTIFY HOEFER IF IT BECOMES AWARE OF ANY SUBSTANTIAL IMPROPER OR
WRONGFUL USE OF THE PRODUCTS, ANY COMPLAINTS OR ALLEGATIONS OF PRODUCT LIABILITY
IN RESPECT OF THE PRODUCTS, OR OF ANY UNAUTHORIZED USE AND/OR EXPLOITATION OF
THE INTELLECTUAL PROPERTY RIGHTS CONTAINED IN THE PRODUCTS AND PROVIDE SUCH
ASSISTANCE AS HOEFER MAY REASONABLY REQUEST (AT

 

16

--------------------------------------------------------------------------------


 


HOEFER’S EXPENSE) IN CONNECTION WITH ANY ACTION CONCERNING SUCH UNAUTHORIZED USE
OR EXPLOITATION.


 


(E)  AB SHALL, ON A QUARTERLY BASIS, AT A MINIMUM, BRIEF HOEFER WITH ANY
INFORMATION REGARDING SALES OF THE PRODUCTS, THAT AB BELIEVES WOULD BE OF
BENEFIT TO THE BUSINESS RELATIONSHIP BETWEEN THE TWO PARTIES.


 


(F)  AB SHALL NOT MISREPRESENT HOEFER’S DESCRIPTIONS OR INSTRUCTIONS FOR THE USE
OF THE PRODUCTS.


 


(G)  AB SHALL COMPLY WITH ALL APPLICABLE EXPORT CONTROL LAWS AND REGULATIONS
RELATING TO AB’S OR ITS AFFILIATES’ EXPORT OF PRODUCTS PURSUANT TO THIS
AGREEMENT AND SHALL PROVIDE INFORMATION AND DOCUMENTATION REASONABLY NECESSARY
OR USEFUL TO ASSIST HOEFER IN COMPLYING WITH ITS OBLIGATION UNDER APPLICABLE
EXPORT CONTROL LAWS AND REGULATIONS; PROVIDED THAT AB SHALL REIMBURSE HOEFER FOR
ANY AND ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY HOEFER IN CONNECTION
WITH PERFORMING THE FOREGOING OBLIGATIONS.


 

12.         Insurance.   From and after the Effective Date, for so long as this
Agreement shall remain in effect and for two (2) years thereafter, Hoefer shall
maintain or have maintained on its behalf, product liability insurance coverage
on an occurrence basis for all occurrences relating to the Products sold by
Hoefer to AB with limits of liability not less than Two Million USD ($2,000,000)
combined single limit for bodily injury and property damage.  Hoefer shall, if
requested, provide to AB a certificate evidencing coverage of such policy. 

 

13.         Warranties.

 


13.1                           WARRANTIES OF HOEFER.


 


(A)  HOEFER WARRANTS THAT THE PRODUCTS SOLD TO AB IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT WILL BE FREE OF DEFECTS IN MATERIAL AND WORKMANSHIP
AND WILL CONFORM TO THE PUBLISHED SPECIFICATIONS SET FORTH IN LITERATURE,
PACKAGING, INSERTS, MATERIALS AND/OR OTHER DOCUMENTATION PREPARED BY OR ON
BEHALF OF HOEFER AND PROVIDED WITH THE PRODUCTS UNDER NORMAL USE AND SERVICE FOR
A PERIOD OF FIFTEEN (15) MONTHS FROM THE DATE ON WHICH HOEFER DELIVERS THE
PRODUCTS “EX WORKS” IN ACCORDANCE WITH SECTION 4 ABOVE, EXCEPT FOR THOSE PARTS
AND/OR MATERIALS WHICH ARE CONSUMED OR EXPENDED IN THE NORMAL USE OF THE
PRODUCTS, IN WHICH CASE HOEFER WARRANTS CONFORMITY TO THE PUBLISHED
SPECIFICATIONS DESCRIBED ABOVE FOR A PERIOD OF NINETY (90) DAYS FROM THE DATE ON
WHICH HOEFER DELIVERS THE PRODUCTS.  THIS WARRANTY IS VOID IF THE PRODUCT HAS
BEEN ABUSED OR MISUSED OR IF REPAIRS HAVE BEEN ATTEMPTED BY UNAUTHORIZED
PERSONS.


 


(B)  THE OBLIGATION OF HOEFER FOR BREACHES OF THE WARRANTIES SET FORTH IN
SECTION 13.1(A) IS LIMITED TO, AT HOEFER’S SOLE DISCRETION (I) REPAIRING THE
PRODUCT AT HOEFER’S OR ONE OF ITS AFFILIATES’ PREMISES OR (II) REPLACING THE
PRODUCT; PROVIDED THAT IF AB SO AGREES, HOEFER MAY SUPPLY SPARE PARTS TO AB FOR
AB TO CARRY OUT THE REPAIR.  THE COST OF THE SHIPMENT OF SPARE PARTS OR
REPLACEMENT PRODUCTS FROM HOEFER TO AB WILL BE PAID BY HOEFER AND THE COST OF
RETURNING DEFECTIVE SPARE PARTS OR DEFECTIVE PRODUCTS TO HOEFER, IF SUCH RETURN
IS REQUESTED BY HOEFER, WILL BE PAID BY AB.

 

17

--------------------------------------------------------------------------------


 


(C)  AS BETWEEN HOEFER AND AB, AB’S SOLE AND EXCLUSIVE REMEDY FOR BREACH OF THE
WARRANTIES SET FORTH IN SECTION 13.1(A) IS SET FORTH IN SECTION 13.1(B).


 


(D)  HOEFER WARRANTS THAT IT OWNS AND HAS VALID TITLE TO THE PRODUCTS SOLD TO AB
IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT FREE AND CLEAR OF ALL LIENS,
SECURITY INTERESTS OR OTHER ENCUMBRANCES; PROVIDED HOWEVER, THAT THIS
REPRESENTATION AND WARRANTY SHALL NOT CONSTITUTE ANY REPRESENTATION OR WARRANTY
THAT SUCH PRODUCTS DO NOT INFRINGE OR OTHERWISE CONFLICT WITH ANY COPYRIGHT,
PATENT, TRADE SECRET, TRADEMARK OR OTHER INTELLECTUAL PROPERTY RIGHT OF ANY
THIRD PARTY.


 


13.2                           WARRANTIES OF HOEFER AND AB.  EACH OF HOEFER AND
AB REPRESENTS AND WARRANTS THAT (A) IT IS A CORPORATION ORGANIZED AND EXISTING
UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION WITH FULL POWER AND
AUTHORITY TO ENTER INTO AND PERFORM THIS AGREEMENT; (B) THIS AGREEMENT HAS BEEN
DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND CONSTITUTES THE BINDING
OBLIGATION OF SUCH PARTY ENFORCEABLE AGAINST SUCH PARTY IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY LAWS OR OTHER
LAWS AFFECTING THE RIGHTS OF CREDITORS GENERALLY, EQUITABLE PRINCIPLES, OR THE
DISCRETIONARY POWERS OF COURTS OR ARBITRAL BODIES; (C) THE PERSON(S) EXECUTING
THIS AGREEMENT ON ITS BEHALF HAS ACTUAL AUTHORITY TO BIND IT TO THIS AGREEMENT;
AND (D) ITS EXECUTION AND PERFORMANCE OF THIS AGREEMENT DOES NOT AND WILL NOT
VIOLATE OR CONFLICT WITH ANY PROVISION OF ITS GOVERNING CORPORATE INSTRUMENTS OR
OF ANY COMMITMENT, AGREEMENT OR UNDERSTANDING THAT IT HAS OR WILL HAVE TO OR
WITH ANY COMPANY OR ENTITY.


 


13.3                           EXCLUSION OF IMPLIED WARRANTIES.  EXCEPT AS
PROVIDED IN THIS SECTION 13, HOEFER MAKES NO WARRANTY AS TO ANY PRODUCTS, OR THE
RESULTS TO BE OBTAINED FROM USING ANY PRODUCTS.  HOEFER EXCLUDES AND DISCLAIMS
ALL IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OR TITLE AND
ALL WARRANTIES ARISING FROM THE COURSE OF DEALING OR USAGE OF TRADE.


 

14.         Indemnification.

 


14.1                           INDEMNIFICATION BY HOEFER.  HOEFER SHALL
INDEMNIFY, DEFEND AND HOLD HARMLESS AB AND ITS AFFILIATES AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, SUCCESSORS AND ASSIGNS AGAINST AND
FROM ANY AND ALL THIRD PARTY CLAIMS, ACTIONS, SUITS AND JUDGMENTS, AND AGAINST
AND FROM ANY AND ALL CLAIMS, LIABILITIES, LOSSES, DAMAGES, COSTS (INCLUDING,
REASONABLE ATTORNEY’S FEES), CHARGES AND OTHER EXPENSES OF WHATEVER NATURE AND
CHARACTER (COLLECTIVELY, “CLAIMS”) ARISING OUT OF OR IN CONNECTION WITH (I)
THIRD PARTY CLAIMS WHICH RESULT FROM THE MANUFACTURE OF ANY PRODUCT OR (II) AN
ALLEGATION BY A THIRD PARTY THAT THE PRODUCTS SOLD BY HOEFER TO AB IN ACCORDANCE
WITH THIS AGREEMENT INFRINGE ANY OTHER PARTY’S INTELLECTUAL PROPERTY RIGHTS.  IF
HOEFER DETERMINES, IN ITS SOLE DISCRETION, THAT A CLAIM OF INFRINGEMENT IS
LIKELY OR IF INFRINGEMENT IS HELD TO EXIST, OR IF INJUNCTIVE RELIEF IS GRANTED
TO A CLAIMANT, AND SUCH INFRINGEMENT IS NOT COVERED BY AB’S INDEMNIFICATION
OBLIGATIONS UNDER THE PURCHASE AGREEMENT (IT BEING UNDERSTOOD BY THE PARTIES
THAT SUCH INDEMNIFICATION OBLIGATIONS WILL BE GOVERNED BY AND SUBJECT TO THE
PROVISIONS OF THE PURCHASE AGREEMENT), HOEFER MAY, AT ITS OWN EXPENSE AND AT ITS
OPTION, EITHER (A) SUPPLY TO AB REVISIONS TO THE INFRINGING MATERIAL SO AS TO
MAKE IT NONINFRINGING WHILE RETAINING SUBSTANTIALLY SIMILAR FUNCTIONALITY OR
SUBSTITUTE OTHER NONINFRINGING MATERIAL OF SUBSTANTIALLY SIMILAR FUNCTIONALITY,
OR (B) PROCURE FOR AB, AT NO ADDITIONAL EXPENSE TO AB, THE

 

18

--------------------------------------------------------------------------------


 

right to continue accessing, using and distributing the infringing material to
the extent permitted by this Agreement, or (C) if Hoefer is not able to supply
revisions or otherwise secure for AB the right to continue accessing, using and
distributing the infringing material, on commercially reasonable terms, AB
shall, upon written request by Hoefer, return the material claimed to be
infringing and Hoefer will refund all amounts paid for such Product(s).  THE
FOREGOING STATES HOEFER’S ENTIRE OBLIGATION AND LIABILITY WITH RESPECT TO ANY
CLAIMS DESCRIBED IN CLAUSES (i) AND (ii) OF THIS SECTION 14.1.  Notwithstanding
anything contained herein to the contrary, Hoefer shall not be required to
provide indemnification with respect to any Claims to the extent that they
result from (1) the gross negligence or willful misconduct of AB, (2) the
combination of a Product with different product supplied by AB or any of its
Sub-distributors, where such Claim would not have arisen but for such
combination, (3) use of any Products for any use other than its reasonably
intended use, (4) matters for which Hoefer is entitled to indemnification from
AB pursuant to the Purchase Agreement or (5) any infringement or
misappropriation of any third party Intellectual Property Right by any Subject
Asset (as defined in the Purchase Agreement) and/or the Transferred 1-D Business
(as defined in the Purchase Agreement) as conducted on or prior to the Closing
Date (as defined in the Purchase Agreement), provided, however, that if Hoefer
becomes aware of any such infringement or misappropriation it will take
reasonable steps to avoid selling infringing or misappropriating Products to AB
or any of its Sub-distributors.


 


14.2                           INDEMNIFICATION BY AB.  AB SHALL DEFEND,
INDEMNIFY AND HOLD HARMLESS HOEFER AND ITS AFFILIATES AND THEIR RESPECTIVE 
OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, SUCCESSORS AND ASSIGNS FROM AND
AGAINST ANY AND ALL CLAIMS ARISING OUT OF OR IN CONNECTION WITH THE DISTRIBUTION
BY AB OR ANY OF ITS SUB-DISTRIBUTORS OF PRODUCTS PURSUANT TO THIS AGREEMENT. 
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, AB SHALL NOT BE
REQUIRED TO PROVIDE INDEMNIFICATION WITH RESPECT TO ANY CLAIMS TO THE EXTENT
THAT THEY RESULT FROM (A) THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF HOEFER
OR (B) MATTERS FOR WHICH AB IS ENTITLED TO INDEMNIFICATION FROM HOEFER PURSUANT
TO SECTION 14.1 ABOVE OR THE PURCHASE AGREEMENT.  THE FOREGOING STATES AB’S
ENTIRE OBLIGATION AND LIABILITY WITH RESPECT TO ANY CLAIMS ARISING OUT OF OR IN
CONNECTION WITH THE DISTRIBUTION BY AB OR ANY OF ITS SUB-DISTRIBUTORS OF
PRODUCTS PURSUANT TO THIS AGREEMENT.


 


14.3                           NOTICE; DEFENSE OF CLAIMS.  AN INDEMNIFIED PARTY
MAY SEEK INDEMNIFICATION HEREUNDER BY GIVING WRITTEN NOTICE THEREOF TO THE
INDEMNIFYING PARTY.  THE INDEMNIFIED PARTY SHALL ALSO GIVE WRITTEN NOTICE
THEREOF TO THE INDEMNIFYING PARTY PROMPTLY AFTER IT RECEIVES NOTICE OF A CLAIM
BEING ASSERTED, BUT THE FAILURE TO DO SO SHALL NOT RELIEVE THE INDEMNIFYING
PARTY FROM ANY LIABILITY EXCEPT TO THE EXTENT THAT IT IS MATERIALLY PREJUDICED
BY THE FAILURE OR DELAY IN GIVING SUCH NOTICE.  SUCH NOTICE SHALL SUMMARIZE THE
BASES FOR SEEKING INDEMNIFICATION AND ANY CLAIM BEING ASSERTED BY A THIRD
PARTY.  WITHIN THIRTY (30) DAYS AFTER RECEIVING SUCH NOTICE THE INDEMNIFYING
PARTY SHALL GIVE WRITTEN NOTICE TO THE INDEMNIFIED PARTY STATING WHETHER IT
DISPUTES THE RIGHT FOR INDEMNIFICATION AND WHETHER IT WILL DEFEND AGAINST ANY
THIRD PARTY CLAIM AT ITS OWN COST AND EXPENSE.  IF THE INDEMNIFYING PARTY FAILS
TO GIVE NOTICE THAT IT DISPUTES AN INDEMNIFICATION REQUEST WITHIN THIRTY (30)
DAYS AFTER RECEIPT OF NOTICE THEREOF, IT SHALL BE DEEMED TO HAVE ACCEPTED AND
AGREED TO THE REQUEST AND IT SHALL DEFEND AGAINST SUCH THIRD PARTY CLAIM AT ITS
OWN COST AND EXPENSE.  AN INDEMNIFYING PARTY (PROVIDED SUCH INDEMNIFYING PARTY
ACKNOWLEDGES ITS OBLIGATION TO INDEMNIFY IF ADVERSELY DETERMINED) SHALL BE
ENTITLED TO DIRECT THE DEFENSE AGAINST

 

19

--------------------------------------------------------------------------------


 

a third party Claim with counsel selected by it as long as the indemnifying
party is conducting a good faith and diligent defense.  If the named parties to
the action or proceeding include both the indemnifying party and the indemnified
party and representation of both parties by the same counsel would be
inappropriate under applicable standards of professional conduct, the
indemnified party may engage separate counsel at the expense of the indemnifying
party.  The indemnifying party shall have the right to compromise or settle any
such dispute if such settlement includes an unconditional release of all claims
against the indemnified party.  If such settlement does not include an
unconditional release of all claims against the indemnified party, the
settlement shall be subject to the prior written consent of the indemnified
party (which consent shall not be unreasonably withheld, delayed or
conditioned).  If a good faith and diligent defense is not being or ceases to be
conducted by the indemnifying party, the indemnified party shall have the right,
at the expense of the indemnifying party, to undertake the defense of such claim
or liability (with counsel selected by the indemnified party), and to compromise
or settle it, exercising reasonable business judgment.  If the third party claim
or liability is one that by its nature cannot be defended solely by the
indemnifying party, then the indemnified party shall make available such
information and assistance as the indemnifying party may reasonably request and
shall cooperate with the indemnifying party in such defense, at the expense of
the indemnifying party.


 

15.         Exceptions to Exclusivity.

 


15.1                           NOTHING IN SECTION 2.2 SHALL PREVENT AB OR ANY OF
THE SELLER AFFILIATES, FROM:


 


(A)  MANUFACTURING, PURCHASING, MARKETING, PROMOTING, SELLING OR DISTRIBUTING
ANYWHERE IN THE WORLD 2-D PRODUCTS, 1-D PRODUCTS USED SOLELY WITHIN IN A 2-D
PRODUCT OR SYSTEM (IT BEING EXPRESSLY UNDERSTOOD THAT IN NO EVENT SHALL ANY 1-D
PRODUCT BE MARKETED, PURCHASED, PROMOTED, SOLD OR DISTRIBUTED AS A STAND-ALONE
PRODUCT), MULTI-CHANNEL PLATFORMS, MEGABACE PRODUCTS, ANY PRODUCTS IN THE
RETAINED PRODUCT LINES (AS DEFINED IN THE PURCHASE AGREEMENT) (INCLUDING ANY
UPDATES, REPLACEMENTS OR FUNCTIONAL EQUIVALENTS THEREOF), ANY PRODUCTS FOR USE
IN DIAGNOSTICS, AND REAGENTS (INCLUDING GEL ELECTROPHORESIS REAGENTS).  THE TERM
“MULTI-CHANNEL PLATFORMS” SHALL MEAN PLATE SYSTEMS WITH MULTIPLE MICROFABRICATED
CHANNELS FOR ELECTROPHORESIS AND/OR CHROMATOGRAPHY.  THE TERM “MEGABACE
PRODUCTS” SHALL MEAN HIGH THROUGHPUT, MULTI-CHANNEL CAPILLARY ELECTROPHORESIS
ANALYSIS SYSTEMS FOR NUCLEIC ACID SEQUENCING, GENOTYPING AND FRAGMENT ANALYSIS
AS WELL AS FOR PROTEIN AND CARBOHYDRATE ANALYSIS.  THE TERM “DIAGNOSTICS” SHALL
MEAN THE TESTING OR ANALYSIS OF BIOLOGICAL SAMPLES (WHETHER HUMAN OR OTHERWISE),
THE RESULTS OF WHICH ARE PROVIDED TO HEALTH CARE RECIPIENTS AND/OR PROVIDERS FOR
USE IN THE DIAGNOSIS OF DISEASE, ASSESSING THE PREDISPOSITION TO DISEASE,
DETERMINING GENETIC STATUS, MONITORING THE PROGRESSION OF DISEASE, DETERMINING
EFFICACY OF TREATMENT OF DISEASE, CLINICAL MANAGEMENT OF THE HEALTH CARE
RECIPIENTS FROM WHICH SUCH SAMPLES ARE DERIVED AND/OR PERFORMING RESEARCH TO
DISCOVER AND DEVELOP METHODS AND TECHNOLOGIES FOR ANY OF THE FOREGOING.


 


(B)  ACQUIRING CONTROL OF, OR BEING ACQUIRED BY (IN EITHER CASE, WHETHER BY
MERGER, SALE OF STOCK, ASSETS OR OTHERWISE) ANY COMPANY OR ENTITY HAVING ANNUAL,
WORLD-WIDE REVENUE IN ITS LAST COMPLETE FISCAL YEAR IN EXCESS OF ONE BILLION
DOLLARS ($1,000,000,000) (SUCH ACQUIRED OR ACQUIRING COMPANY OR ENTITY TOGETHER
WITH ANY COMPANY OR ENTITY CONTROLLED BY SUCH COMPANY OR ENTITY ON OR FOLLOWING
THE EFFECTIVE DATE OF SUCH ACQUISITION (EXCLUDING SELLER AFFILIATES), A
“QUALIFIED COMPANY”); PROVIDED THAT FOLLOWING ANY SUCH ACQUISITION:  (I) EXCEPT
UPON HOEFER’S

 

20

--------------------------------------------------------------------------------


 

receipt of the payment contemplated in Section 15.2 below, none of the
catalogues, websites or sales personnel of any Seller Affiliate shall be used to
market, promote, sell or distribute both Products and such Qualified Company’s
Restricted Products in the Restricted Territory; (ii) each Seller Affiliate
shall continue to use commercially reasonable efforts which are substantially
equivalent to those used by such Seller Affiliate prior to such acquisition to
market, promote, sell and distribute the Products and, in the case of AB, in
accordance with Section 11.1(a); provided that upon Hoefer’s receipt of the
payment contemplated in Section 15.2 below, each Seller Affiliate that markets,
promotes, sells or distributes both Products and the Qualified Company’s
Restricted Products in the Restricted Territory shall use substantially
equivalent efforts (on a per product basis) to market, promote, sell and
distribute Products as it uses to market, promote, sell and distribute the
Qualified Company’s Restricted Products in the Restricted Territory (including,
without limitation, listing and displaying the Products in such Seller
Affiliate’s product catalogue or any successor document and on such Seller
Affiliate’s website in a manner and prominence that are substantially equivalent
to any listing and displaying of the Qualified Company’s Restricted Products in
the Restricted Territory), and the Seller and the Seller Affiliates shall, in
the aggregate, use substantially equivalent efforts (on a per product basis) to
market, promote, sell and distribute Products as they use to market, promote,
sell and distribute the Qualified Company’s Restricted Products in any
Restricted Territory and (iii) no Seller Affiliate will (A) grant any license to
or otherwise permit any Qualified Company to use the Relevant Patents (as
defined in the Purchase Agreement) which are licensed to Hoefer for purposes of
selling, developing, using or manufacturing Restricted Products in the
Restricted Territory or (B) grant any license or sublicense to or otherwise
permit any Qualified Company to use any of the Relevant Trade Secrets (as
defined in the Purchase Agreement) for purposes of selling, developing, using or
manufacturing Restricted Products in the Restricted Territory other than in
accordance with the terms and conditions of the Trade Secrets License Agreement
dated as of the date hereof between Amersham Biosciences (SF) Corp., a
California corporation and Hoefer (the “Trade Secrets License Agreement”);


 


(C)  ACQUIRING CONTROL OF, OR BEING ACQUIRED BY (IN EITHER CASE WHETHER BY
MERGER, SALE OF STOCK, ASSETS OR OTHERWISE), ANY COMPANY OR ENTITY HAVING
ANNUAL, WORLD-WIDE REVENUE IN ITS LAST COMPLETE FISCAL YEAR EQUAL TO OR LESS
THAN ONE BILLION DOLLARS ($1,000,000,000) (SUCH ACQUIRED OR ACQUIRING COMPANY OR
ENTITY TOGETHER WITH ANY COMPANY OR ENTITY CONTROLLED BY SUCH COMPANY OR ENTITY
ON OR FOLLOWING THE EFFECTIVE DATE OF SUCH ACQUISITION (EXCLUDING SELLER
AFFILIATES), A “NON-QUALIFIED COMPANY”), INCLUDING ANY COMPANY OR ENTITY THAT
MANUFACTURES, MARKETS, PROMOTES, SELLS OR DISTRIBUTES RESTRICTED PRODUCTS;
PROVIDED THAT FOLLOWING ANY SUCH ACQUISITION:  (I) THE CATALOGUES, WEBSITES OR
SALES PERSONNEL OF ANY SELLER AFFILIATE SHALL NOT BE USED TO MARKET, PROMOTE,
SELL OR DISTRIBUTE BOTH PRODUCTS AND SUCH NON-QUALIFIED COMPANY’S RESTRICTED
PRODUCTS IN THE RESTRICTED TERRITORY; (II) EACH SELLER AFFILIATE SHALL CONTINUE
TO USE COMMERCIALLY REASONABLE EFFORTS WHICH ARE SUBSTANTIALLY EQUIVALENT TO
THOSE USED BY SUCH SELLER AFFILIATE PRIOR TO SUCH ACQUISITION TO MARKET,
PROMOTE, SELL AND DISTRIBUTE THE PRODUCTS AND, IN THE CASE OF AB, IN ACCORDANCE
WITH SECTION 11.1(A) AND (III) NO SELLER AFFILIATE WILL (A) GRANT ANY LICENSE TO
OR OTHERWISE PERMIT ANY NON-QUALIFIED COMPANY TO USE THE RELEVANT PATENTS (AS
DEFINED IN THE PURCHASE AGREEMENT) WHICH ARE LICENSED TO HOEFER FOR PURPOSES OF
SELLING, DEVELOPING, USING OR MANUFACTURING RESTRICTED PRODUCTS IN THE
RESTRICTED TERRITORY OR (B) GRANT ANY LICENSE OR SUBLICENSE TO OR OTHERWISE
PERMIT ANY NON-QUALIFIED COMPANY TO USE ANY OF THE RELEVANT TRADE SECRETS (AS
DEFINED IN THE PURCHASE AGREEMENT) FOR PURPOSES OF SELLING, DEVELOPING, USING OR
MANUFACTURING RESTRICTED PRODUCTS IN THE RESTRICTED TERRITORY OTHER THAN IN

 

21

--------------------------------------------------------------------------------


 

accordance with the terms and conditions of the Trade Secrets License Agreement;
provided, further that, the preceding notwithstanding, in the event that a
Seller Affiliate acquires Control of a Non-Qualified Company that manufactures,
markets, promotes, sells or distributes Restricted Products that are competitive
with the Products in the Restricted Territory, such Seller Affiliate shall use
commercially reasonable efforts to promptly divest any portion(s) of such
Non-Qualified Company’s business that manufactures, markets, promotes, sells or
distributes such Restricted Products that are competitive with the Products in
the Restricted Territory;


 


(D)  ENTERING INTO JOINT VENTURES, STRATEGIC ALLIANCES OR OTHER COLLABORATIONS
(EACH A “COLLABORATION”) WITH ANY COMPANY OR ENTITY, EVEN IF SUCH COMPANY OR
ENTITY MANUFACTURES, PURCHASES, MARKETS, PROMOTES, SELLS, OR DISTRIBUTES
RESTRICTED PRODUCTS, AS LONG AS (I) SUCH COLLABORATION DOES NOT RELATE TO
RESTRICTED PRODUCTS IN THE RESTRICTED TERRITORY, (II) THE CATALOGUES, WEBSITES
OR SALES PERSONNEL OF ANY SELLER AFFILIATE ARE NOT USED TO MARKET, PROMOTE, SELL
OR DISTRIBUTE RESTRICTED PRODUCTS OF ANY SUCH COMPANY OR ENTITY IN THE
RESTRICTED TERRITORY, AND (III) NO SELLER AFFILIATE WILL (A) GRANT ANY LICENSE
TO OR OTHERWISE PERMIT ANY SUCH COMPANY OR ENTITY TO USE THE RELEVANT PATENTS
(AS DEFINED IN THE PURCHASE AGREEMENT) WHICH ARE LICENSED TO HOEFER FOR PURPOSES
OF SELLING, DEVELOPING, USING OR MANUFACTURING RESTRICTED PRODUCTS IN THE
RESTRICTED TERRITORY OR (B) GRANT ANY LICENSE OR SUBLICENSE TO OR OTHERWISE
PERMIT ANY SUCH COMPANY OR ENTITY TO USE ANY OF THE RELEVANT TRADE SECRETS (AS
DEFINED IN THE PURCHASE AGREEMENT) FOR PURPOSES OF SELLING, DEVELOPING, USING OR
MANUFACTURING RESTRICTED PRODUCTS IN THE RESTRICTED TERRITORY OTHER THAN IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE TRADE SECRETS LICENSE AGREEMENT;
OR


 


(E)  OWNING BENEFICIALLY OR OF RECORD UP TO FIVE PERCENT (5%) OF THE OUTSTANDING
SECURITIES OF A PUBLICLY-HELD CORPORATION WHICH ENGAGES IN ANY RESTRICTED
ACTIVITY (AS DEFINED IN THE PURCHASE AGREEMENT) AND/OR MANUFACTURES, PURCHASES,
MARKETS, PROMOTES, SELLS OR DISTRIBUTES ANY RESTRICTED PRODUCTS IN THE
RESTRICTED TERRITORY.


 


15.2                           FOLLOWING AN ACQUISITION CONTEMPLATED BY
SECTION 15.1(B), PRIOR TO THE DATE OF THE FIRST USE (THE “INTEGRATION DATE”) BY
ANY SELLER AFFILIATE OR QUALIFIED COMPANY OF THE CATALOGUES, WEBSITES OR SALES
PERSONNEL OF ANY SELLER AFFILIATE TO MARKET, SELL OR DISTRIBUTE BOTH PRODUCTS
AND RESTRICTED PRODUCTS OF ANY QUALIFIED COMPANY IN THE RESTRICTED TERRITORY (A)
AB OR ANOTHER SELLER AFFILIATE SHALL DELIVER TO HOEFER REASONABLE PRIOR WRITTEN
NOTICE THEREOF, AND (B) AB OR ANOTHER SELLER AFFILIATE SHALL PAY HOEFER AS
FOLLOWS:


 

(I)                                     [OMITTED MATERIAL], IF THE INTEGRATION
DATE OCCURS DURING CONTRACT YEAR ONE, CONTRACT YEAR TWO OR CONTRACT YEAR THREE;

 

(II)                                  [OMITTED MATERIAL], IF THE INTEGRATION
DATE OCCURS DURING CONTRACT YEAR FOUR;

 

(III)                               [OMITTED MATERIAL], IF THE INTEGRATION DATE
OCCURS DURING CONTRACT YEAR FIVE; OR

 

(IV)                              [OMITTED MATERIAL], IF THE INTEGRATION DATE
OCCURS DURING THE TERM AFTER CONTRACT YEAR FIVE.

 

22

--------------------------------------------------------------------------------


 

Upon making the foregoing payment, the restrictions set forth in
Section 15.1(b)(i) shall have no further effect with respect to any acquisition
transaction described in Section 15.1(b).  Each applicable Seller Affiliate
shall continue to comply with the obligations set forth in Section 15.1(b)(ii)
and (iii).

 


15.3                           EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, ALL
TERMS AND CONDITIONS OF THIS AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT
SUBSEQUENT TO AN ACQUISITION TRANSACTION DESCRIBED IN SECTION 15.1(B) OR
15.1(C); PROVIDED THAT NO PRODUCT OF A QUALIFIED COMPANY OR NON-QUALIFIED
COMPANY (OR ANY OF ANY SUCH ENTITY’S AFFILIATES IN EXISTENCE PRIOR TO THE
EFFECTIVE DATE OF SUCH A TRANSACTION) INVOLVED IN SUCH A TRANSACTION WILL BE
DEEMED TO BE A PRODUCT UNDER THIS AGREEMENT.


 

16.         Confidential Information.

 


16.1                           IN THE COURSE OF PERFORMING THIS AGREEMENT, THE
PARTIES MAY DISCLOSE TO EACH OTHER CONFIDENTIAL INFORMATION. “CONFIDENTIAL
INFORMATION” SHALL MEAN ANY INFORMATION OR DATA, WHETHER OR NOT IN WRITING,
PERTAINING TO THE BUSINESS, PRODUCTS, SERVICES OR TECHNOLOGY OF EITHER PARTY
WHICH IS DISCLOSED BY A PARTY (THE “DISCLOSING PARTY”) TO THE OTHER PARTY (THE
RECEIVING PARTY”) THAT THE DISCLOSING PARTY HAS EITHER MARKED AS CONFIDENTIAL OR
PROPRIETARY, OR HAS IDENTIFIED IN WRITING AS CONFIDENTIAL OR PROPRIETARY WITHIN
FIFTEEN (15) DAYS OF DISCLOSURE TO THE RECEIVING PARTY, EXCEPT THAT THE
FOLLOWING WILL BE DEEMED CONFIDENTIAL INFORMATION EVEN IF NOT SO MARKED OR
IDENTIFIED:  DISCLOSING PARTY’S BUSINESS PLANS, BUSINESS METHODOLOGIES, BUSINESS
STRATEGIES, TECHNOLOGIES, CUSTOMERS AND UNPUBLISHED DEALER, CUSTOMER AND OTHER
PRICES RELATING TO PRODUCTS.  THE TERMS OF THIS AGREEMENT SHALL BE CONSIDERED
CONFIDENTIAL INFORMATION OF BOTH PARTIES; PROVIDED, THAT, NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, EITHER PARTY MAY FILE A COPY OF THIS AGREEMENT
WITH APPROPRIATE REGULATORY AUTHORITIES IN ORDER TO COMPLY WITH ANY OBLIGATION
IT MAY HAVE UNDER ANY APPLICABLE SECURITIES LAWS OR REGULATIONS; PROVIDED,
HOWEVER, THAT ANY SUCH FILING PARTY SHALL REQUEST CONFIDENTIAL TREATMENT OF THE
DOLLAR AMOUNTS, NUMERICAL PERCENTAGES AND MATHEMATICAL FORMULAE RELATING TO
TRANSFER PRICES, MINIMUM PURCHASES, LIQUIDATED DAMAGES AND PRICE INCREASES, AND
THE NAMES OF THE RESTRICTED DISTRIBUTORS, IN EACH CASE WITH SUCH LEVEL OF
REDACTION OR OTHER MEANS AS SUCH PARTY MAY REASONABLY DETERMINE.  ALL
CONFIDENTIAL INFORMATION SHALL REMAIN THE SOLE PROPERTY OF THE DISCLOSING PARTY,
AND THE RECEIVING PARTY SHALL HAVE NO INTEREST IN OR RIGHTS WITH RESPECT THERETO
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT.  EACH PARTY AGREES: (A) NOT TO
USE ANY CONFIDENTIAL INFORMATION OF THE OTHER PARTY FOR ANY PURPOSE EXCEPT IN
THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR AS OTHERWISE
EXPRESSLY PERMITTED HEREUNDER; (B) NOT TO DISCLOSE SUCH CONFIDENTIAL INFORMATION
EXCEPT TO ITS EMPLOYEES (OR THIRD PARTY SUBCONTRACTORS) WHO HAVE A NEED TO KNOW
SUCH CONFIDENTIAL INFORMATION FOR PURPOSES OF THIS AGREEMENT AND WHO ARE BOUND
TO A WRITTEN AGREEMENT PROTECTING SUCH CONFIDENTIAL INFORMATION AS REQUIRED
HEREBY; AND (C) TO PROTECT SUCH CONFIDENTIAL INFORMATION FROM UNAUTHORIZED USE,
ACCESS OR DISCLOSURE IN THE SAME MANNER THAT IT PROTECTS ITS OWN SIMILAR
CONFIDENTIAL INFORMATION, BUT NOT LESS THAN A REASONABLE DEGREE OF CARE.


 


16.2                           EXCLUSIONS.  CONFIDENTIAL INFORMATION DOES NOT
INCLUDE ANY INFORMATION THAT THE RECEIVING PARTY CAN SHOW:


 


(A)  IS OR BECOMES PUBLICLY AVAILABLE (OTHER THAN THROUGH UNAUTHORIZED
DISCLOSURE BY THE RECEIVING PARTY);

 

23

--------------------------------------------------------------------------------


 


(B)  IS SHOWN BY WRITTEN RECORD TO HAVE BEEN IN THE POSSESSION OF OR KNOWN TO
THE RECEIVING PARTY PRIOR TO ITS DISCLOSURE HEREUNDER; OR


 


(C)  IS MADE AVAILABLE WITHOUT RESTRICTION TO THE RECEIVING PARTY BY ANY PERSON
OTHER THAN THE DISCLOSING PARTY WITHOUT BREACH OF ANY OBLIGATION OF
CONFIDENTIALITY OF SUCH OTHER PERSON.


 


16.3                           DISCLOSURE IN JUDICIAL OR OTHER PROCEEDINGS. 
NOTWITHSTANDING THE FOREGOING, THE RECEIVING PARTY MAY DISCLOSE CONFIDENTIAL
INFORMATION IN A JUDICIAL, LEGISLATIVE OR ADMINISTRATIVE INVESTIGATION OR
PROCEEDING OR TO A GOVERNMENT OR OTHER REGULATORY AGENCY (INCLUDING ANY
SECURITIES REGULATORY AGENCY OR STOCK EXCHANGE); PROVIDED THAT, RECEIVING PARTY
PROVIDES TO DISCLOSING PARTY PRIOR NOTICE OF THE INTENDED DISCLOSURE AND SHALL
PERMIT THE DISCLOSING PARTY TO INTERVENE THEREIN TO PROTECT ITS INTERESTS IN ITS
CONFIDENTIAL INFORMATION, AND PROVIDE FULL COOPERATION AND ASSISTANCE TO
DISCLOSING PARTY IN SEEKING TO OBTAIN SUCH PROTECTION.


 


16.4                           INJUNCTIVE RELIEF.  EACH PARTY ACKNOWLEDGES AND
AGREES THAT DISCLOSURE OR USE OF CONFIDENTIAL INFORMATION OF THE OTHER PARTY IN
VIOLATION OF THIS AGREEMENT MAY RESULT IN IRREPARABLE HARM TO SUCH OTHER PARTY. 
ACCORDINGLY, IN ADDITION TO ANY OTHER LEGAL REMEDIES WHICH MAY BE AVAILABLE TO
IT, IN THE EVENT OF ANY ACTUAL OR THREATENED BREACH OF THIS SECTION 16.4, EACH
PARTY HAS THE RIGHT TO IMMEDIATELY OBTAIN INJUNCTIVE RELIEF.


 


16.5                           RETURN OF CONFIDENTIAL INFORMATION.  UPON
TERMINATION OF THIS AGREEMENT, RECEIVING PARTY WILL, AT DISCLOSING PARTY’S
WRITTEN REQUEST, PROMPTLY DELIVER TO DISCLOSING PARTY OR DESTROY ALL MEMOS,
NOTES, RECORDS, REPORTS, MEDIA, DOCUMENTS AND MATERIALS (AND ALL COPIES THEREOF)
REGARDING OR INCLUDING ANY CONFIDENTIAL INFORMATION WHICH RECEIVING PARTY MAY
THEN POSSESS OR HAVE UNDER ITS CONTROL AND, UPON REQUEST BY THE DISCLOSING
PARTY, CERTIFY TO SUCH RETURN OR DESTRUCTION.


 

17.         Term; Termination.

 


17.1                           TERM.  THE INITIAL TERM OF THIS AGREEMENT SHALL
BE FROM THE EFFECTIVE DATE UNTIL SEPTEMBER 30, 2008 (THE “INITIAL TERM”). 
THEREAFTER, THIS AGREEMENT SHALL BE AUTOMATICALLY RENEWED FOR AN ADDITIONAL TERM
ENDING ON SEPTEMBER 30, 2013 (THE “RENEWAL TERM” AND COLLECTIVELY WITH THE
INITIAL TERM, THE “TERM”); PROVIDED THAT AS OF ANY DATE SUBSEQUENT TO
SEPTEMBER 30, 2008:


 


(A)  EITHER PARTY MAY TERMINATE THIS AGREEMENT UPON 365 DAYS PRIOR WRITTEN
NOTICE IN THE EVENT THAT AB AND ALL OF THE SELLER AFFILIATES WILL CEASE ANY AND
ALL MARKETING, DISTRIBUTING AND SELLING OF ANY 1-D PRODUCTS (OTHER THAN PRODUCTS
DESCRIBED IN SECTION 15.1(A)), INCLUDING, WITHOUT LIMITATION ANY PRODUCT WHICH
(I) IS SUBSTANTIALLY THE SAME AS ANY OF THE PRODUCTS OR (II) HAS SUBSTANTIALLY
THE SAME EXTERNAL APPEARANCE, BASE FUNCTION AND INTERNAL COMPONENTS OF ANY OF
THE PRODUCTS OR IS FUNCTIONALLY EQUIVALENT THERETO.  THE PARTIES ACKNOWLEDGE
THAT NO TERMINATION PURSUANT TO THIS SECTION 17.1(A) SHALL SERVE TO TERMINATE
AB’S OBLIGATION NOT TO COMPETE WITH HOEFER PURSUANT TO SECTION 3.6 OF THE
PURCHASE AGREEMENT.


 

For the avoidance of doubt, AB will be deemed to have materially breached this
Agreement if (x) AB or any of the other Seller Affiliates markets, distributes
and/or sells any 1-D Product (other than products described in Section 15.1(a))
which (i) is substantially the same as any of

 

24

--------------------------------------------------------------------------------


 

the Products or (ii) has substantially the same external appearance, base
function and internal components of any of the Products or is functionally
equivalent thereto during the Tail Period after the Agreement is terminated in
accordance with Section 17.1(a) or (y) any 1-D Products (other than products
described in Section 15.1(a)) of any Qualified Company, Non-Qualified Company or
company or entity which is a party to a Collaboration are promoted, marketed,
sold or distributed in the Restricted Territory using the catalogs, web sites or
sales personnel of any Seller Affiliate during the Tail Period.


 


(B)  AB MAY TERMINATE THIS AGREEMENT UPON 365 DAYS PRIOR WRITTEN NOTICE IN THE
EVENT THAT AB, DURING THE RENEWAL TERM, HAS DELIVERED HOEFER FOUR (4) OR MORE
REQUESTED 1-D PRODUCT NOTICES WHICH RESULT IN FOUR (4) OR MORE REJECTED
REQUESTED 1-D PRODUCTS WHICH ARE SUBSEQUENTLY ACTUALLY SOLD BY AB OR ITS
AFFILIATES TO ITS DISTRIBUTORS OR CUSTOMERS; PROVIDED THAT AB HAS COMPLIED WITH
ITS OBLIGATIONS SET FORTH IN SECTION 8.3, INCLUDING BUT NOT LIMITED TO, ITS
OBLIGATION TO NEGOTIATE IN GOOD FAITH.


 


17.2                           TERMINATION.  NOTWITHSTANDING SECTION 17.1
HEREOF, EITHER PARTY MAY TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO THE OTHER
PARTY IF THE OTHER PARTY FAILS TO OBSERVE OR PERFORM ANY MATERIAL TERM OR
CONDITION OF THIS AGREEMENT, AND DOES NOT CURE SUCH FAILURE WITHIN THIRTY (30)
DAYS OR, IF SUCH FAILURE IS SUSCEPTIBLE TO CURE AND THE BREACHING PARTY HAS
COMMENCED CURE EFFORTS AND PURSUES CURE OF THE BREACH IN GOOD FAITH, SIXTY (60)
DAYS, AFTER WRITTEN DEMAND BY THE FIRST PARTY STATING THE DEFAULT AND SUCH
PARTY’S INTENTION TO TERMINATE.  IN THE EVENT THAT HOEFER FAILS TO SUPPLY
PRODUCTS IN ACCORDANCE WITH THIS AGREEMENT, SUCH FAILURE SHALL BE DEEMED
MATERIAL IF HOEFER (A) FAILS TO SUPPLY 50% OR MORE OF THE AGGREGATE PRODUCTS
ORDERED BY AB UNDER POS WHICH HOEFER IS REQUIRED TO ACCEPT IN ACCORDANCE WITH
SECTION 3.3 ABOVE IN ANY CALENDAR QUARTER AND (B) HAD THE ABILITY TO SUPPLY SUCH
ORDERED PRODUCTS.


 


17.3                           EFFECT OF TERMINATION.  UPON ANY TERMINATION OF
THIS AGREEMENT:


 


(A)  HOEFER SHALL ONLY BE OBLIGED TO SUPPLY AB WITH FURTHER PRODUCTS IN RESPECT
OF ORDERS ALREADY ACCEPTED BY HOEFER AND SPARE PARTS IN ACCORDANCE WITH
SECTION 10.1(I).  FURTHERMORE, AB SHALL BE FREE TO SELL REMAINING QUANTITIES OF
PRODUCTS IN INVENTORY TO CUSTOMERS, AFTER THE TERMINATION DATE, AS PERMITTED
UNDER THIS AGREEMENT BUT SHALL IN ALL OTHER RESPECTS CEASE TO HOLD ITSELF OUT AS
A DISTRIBUTOR OF HOEFER.


 


(B)  AB SHALL CONTINUE TO BE RESPONSIBLE FOR THE SUPPORT OF CUSTOMERS OF THE
PRODUCTS SOLD BY AB AND HOEFER SHALL CONTINUE TO PROVIDE BACK-UP TECHNICAL
SUPPORT IN ACCORDANCE WITH SECTION 10.1(E).


 


(C)  AB MAY OFFER FOR RETURN TO HOEFER ANY INVENTORY OF THE PRODUCTS HELD BY IT,
PROVIDED THAT HOEFER MAY, AT ITS SOLE DISCRETION, AGREE OR NOT AGREE TO
REPURCHASE SUCH INVENTORY.


 


(D)  THE RIGHTS AND OBLIGATIONS OF THE PARTIES SET FORTH IN SECTIONS 2.2, 12,
13, 14, 15, 16, 17, 18 AND 19 SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT.


 


(E)  LIQUIDATED DAMAGES.


 

(I)                                     TO THE EXTENT THAT THIS AGREEMENT IS
TERMINATED AT ANY TIME PRIOR TO THE END OF CONTRACT YEAR THREE BY HOEFER
PURSUANT TO SECTION 17.2 ABOVE, AB SHALL, WITHIN TEN

 

25

--------------------------------------------------------------------------------


 

(10) business days following the effective date of the termination (and subject
to reimbursement pursuant to Section 17.3(e)(iv)), pay to Hoefer by wire
transfer in immediately available funds to accounts as Hoefer shall specify to
AB in writing, an amount (the “Termination Amount”) equal to:  [OMITTED
MATERIAL], where

 

(A) = AGGREGATE PURCHASE PRICE FOR PRODUCTS PURCHASED BY AB AFTER THE EFFECTIVE
DATE AND PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION;

 

(B) = AGGREGATE SALES BY HOEFER OF EQUIVALENT PRODUCTS AFTER THE EFFECTIVE DATE
AND PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION (THIS CALCULATION TO BE
BASED ON UNITS OF EQUIVALENT PRODUCTS SOLD BY HOEFER DURING SUCH PERIOD
(EXCLUDING ANY AND ALL RETURNED UNITS) MULTIPLIED BY THE TRANSFER PRICE
APPLICABLE TO THE CORRESPONDING EQUIVALENT PRODUCTS IN EFFECT UNDER THIS
AGREEMENT DURING SUCH PERIOD)

 

(C) =  THE AMOUNT EQUAL TO [OMITTED MATERIAL] MULTIPLIED BY THE NUMBER OF
BUSINESS DAYS BETWEEN SEPTEMBER 30, 2003 AND THE EFFECTIVE DATE.

 

(II)                                  AB ACKNOWLEDGES THAT HOEFER WILL SUFFER A
MATERIAL ADVERSE IMPACT ON ITS BUSINESS IF THIS AGREEMENT IS TERMINATED PRIOR TO
THE EXPIRATION OF CONTRACT YEAR THREE, AND THAT THE DAMAGES ASSOCIATED WITH
RESPECT TO CONTRACT YEAR ONE, CONTRACT YEAR TWO AND CONTRACT YEAR THREE MAY NOT
BE SUSCEPTIBLE OF PRECISE DETERMINATION.  AB ACKNOWLEDGES THAT THE PAYMENT OF
THE TERMINATION AMOUNT CONTEMPLATED BY THIS SECTION 17.3(E) IS A REASONABLE
APPROXIMATION OF THE DAMAGES WITH RESPECT TO CONTRACT YEAR ONE, CONTRACT YEAR
TWO AND CONTRACT YEAR THREE AND WILL BE DEEMED TO BE LIQUIDATED DAMAGES AND NOT
A PENALTY FOR SUCH YEARS.

 

(III)                               THE REMEDY SET FORTH IN THIS SECTION 17.3(E)
SHALL BE THE EXCLUSIVE REMEDY OF HOEFER WITH RESPECT TO DAMAGES ASSOCIATED WITH
AB’S OBLIGATIONS UNDER SECTIONS 6 AND 7 HEREOF AND ANY BREACH THEREOF, AND SUCH
REMEDY SHALL BE IN LIEU OF ANY OTHER DAMAGES OR REMEDIES TO WHICH HOEFER MIGHT
OTHERWISE BE ENTITLED WITH RESPECT TO AB’S BREACH OF SECTIONS 6 AND 7.  THE
PRECEDING WILL NOT LIMIT HOEFER’S RIGHT TO COLLECT DAMAGES ARISING FROM BREACHES
BY AB OF ANY PROVISIONS OTHER THAN SECTIONS 6 OR 7 UNDER THIS AGREEMENT.

 

(IV)                              IN THE EVENT THAT AB IS REQUIRED TO AND MAKES
A PAYMENT OF THE TERMINATION AMOUNT TO HOEFER PURSUANT TO SECTION 17.3(E)(I),
HOEFER SHALL, WITHIN TEN (10) BUSINESS DAYS FOLLOWING THE FINAL DAY OF CONTRACT
YEAR THREE, PAY TO AB BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO
ACCOUNTS AS AB SHALL SPECIFY TO HOEFER IN WRITING, AN AMOUNT EQUAL TO [OMITTED
MATERIAL] OF THE AGGREGATE SALES BY HOEFER OF EQUIVALENT PRODUCTS (INCLUDING,
WITHOUT LIMITATION, TO ANY CUSTOMERS OF HOEFER, CUSTOMERS OF AB OR CUSTOMERS
CONTEMPLATED BY SECTION 17.3(G)) AFTER THE EFFECTIVE DATE OF TERMINATION THROUGH
THE FINAL DAY OF CONTRACT YEAR THREE (THIS CALCULATION TO BE BASED ON UNITS OF
EQUIVALENT PRODUCTS SOLD BY HOEFER DURING SUCH PERIOD (EXCLUDING ANY AND ALL
RETURNED UNITS) MULTIPLIED BY THE TRANSFER PRICE APPLICABLE TO THE CORRESPONDING
EQUIVALENT PRODUCTS IN EFFECT UNDER THIS AGREEMENT DURING SUCH PERIOD).

 

26

--------------------------------------------------------------------------------


 


(F)  THE TERMINATION OF THIS AGREEMENT SHALL NOT LIMIT EITHER PARTY FROM
PURSUING ANY OTHER REMEDIES AVAILABLE TO IT, INCLUDING INJUNCTIVE RELIEF, NOR
SHALL SUCH TERMINATION RELIEVE ANY PARTY OF ITS OBLIGATIONS TO PAY ALL AMOUNTS
THAT ACCRUED PRIOR TO SUCH TERMINATION.


 


(G)  FOR AT LEAST TWO (2) YEARS FOLLOWING THE EFFECTIVE DATE OF ANY TERMINATION,
OTHER THAN A TERMINATION BY AB PURSUANT TO SECTIONS 17.1 OR 17.2, AB WILL (I)
INFORM ITS CUSTOMERS THAT ANY PURCHASES OF EQUIVALENT PRODUCTS AFTER SUCH
TERMINATION DATE CAN BE MADE FROM HOEFER (A) VIA A STATEMENT IN EACH NEW
CATALOGUE PUBLISHED AFTER SUCH TERMINATION DATE, WHICH STATEMENT INCLUDES
HOEFER’S WEBSITE ADDRESS, (B) VIA A STATEMENT ON AB’S WEBSITE AND ON ANY WEBSITE
OF ITS AFFILIATES  THAT INCLUDED PRODUCTS WITHIN SIX (6) MONTHS OF THE
TERMINATION DATE WHICH STATEMENT CONTAINS A HYPERTEXT LINK TO HOEFER’S WEBSITE
AND (C) VERBALLY OR IN WRITING IN RESPONSE TO ANY INQUIRY WITH RESPECT TO
PRODUCTS, AND (II) PROMPTLY DELIVER TO HOEFER ANY PURCHASE ORDERS, INQUIRIES OR
REQUESTS FOR QUOTATIONS FOR PRODUCTS RECEIVED BY AB OR ANY OF ITS AFFILIATES
FROM ANY OF THEIR RESPECTIVE CUSTOMERS.

 

18.         Force Majeure.  Neither party shall be subject to any liability to
the other party for failure to meet any of its obligations under this Agreement
if such failure results from any of the following events: act of God, fire,
explosion, perils of the sea, flood, draught, war, riot, sabotage, embargo,
interruption of or delay in transportation, strike, compliance with any order,
direction, request from any governmental agency or office; provided that
financial inability in and of itself shall not be a “force majeure event”.  The
party which shall be subject to any such event of force majeure shall, promptly
upon the occurrence thereof, notify the other party of the occurrence of such
event and shall, promptly upon the cessation thereof, notify the other party in
writing of such cessation.

 

19.         Miscellaneous.

 


19.1                           LEGAL COMPLIANCE.  AB SHALL BE RESPONSIBLE FOR
COMPLIANCE WITH ANY AND ALL LAWS AND REGULATIONS APPLICABLE TO ITS USE AND
DISTRIBUTION OF PRODUCTS, INCLUDING WITHOUT LIMITATION U.S. LAWS AND REGULATIONS
PERTAINING TO EXPORT CONTROL.


 


19.2                           PUBLIC ANNOUNCEMENT.  EXCEPT AS REQUIRED BY LAW
(INCLUDING WITHOUT LIMITATION APPLICABLE SECURITIES LAWS OR STOCK EXCHANGE
REGULATIONS), NEITHER PARTY WILL MAKE ANY SEPARATE PUBLIC ANNOUNCEMENT REGARDING
THIS AGREEMENT OR ANY OF THE CONTENTS CONTAINED HEREIN WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY.


 


19.3                           AUDIT RIGHTS.


 


(A)  AB SHALL MAINTAIN ACCURATE BOOKS AND RECORDS OF ALL SALES OF PRODUCTS. 
UPON REASONABLE NOTICE TO AB BY HOEFER, AND NO MORE FREQUENTLY THAN TWICE IN ANY
CALENDAR YEAR, AB SHALL MAKE SUCH BOOKS AND RECORDS AVAILABLE TO HOEFER, AT AB’S
PLACE OF BUSINESS DURING NORMAL BUSINESS HOURS, TO CONFIRM COMPLIANCE WITH THIS
AGREEMENT BY AB.


 


(B)  HOEFER SHALL MAINTAIN ACCURATE BOOKS AND RECORDS OF ALL SALES OF PRODUCTS
AND EQUIVALENT PRODUCTS.  UPON REASONABLE NOTICE TO HOEFER BY AB, AND NO MORE
FREQUENTLY THAN TWICE IN ANY CALENDAR YEAR, HOEFER SHALL MAKE SUCH BOOKS AND
RECORDS AVAILABLE TO AB, AT HOEFER’S PLACE OF BUSINESS DURING NORMAL BUSINESS
HOURS, TO CONFIRM COMPLIANCE WITH THIS AGREEMENT BY HOEFER.

 

27

--------------------------------------------------------------------------------


 


19.4                           SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OF
THIS AGREEMENT IS FOUND TO BE UNENFORCEABLE, SUCH PROVISION WILL BE REFORMED
ONLY TO THE EXTENT NECESSARY TO MAKE IT ENFORCEABLE OR IF SUCH REFORM IS NOT
POSSIBLE, STRICKEN FROM THIS AGREEMENT, AND THE REMAINDER WILL CONTINUE IN
EFFECT, TO THE EXTENT CONSISTENT WITH THE INTENT OF THE PARTIES AS OF THE
EFFECTIVE DATE.


 


19.5                           RELATIONSHIP OF THE PARTIES.  NOTHING IN THIS
AGREEMENT SHALL BE CONSTRUED TO PLACE AB AND HOEFER IN AN AGENCY, EMPLOYMENT,
FRANCHISE, JOINT VENTURE, OR PARTNERSHIP RELATIONSHIP.  NEITHER PARTY WILL HAVE
THE AUTHORITY TO OBLIGATE OR BIND THE OTHER IN ANY MANNER, AND NOTHING HEREIN
CONTAINED SHALL GIVE RISE OR IS INTENDED TO GIVE RISE TO ANY RIGHTS OF ANY KIND
TO ANY THIRD PARTIES.  NEITHER PARTY WILL REPRESENT TO THE CONTRARY, EITHER
EXPRESSLY, IMPLICITLY OR OTHERWISE.


 


19.6                           GOVERNING LAW.  ALL DISPUTES, CLAIMS OR
CONTROVERSIES ARISING OUT OF THIS AGREEMENT, OR THE NEGOTIATION, VALIDITY OR
PERFORMANCE OF THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
AND SPECIFICALLY EXCLUDING FROM APPLICATION TO THIS AGREEMENT THE UNITED NATIONS
CONVENTION ON THE INTERNATIONAL SALE OF GOODS.


 


19.7                           DISPUTE RESOLUTION.


 


(A)  EXCEPT WITH RESPECT TO INJUNCTIVE RELIEF, WHICH MAY BE SOUGHT IN A COURT OF
COMPETENT JURISDICTION, AS MORE SPECIFICALLY SET FORTH BELOW, ALL DISPUTES,
CLAIMS, OR CONTROVERSIES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER AGREEMENT EXECUTED AND DELIVERED PURSUANT TO THIS AGREEMENT OR THE
NEGOTIATION, VALIDITY OR PERFORMANCE HEREOF AND THEREOF OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY THAT ARE NOT RESOLVED BY MUTUAL AGREEMENT SHALL
BE RESOLVED SOLELY AND EXCLUSIVELY BY BINDING ARBITRATION TO BE CONDUCTED BEFORE
THE AMERICAN ARBITRATION ASSOCIATION OR ITS SUCCESSOR.  THE ARBITRATION SHALL BE
HELD IN NEW YORK, NEW YORK, AND SHALL BE CONDUCTED IN ACCORDANCE WITH THE
COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION UNLESS
SPECIFICALLY MODIFIED HEREIN.  THE NUMBER OF ARBITRATORS SHALL BE THREE, CHOSEN
IN ACCORDANCE WITH THIS SECTION 19.7.  EACH PARTY SHALL APPOINT ONE ARBITRATOR. 
THE ARBITRATORS THUS APPOINTED SHALL CHOOSE THE THIRD ARBITRATOR.  IF WITHIN
THIRTY (30) DAYS SUCH ARBITRATORS HAVE NOT AGREED ON THE THIRD ARBITRATOR, THEN
THE THIRD ARBITRATOR SHALL BE APPOINTED BY THE APPOINTING AUTHORITY.  THE
AMERICAN ARBITRATION ASSOCIATION SHALL BE THE APPOINTING AUTHORITY.


 


(B)  THE PARTIES COVENANT AND AGREE THAT THE ARBITRATION SHALL COMMENCE WITHIN
ONE HUNDRED TWENTY (120) DAYS OF THE DATE ON WHICH ANY PARTY FILES A WRITTEN
DEMAND FOR ARBITRATION HEREUNDER.  IN CONNECTION WITH THE ARBITRATION
PROCEEDING, THE ARBITRATORS SHALL HAVE THE POWER TO ORDER THE PRODUCTION OF
DOCUMENTS BY EACH PARTY AND ANY THIRD-PARTY WITNESSES.  IN ADDITION, EACH PARTY
MAY TAKE UP TO THREE (3) DEPOSITIONS AS OF RIGHT, AND THE ARBITRATORS MAY IN
THEIR DISCRETION ALLOW ADDITIONAL DEPOSITIONS UPON GOOD CAUSE SHOWN BY THE
MOVING PARTY.  HOWEVER, THE ARBITRATORS SHALL NOT HAVE THE POWER TO ORDER THE
ANSWERING OF INTERROGATORIES OR THE RESPONSE TO REQUESTS FOR ADMISSION.  IN
CONNECTION WITH ANY ARBITRATION, EACH PARTY SHALL PROVIDE TO THE OTHER, NO LATER
THAN FIFTEEN (15) BUSINESS DAYS BEFORE THE DATE OF THE ARBITRATION, THE IDENTITY
OF ALL PERSONS THAT MAY TESTIFY AT THE ARBITRATION AND A COPY OF ALL DOCUMENTS
THAT MAY BE INTRODUCED AT

 

28

--------------------------------------------------------------------------------


 

the arbitration or considered or used by a party’s witness or expert.  All
submissions and awards in relation to arbitration hereunder shall be made in
English and all arbitration proceedings shall be conducted in English.  The
arbitrators’ decision and award shall be made and delivered within six (6)
months of the selection of the third arbitrator.  The arbitrators’ decision
shall set forth a reasoned basis for any award of damages or finding of
liability.  The arbitrators shall not have the power to award damages in excess
of actual compensatory damages or liquidated damages provided for herein and
shall not multiply actual or liquidated damages or award punitive damages or any
other damages that are specifically excluded under this Agreement, and each
party hereby irrevocably waives any claim to such damages.


 


(C)  THE PARTIES COVENANT AND AGREE THAT THEY WILL PARTICIPATE IN THE
ARBITRATION IN GOOD FAITH, THAT THEY WILL SHARE EQUALLY THE FEES AND EXPENSES OF
THE AMERICAN ARBITRATION ASSOCIATION AND THAT THEY WILL EACH BEAR THEIR OWN
ATTORNEYS’ FEES AND EXPENSES, EXCEPT AS OTHERWISE PROVIDED HEREIN.  THE
ARBITRATORS MAY IN THEIR DISCRETION ASSESS COSTS AND EXPENSES (INCLUDING THE
REASONABLE ATTORNEYS’ FEES AND EXPENSES OF THE PREVAILING PARTY) AGAINST ANY
PARTY TO A PROCEEDING.  ANY PARTY UNSUCCESSFULLY REFUSING TO COMPLY WITH AN
ORDER OF THE ARBITRATORS SHALL BE LIABLE FOR COSTS AND EXPENSES, INCLUDING
ATTORNEYS’ FEES, INCURRED BY THE OTHER PARTY IN ENFORCING THE ORDER.


 


(D)  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO THE
JURISDICTION OF THE COURTS LOCATED IN NEW YORK COUNTY IN THE STATE OF NEW YORK
FOR THE PURPOSES OF ENFORCING THE ARBITRATION PROVISIONS OF THIS SECTION 19.7. 
EACH PARTY FURTHER IRREVOCABLY WAIVES ANY OBJECTION TO PROCEEDING BEFORE ANY
SUCH COURTS BASED UPON LACK OF PERSONAL JURISDICTION OR TO THE LAYING OF THE
VENUE AND FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO
PROCEEDING BEFORE ANY SUCH COURT ON THE GROUNDS THAT IT IS AN INCONVENIENT
FORUM.  EACH OF THE PARTIES HERETO HEREBY CONSENTS TO SERVICE OF PROCESS BY
REGISTERED MAIL AT THE ADDRESS TO WHICH NOTICES ARE TO BE GIVEN.  EACH OF THE
PARTIES HERETO AGREES THAT ITS SUBMISSION TO JURISDICTION AND ITS CONSENT TO
SERVICE OF PROCESS BY MAIL ARE MADE FOR THE EXPRESS BENEFIT OF THE OTHER PARTIES
HERETO.


 


(E)  THE FAILURE OR REFUSAL OF A PARTY TO SUBMIT TO ARBITRATION IN ACCORDANCE
WITH THIS SECTION 19.7 SHALL BE DEEMED A BREACH OF THIS AGREEMENT.  IF A PARTY
SEEKS AND SECURES JUDICIAL INTERVENTION REQUIRING ENFORCEMENT OF THIS
ARBITRATION PROVISION, SUCH PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER
PARTY IN SUCH JUDICIAL PROCEEDING ALL COSTS AND EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES, THAT IT WAS THEREBY REQUIRED TO INCUR.


 


(F)                                    THE PRECEDING NOTWITHSTANDING, THE
PARTIES MAY SEEK TEMPORARY OR PRELIMINARY INJUNCTIVE RELIEF IN A COURT OF
COMPETENT JURISDICTION FOR THE LIMITED PURPOSE OF AVOIDING IMMEDIATE AND
IRREPARABLE HARM.  ANY REQUEST FOR PERMANENT INJUNCTIVE RELIEF (EXCEPT WHEN
CONFIRMING AN ARBITRAL AWARD THAT INCLUDES PERMANENT INJUNCTIVE RELIEF) SHALL
INSTEAD BE DIRECTED SOLELY TO THE ARBITRATORS CONTEMPLATED IN THIS
SECTION 19.7.  THE PREVAILING PARTY IN ANY PROCEEDING FOR TEMPORARY OR
PRELIMINARY INJUNCTIVE RELIEF SHALL BE ENTITLED TO REIMBURSEMENT OF ITS
REASONABLE ATTORNEYS’ FEES AND EXPENSES INCURRED IN CONNECTION THEREWITH.


 


19.8                           CONSENT TO JURISDICTION.  SOLELY FOR THE PURPOSE
OF ALLOWING A PARTY TO ENFORCE ITS INDEMNIFICATION RIGHTS HEREUNDER, EACH OF THE
PARTIES HEREBY CONSENTS TO PERSONAL JURISDICTION,

 

29

--------------------------------------------------------------------------------


 

service of process and venue in the court in which a third party claim for which
indemnification may be sought hereunder is properly brought against an
indemnified party.


 


19.9                           ASSIGNABILITY; BINDING EFFECT.  THIS AGREEMENT
SHALL BE BINDING UPON AND ENFORCEABLE BY, AND SHALL INURE TO THE BENEFIT OF, THE
PARTIES HERETO, AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  NEITHER
PARTY MAY ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT AS MAY BE
CONTEMPLATED HEREBY OR EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD); PROVIDED THAT: (A) AB SHALL
BE ENTITLED TO ASSIGN ANY OR ALL OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT
OBTAINING PRIOR WRITTEN CONSENT OF HOEFER TO (I) ANY OF ITS AFFILIATES OR (II)
ANY SUCCESSOR IN INTEREST IN THE EVENT OF A MERGER, A SALE OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS (INCLUDING ALL OR SUBSTANTIALLY ALL OF THE
ASSETS TO WHICH THIS AGREEMENT RELATES), A SALE OF A MAJORITY OF ITS CAPITAL
STOCK; (B) HOEFER SHALL BE ENTITLED TO ASSIGN ANY OR ALL OF ITS RIGHTS AND
OBLIGATIONS HEREUNDER WITHOUT OBTAINING PRIOR WRITTEN CONSENT OF AB TO (I) ANY
OF ITS AFFILIATES OR (II) ANY SUCCESSOR IN INTEREST IN THE EVENT OF A MERGER, A
SALE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS(INCLUDING ALL OR SUBSTANTIALLY
ALL OF THE ASSETS TO WHICH THIS AGREEMENT RELATES), OR A SALE OF A MAJORITY OF
ITS CAPITAL STOCK; (C) AB SHALL BE REQUIRED TO ASSIGN ALL OF ITS RIGHTS AND
OBLIGATIONS HEREUNDER TO ANY SUCCESSOR IN INTEREST IN THE EVENT OF A SALE OF ALL
OR SUBSTANTIALLY ALL OF ITS ASSETS; AND (D) HOEFER SHALL BE REQUIRED TO ASSIGN
ALL OF ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANY SUCCESSOR IN INTEREST IN THE
EVENT OF A SALE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (SUBJECT TO
SECTION 19.16); PROVIDED FURTHER THAT NO ASSIGNMENT BY AB PURSUANT TO CLAUSE
(A)(I) ABOVE OR BY HOEFER PURSUANT TO CLAUSE (B)(I) ABOVE SHALL RELIEVE THE
ASSIGNING PARTY OF ANY OF ITS OBLIGATIONS HEREUNDER; PROVIDED FURTHER THAT ANY
SUCH PROPOSED ASSIGNEE SHALL EXPRESSLY ASSUME ALL OF THE ASSIGNING PARTY’S
OBLIGATIONS UNDER THIS AGREEMENT BY A WRITING DELIVERED TO THE NON-ASSIGNING
PARTY.  NOTWITHSTANDING CLAUSE (B)(II) AND (D) ABOVE, TO THE EXTENT THAT THE
RESTRICTIONS SET FORTH IN SECTION 2.4 REGARDING HOEFER’S ENGAGEMENT OF ANY
RESTRICTED DISTRIBUTOR ARE STILL IN EFFECT, THE CONSENT OF AB SHALL BE REQUIRED
PRIOR TO THE ASSIGNMENT BY HOEFER OF ANY RIGHTS OR OBLIGATIONS HEREUNDER TO ANY
RESTRICTED DISTRIBUTOR.  ANY ATTEMPTED ASSIGNMENT, DELEGATION OR TRANSFER IN
VIOLATION HEREOF SHALL BE NULL AND VOID.


 


19.10                     NOTICES.  ALL NOTICES UNDER THIS AGREEMENT WILL BE IN
WRITING AND WILL REFERENCE THIS AGREEMENT.  NOTICES WILL BE DEEMED GIVEN WHEN:
(A) DELIVERED PERSONALLY; (B) SENT BY CONFIRMED TELEX OR FACSIMILE; (C) THREE
(3) DAYS AFTER HAVING BEEN SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID; OR (D) ONE (1) DAY AFTER DEPOSIT WITH A COMMERCIAL
OVERNIGHT CARRIER, WITH WRITTEN VERIFICATION OF RECEIPT.  ALL COMMUNICATIONS
WILL BE SENT TO THE FOLLOWING ADDRESSES, OR SUCH SUBSEQUENT ADDRESS SPECIFIED IN
WRITING BY A PARTY IN ACCORDANCE WITH THIS SECTION 19.10:


 

if to Hoefer:

 

Hoefer, Inc.
654 Minnesota Street
San Francisco, California 94107-0387
Attention: Hugh Douglas
Facsimile No.: (415) 920-4431

 

With copies to:

 

30

--------------------------------------------------------------------------------


 

Harvard Bioscience, Inc.
84 October Hill Road
Holliston, MA 01746
Attention:  David Green, President
Facsimile No.: (508) 429-8478

 

and

 

Biochrom Ltd.
22 Cambridge Science Park
Cambridge, CB4 0FJ, United Kingdom
Attention: David Parr, Managing Director
Facsimile No.: (011) (44) 1223 427856

 

and

 

Goodwin Procter LLP
Exchange Place
Boston, MA 02109
Attention:  H. David Henken, P.C.
Facsimile No.: (617) 523-1231

 

if to AB:

 

Amersham Biosciences Corp
800 Centennial Avenue
Piscataway, NJ 08855
Attention: General Counsel
Facsimile No.: (732) 457-8673

 

With a copy to :

 

Curtis, Mallet-Prevost, Colt & Mosle LLP
101 Park Avenue
New York, NY 10178
Attention: Eric Gilioli
Facsimile No.: (212) 697-1559

 


19.11                     NO WAIVER.  FAILURE BY A PARTY TO ENFORCE ANY
PROVISION OF THIS AGREEMENT WILL NOT BE DEEMED A WAIVER OF FUTURE ENFORCEMENT OF
THAT OR ANY OTHER PROVISION.


 


19.12                     COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN THREE
OR MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
WILL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 


19.13                     HEADINGS.  THE HEADINGS AND CAPTIONS USED IN THIS
AGREEMENT ARE USED FOR CONVENIENCE ONLY AND ARE NOT TO BE CONSIDERED IN
CONSTRUING OR INTERPRETING THIS AGREEMENT.

 

31

--------------------------------------------------------------------------------


 


19.14                     CONSTRUCTION.  THIS AGREEMENT HAS BEEN NEGOTIATED BY
THE PARTIES AND THEIR RESPECTIVE COUNSEL.  THIS AGREEMENT WILL BE FAIRLY
INTERPRETED IN ACCORDANCE WITH ITS TERMS AND WITHOUT ANY STRICT CONSTRUCTION IN
FAVOR OF OR AGAINST ANY PARTY.  THE ORIGINAL OF THIS AGREEMENT HAS BEEN WRITTEN
IN ENGLISH, AND SUCH VERSION WILL BE THE GOVERNING VERSION OF THE AGREEMENT. 
ALL NOTICES, COMMUNICATIONS AND DISCUSSIONS PERTAINING TO THIS AGREEMENT,
WHETHER ORAL OR WRITTEN, WILL BE CONDUCTED IN THE ENGLISH LANGUAGE, INCLUDING
ANY ENFORCEMENT PROCEEDINGS.


 


19.15                     COMPLETE AGREEMENT.  THIS AGREEMENT, THE PURCHASE
AGREEMENT AND ANY OTHER WRITTEN AND DULY EXECUTED AGREEMENT ENTERED INTO IN
CONNECTION THEREWITH CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE AND REPLACE ALL PRIOR OR
CONTEMPORANEOUS UNDERSTANDINGS OR AGREEMENTS, WRITTEN OR ORAL, REGARDING SUCH
SUBJECT MATTER, AND SHALL PREVAIL OVER ANY CONFLICTING TERMS OR CONDITIONS
CONTAINED ON PRINTED FORMS SUBMITTED WITH PURCHASE ORDERS, INVOICES, SALES
ACKNOWLEDGMENTS OR QUOTATIONS.  THIS AGREEMENT MAY NOT BE MODIFIED OR WAIVED, IN
WHOLE OR PART, EXCEPT IN WRITING AND SIGNED BY AN OFFICER OR DULY AUTHORIZED
REPRESENTATIVE OF BOTH PARTIES.


 


19.16                     GUARANTEE.  HBIO HEREBY GUARANTEES TO AB AND ITS
SUCCESSORS AND ASSIGNS THE FULL AND TIMELY PERFORMANCE OF ALL OBLIGATIONS OF
HOEFER UNDER THIS AGREEMENT.  HBIO’S CONTINUING GUARANTEE UNDER THIS
SECTION 19.16 WILL AUTOMATICALLY TERMINATE UPON ANY ASSIGNMENT OF THIS AGREEMENT
BY HOEFER IN ACCORDANCE WITH SECTION 19.9(B)(II) TO A COMPANY OR ENTITY WITH NET
ASSETS (AS INDICATED BY ITS MOST RECENT FISCAL YEAR AND BALANCE SHEET) GREATER
THAN OR EQUAL TO $10 MILLION (THE “GUARANTEE THRESHOLD”).   FOR THE AVOIDANCE OF
DOUBT, HBIO’S GUARANTEE PURSUANT TO THIS SECTION SHALL CONTINUE: (A) IN THE
EVENT THAT THE ASSIGNEE DOES NOT MEET THE GUARANTEE THRESHOLD; AND (B) WITH
RESPECT TO ANY ACTS, OMISSIONS, OBLIGATIONS, BREACHES AND LIABILITIES ARISING OR
OCCURRING PRIOR TO THE ASSIGNMENT.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date by their respective representatives thereunto duly
authorized.

 

 

HOEFER, INC.

 

 

By:

/s/ David Green

 

Name:  David Green

Title:  President

 

 

[Signature page to Distribution Agreement]

 

--------------------------------------------------------------------------------


 

Solely for the limited purpose of performing the obligations set forth in
Section 19.16:

 

 

HARVARD BIOSCIENCE, INC.

 

 

By:

/s/ David Green

 

Name:  David Green

Title:  President

 

 

[Signature page to Distribution Agreement]

 

--------------------------------------------------------------------------------


 

AMERSHAM BIOSCIENCES CORP

 

 

By:

/s/ Andrew Rackear

 

Name:  Andrew Rackear

Title:  President

 

 

[Signature page to Distribution Agreement]

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

Schedule 1
“Products and Price List”

 

 

 

 

 

TRANSFER PRICE USD$

 

 

 

 

 

27951

 

GD-2 VACUUM DRYER-HETO 115V

 

[OMITTED MATERIAL]

27952

 

GD-2 VACUUM DRYER-HETO 230V

 

[OMITTED MATERIAL]

28788

 

ARJAY DQ200 MODEL 1

 

[OMITTED MATERIAL]

28789

 

ARJAY DQ200 NEW LAMP

 

[OMITTED MATERIAL]

80600172

 

80600172 PROD SHT HE33 MINISUB

 

[OMITTED MATERIAL]

80600191

 

80600191 PROD SHT HE99X MAXSUB

 

[OMITTED MATERIAL]

80602357

 

SINGLE FILTER HOLDER, 25MM

 

[OMITTED MATERIAL]

80602376

 

3/16 DIA FOAM GASKET 100 CM  “

 

[OMITTED MATERIAL]

80602452

 

UNIVERSAL RACK

 

[OMITTED MATERIAL]

80602471

 

PVC COLLECTION BOX

 

[OMITTED MATERIAL]

80602528

 

WEIGHT FOR 25MM RECT FLTR HLDR

 

[OMITTED MATERIAL]

80602566

 

VALVE, RECT FH, PINHOLE, LONG

 

[OMITTED MATERIAL]

80602604

 

SCREEN FOR 24 OR 25MM FLTR MAN

 

[OMITTED MATERIAL]

80602623

 

VACUUM GAUGE

 

[OMITTED MATERIAL]

80602642

 

HOSE CONNECTOR

 

[OMITTED MATERIAL]

80603022

 

ELECTRODE CAP REPLACEMENT

 

[OMITTED MATERIAL]

80603079

 

PORUS POLYETHYLNE.PLUG(100)

 

[OMITTED MATERIAL]

80603098

 

BLOTTING PAPER DISKS (100)

 

[OMITTED MATERIAL]

80603117

 

DISPOSABLE ELUTION TUBE (100)

 

[OMITTED MATERIAL]

80603193

 

PLASTIC REFL PLATE, 22X14 CM

 

[OMITTED MATERIAL]

80603668

 

GEL TUBES,5MMID,7MMOD,15CM (24

 

[OMITTED MATERIAL]

80603915

 

RACK FOR 3 LG HYB TUBES

 

[OMITTED MATERIAL]

80603934

 

*BUBBLE LEVEL\

 

[OMITTED MATERIAL]

80603953

 

LG.HYB.TUBE W/END CAPS 7.3 ID

 

[OMITTED MATERIAL]

80603972

 

*END CAP W/HOLES

 

[OMITTED MATERIAL]

80603991

 

*END CAP W/O HOLES, WHT

 

[OMITTED MATERIAL]

80604010

 

*SEALING O-RING

 

[OMITTED MATERIAL]

80604029

 

SEALING O-RINGS (100C)

 

[OMITTED MATERIAL]

80604048

 

*GREASE,0-RING

 

[OMITTED MATERIAL]

80604067

 

SMALL HYB TUBE W/CAPS 3.7CM ID

 

[OMITTED MATERIAL]

80604124

 

32 MM TUBE- SCREW CAP

 

[OMITTED MATERIAL]

80604238

 

TUBE- 80MM O/D- COMPLETE

 

[OMITTED MATERIAL]

80604276

 

TUBE - 44MM O/D COMPLETE

 

[OMITTED MATERIAL]

80604314

 

TUBE 3.2D X 20CM COMPLETE (4)

 

[OMITTED MATERIAL]

80604352

 

4-PLACE 32MM TUBE CARRIER

 

[OMITTED MATERIAL]

80604409

 

BUFFER CHAMBER ASSEMBLY ONLY

 

[OMITTED MATERIAL]

80604447

 

COMB, 12 WELL, BACKLESS, 1.0MM

 

[OMITTED MATERIAL]

80604466

 

COMB, 12 WELL, BACKLESS, 1.5MM

 

[OMITTED MATERIAL]

80604485

 

COMB, 12 WELL, BACKLESS, 3.0MM

 

[OMITTED MATERIAL]

80604504

 

COMB, 20 WELL, BACKLESS, 1.0MM

 

[OMITTED MATERIAL]

 

1-i

--------------------------------------------------------------------------------


 

 

 

 

 

TRANSFER PRICE USD$

80604523

 

COMB, 20 WELL, BACKLESS, 1.5MM

 

[OMITTED MATERIAL]

80604542

 

COMB, 20 WELL, BACKLESS, 3.0MM

 

[OMITTED MATERIAL]

80604561

 

COMB, 30 WELL, BACKLESS, 1.0MM

 

[OMITTED MATERIAL]

80604580

 

COMB, 30 WELL, BACKLESS, 3.0MM

 

[OMITTED MATERIAL]

80604599

 

COMB, 36 WELL, BACKLESS, 1.0MM

 

[OMITTED MATERIAL]

80604618

 

COMB, 36 WELL, BACKLESS, 1.5MM

 

[OMITTED MATERIAL]

80604637

 

COMB, 36 WELL, BACKLESS, 3.0MM

 

[OMITTED MATERIAL]

80604656

 

BACK & 3 SCREWS FOR HE111 COMB

 

[OMITTED MATERIAL]

80604751

 

UVT GEL RUNNING TRAY  15X20CM

 

[OMITTED MATERIAL]

80604770

 

UVT GEL RUNNING TRAY 20X20CM

 

[OMITTED MATERIAL]

80604789

 

UVT GEL RUNNING TRAY 20X25CM

 

[OMITTED MATERIAL]

80604808

 

CASTING TRAY, 15X20CM

 

[OMITTED MATERIAL]

80604827

 

CASTING TRAY, 20X20CM

 

[OMITTED MATERIAL]

80604846

 

CASTING TRAY20X25CM

 

[OMITTED MATERIAL]

80604865

 

LID ASSEMBLY WITH POWER CABLES

 

[OMITTED MATERIAL]

80604884

 

GEL CASTING KIT, 15X20CM

 

[OMITTED MATERIAL]

80604903

 

GEL CASTING KIT, 20X20CM

 

[OMITTED MATERIAL]

80604922

 

GEL CASTING KIT, 20X25CM

 

[OMITTED MATERIAL]

80604979

 

BUFFER CHAMBER ASSEMBLY ONLY

 

[OMITTED MATERIAL]

80605017

 

CHAMBER ASSBLY

 

[OMITTED MATERIAL]

80605036

 

BACK & 2 SCREWS FOR HE31 COMB

 

[OMITTED MATERIAL]

80605055

 

SCREWS FOR HE31/91 COMB(12)

 

[OMITTED MATERIAL]

80605074

 

COMB, 12 WELL, BACKLESS, 1.0MM

 

[OMITTED MATERIAL]

80605093

 

COMB, 12 WELL, BACKLESS, 1.5MM

 

[OMITTED MATERIAL]

80605112

 

COMB, 16 WELL, BACKLESS, 1.0MM

 

[OMITTED MATERIAL]

80605131

 

COMB, 16 WELL, BACKLESS, 1.5MM

 

[OMITTED MATERIAL]

80605150

 

COMB, 8 WELL, BACKLESS, 1.0MM

 

[OMITTED MATERIAL]

80605169

 

COMB, 8-WELL, BACKLESS, 1.5MM

 

[OMITTED MATERIAL]

80605188

 

COMB, PREP, BACKLESS, 1.0MM

 

[OMITTED MATERIAL]

80605207

 

COMB, PREP, BACKLESS, 1.5MM

 

[OMITTED MATERIAL]

80605245

 

MINNIE GEL UNIT, 8 WELL 7X10CM

 

[OMITTED MATERIAL]

80605264

 

MINNIE GEL UNIT WITHOUT COMB

 

[OMITTED MATERIAL]

80605283

 

LID ASSEMBLY

 

[OMITTED MATERIAL]

80605302

 

BOTTOM FILL PLUG/FOR HE33 (H)

 

[OMITTED MATERIAL]

80605321

 

ELECTRODE REPLACE KIT FOR HE33

 

[OMITTED MATERIAL]

80605340

 

GEL RUNNING TRAY, UVT, 7X10 CM

 

[OMITTED MATERIAL]

80605359

 

GEL CASTING TRAY, 7X10 CM

 

[OMITTED MATERIAL]

80605378

 

GEL CASTING KIT, 7X10 CM

 

[OMITTED MATERIAL]

80605397

 

FOAM GASKET (HE47-10 CAST.KIT)

 

[OMITTED MATERIAL]

80605416

 

CHAMBER ASSEMBLY FOR HE99X

 

[OMITTED MATERIAL]

80605435

 

BACK & 2 SCREWS FOR HE91 COMBS

 

[OMITTED MATERIAL]

80605568

 

COMB,10 WELLS, BACKLESS, 1.5MM

 

[OMITTED MATERIAL]

80605587

 

COMB,10 WELLS, BACKLESS, 3.0MM

 

[OMITTED MATERIAL]

80605606

 

COMB,15 WELLS, BACKLESS, 1.0MM

 

[OMITTED MATERIAL]

 

1-ii

--------------------------------------------------------------------------------


 

 

 

 

 

TRANSFER PRICE USD$

80605625

 

COMB,15 WELLS, BACKLESS, 1.5MM

 

[OMITTED MATERIAL]

80605644

 

COMB, 15 WELL, BACKLESS, 3.0MM

 

[OMITTED MATERIAL]

80605663

 

COMB,20 WELLS, BACKLESS, 1.0MM

 

[OMITTED MATERIAL]

80605682

 

COMB,20 WELLS, BACKLESS, 1.5MM

 

[OMITTED MATERIAL]

80605701

 

COMB,20 WELLS, BACKLESS, 3.0MM

 

[OMITTED MATERIAL]

80605720

 

COMB,30 WELLS, BACKLESS, 1.0MM

 

[OMITTED MATERIAL]

80605758

 

PREP COMB, BACKLESS, 1.5MM

 

[OMITTED MATERIAL]

80605777

 

PREP COMB, BACKLESS, 3.0MM

 

[OMITTED MATERIAL]

80605815

 

RUNNING TRAY,NEW STYLE,15 X 10

 

[OMITTED MATERIAL]

80605834

 

RUNNING TRAY,NEW STYLE,15 X 15

 

[OMITTED MATERIAL]

80605853

 

RUNNING TRAY,NEW STYLE,15 X 20

 

[OMITTED MATERIAL]

80605967

 

ELECTRODE ASSEMBLY FOR HE950

 

[OMITTED MATERIAL]

80605986

 

CASTING TRAY,NEW STYLE,15 X 10

 

[OMITTED MATERIAL]

80606005

 

CASTING TRAY,NEW STYLE,15 X 15

 

[OMITTED MATERIAL]

80606024

 

CASTING TRAY,NEW STYLE,15 X 20

 

[OMITTED MATERIAL]

80606043

 

LID ASSEMBLY/CABLES FO HE99X

 

[OMITTED MATERIAL]

80606062

 

CASTING KIT,NEW STYLE,15 X 10

 

[OMITTED MATERIAL]

80606081

 

CASTING KIT,NEW STYLE,15 X15

 

[OMITTED MATERIAL]

80606100

 

CASTING KIT,NEW STYLE,15 X 20

 

[OMITTED MATERIAL]

80606119

 

FOAM SEALING GASKETS (4/PKG)

 

[OMITTED MATERIAL]

80606138

 

MAX HORIZ SUB UNIT-NEW VERSION

 

[OMITTED MATERIAL]

80606157

 

MAX HORIZ SUB W/CAST KIT/COMB

 

[OMITTED MATERIAL]

80606499

 

LOWER BUFFER CHAMBER

 

[OMITTED MATERIAL]

80606518

 

UPPER BUFFER CHAMBER

 

[OMITTED MATERIAL]

80606537

 

LID WITH POWER CABLES

 

[OMITTED MATERIAL]

80606556

 

ISO GAUGE, GEL TUBE POSITIONER

 

[OMITTED MATERIAL]

80607088

 

ADAPTER FOR 0.4 ML TUBES  (6)

 

[OMITTED MATERIAL]

80607107

 

ADAPTER FOR 0.5 ML TUBE(6)

 

[OMITTED MATERIAL]

80607297

 

****PLASTIC STIRRING PLATFORM

 

[OMITTED MATERIAL]

80607715

 

LAMP WHITE 36W

 

[OMITTED MATERIAL]

80607734

 

PHOTOMAN DIRECT COPY CAMERA

 

[OMITTED MATERIAL]

80607753

 

HOOD ONLY, 8X10 (UVTM: 10-40)

 

[OMITTED MATERIAL]

80607772

 

**HOOD & LARGE SHIELD 8X10CM

 

[OMITTED MATERIAL]

80607829

 

HOOD/SHIELD 10X12 (UVTM:10-15)

 

[OMITTED MATERIAL]

80607848

 

HOOD ONLY 10X12 (UVTM: 10-40)

 

[OMITTED MATERIAL]

80607905

 

HOOD/SHIELD 15/20 (UVTM:19-40)

 

[OMITTED MATERIAL]

80607924

 

HOOD ONLY 15X20CM

 

[OMITTED MATERIAL]

80607943

 

****HOOD W/ADAPTORS,35MM15X20C

 

[OMITTED MATERIAL]

80607981

 

HOOD/SHIELD 17X23 (UVTM:25-40)

 

[OMITTED MATERIAL]

80608000

 

HOOD ONLY 17X23 (UVTM: 25-40)

 

[OMITTED MATERIAL]

80608038

 

HOOD/SHIELD 23/30 (UVTM:25-40)

 

[OMITTED MATERIAL]

80608057

 

HOOD ONLY 23/30 (UVTM:25-40)

 

[OMITTED MATERIAL]

80608114

 

FILM B&W 3X4 3000/36 (20) 36

 

[OMITTED MATERIAL]

80608133

 

TIFFIN#15 FILTR.DNA/RNA(PHC34)

 

[OMITTED MATERIAL]

 

1-iii

--------------------------------------------------------------------------------


 

 

 

 

 

TRANSFER PRICE USD$

80608152

 

TIFFIN#9 FILTER PROTEIN(PHC34)

 

[OMITTED MATERIAL]

80608171

 

TIFFIN#58 FILTER;SILVER STAIN

 

[OMITTED MATERIAL]

80608209

 

VIALS, GLASS, 30 ML (12)

 

[OMITTED MATERIAL]

80608228

 

VIAL, COVER, 30 ML

 

[OMITTED MATERIAL]

80608266

 

ISOPRIME VIAL RACK

 

[OMITTED MATERIAL]

80608285

 

STIR BARS, 0.75 IN STAR (4)

 

[OMITTED MATERIAL]

80608304

 

PUMP TUBING 2.79 MM ID (8)

 

[OMITTED MATERIAL]

80608342

 

NUMBERED TUBING CLIPS

 

[OMITTED MATERIAL]

80608361

 

FILTERS GFID, 4.7 CM, 100/BOX

 

[OMITTED MATERIAL]

80608380

 

MEMBRANE CASTING CHAMBER,DUAL

 

[OMITTED MATERIAL]

80608399

 

COVER GLASS FOR CASTER (8)

 

[OMITTED MATERIAL]

80608798

 

MGTY SML DECAPROBE UNIT

 

[OMITTED MATERIAL]

80608817

 

SILICONE SEAL GASKET, SLOTTED

 

[OMITTED MATERIAL]

80608836

 

SILICONE SEAL GASKET , SOLID

 

[OMITTED MATERIAL]

80608855

 

TEFLON SCREWS (4)

 

[OMITTED MATERIAL]

80609064

 

DRIVE BELT(PR70)RED ROTOR REPL

 

[OMITTED MATERIAL]

80609083

 

MOTOR FOR PR70 (BODINE)

 

[OMITTED MATERIAL]

80609102

 

BRUSHES,FOR PR50/70 SINCE 1988

 

[OMITTED MATERIAL]

80609140

 

BRUSHES, FOR PR50/55 PRE 9/88

 

[OMITTED MATERIAL]

80609159

 

MOTOR FOR PR50 (BODINE)

 

[OMITTED MATERIAL]

80609178

 

115V CIRCUIT BOARD, REPLCMNT

 

[OMITTED MATERIAL]

80609197

 

230V CIRCUIT BOARD, REPLCMNT

 

[OMITTED MATERIAL]

80609235

 

2ND TRAY W/POSTS 29X29CM

 

[OMITTED MATERIAL]

80609292

 

TRAY,1ST TIER RPLCMNT FOR PR50

 

[OMITTED MATERIAL]

80609311

 

TRAY LINER,29x29CM RPLCMNT

 

[OMITTED MATERIAL]

80609330

 

*MOTOR BRUSHES-OLD(SER # HSIJ)

 

[OMITTED MATERIAL]

80609349

 

SNAP RINGS

 

[OMITTED MATERIAL]

80609406

 

PR56 2ND TIER ROCKER TRAY 50CM

 

[OMITTED MATERIAL]

80609444

 

TOP BLOCK, REPLACEMENT

 

[OMITTED MATERIAL]

80609463

 

MIDDLE BLOCK, REPLACEMENT

 

[OMITTED MATERIAL]

80609482

 

BOTTOM BLOCK, REPLACEMENT

 

[OMITTED MATERIAL]

80609501

 

0-RING, SLOTBLOT RPLCMNT (4)

 

[OMITTED MATERIAL]

80609520

 

SCREW ,SHORT,PR600 RPLCMNT (4)

 

[OMITTED MATERIAL]

80609539

 

MEMBRANE TEMPLATE

 

[OMITTED MATERIAL]

80609558

 

SLOTBLOT, 48 SLOTS

 

[OMITTED MATERIAL]

80609577

 

TOP BLOCK, REPLMNT FOR PR648

 

[OMITTED MATERIAL]

80609596

 

MIDDLE BLOCK, RPLMNT FOR PR648

 

[OMITTED MATERIAL]

80609615

 

BOTTOM BLOCK,REPLMNT FOR PR648

 

[OMITTED MATERIAL]

80609634

 

O-RING, RPLCMENT FOR PR648

 

[OMITTED MATERIAL]

80609653

 

SCREWS, RPLCMNT FOR PR648 (6)

 

[OMITTED MATERIAL]

80609672

 

MEMBRANE TEMPLATE FOR PR648

 

[OMITTED MATERIAL]

80609729

 

TRAY ORBITAL SHAKER,25X35 CM

 

[OMITTED MATERIAL]

80609748

 

TRAY LINER,  25X35CM RPLCMNT

 

[OMITTED MATERIAL]

80609767

 

TRAY, RED ROTOR SHAKER, 50X50

 

[OMITTED MATERIAL]

 

1-iv

--------------------------------------------------------------------------------


 

 

 

 

 

TRANSFER PRICE USD$

80609786

 

TRAY LINER,  50X50CM  RPLCMNT

 

[OMITTED MATERIAL]

80610508

 

ADAPTOR,SLEEVED 2MM M/4MM F(2)

 

[OMITTED MATERIAL]

80610527

 

ADAPTER KIT 4MM FIXED SLEEVE

 

[OMITTED MATERIAL]

80610603

 

POWER CORD, DETACHABLE

 

[OMITTED MATERIAL]

80610641

 

POWER CORD,DETACHABLE,15A,115V

 

[OMITTED MATERIAL]

80610679

 

FUSE .25A/250V SB 3AG  (5)

 

[OMITTED MATERIAL]

80610698

 

FUSE .25A/250V SB 5X20 (5)

 

[OMITTED MATERIAL]

80610736

 

FUSE .375A/250V SB 2AG (3)

 

[OMITTED MATERIAL]

80610774

 

FUSE .5A/250V FB 3AG (5)

 

[OMITTED MATERIAL]

80610812

 

FUSE .5A/250V SB 5X20 (5)

 

[OMITTED MATERIAL]

80610831

 

FUSE .8A/250V FB 5X20 (5)

 

[OMITTED MATERIAL]

80610869

 

FUSE 1.6A/250V SB 5X20 (5)

 

[OMITTED MATERIAL]

80610926

 

FUSE 12A/250V FB 3AG (5)

 

[OMITTED MATERIAL]

80610945

 

FUSE 1A/250V FB 5X20 (5)

 

[OMITTED MATERIAL]

80610964

 

FUSE 1A/250V SB 3AG (5)

 

[OMITTED MATERIAL]

80610983

 

FUSE 1A/250V SB 15X20 (5)

 

[OMITTED MATERIAL]

80611002

 

FUSE 2.5A/250V SB 3AG (5)

 

[OMITTED MATERIAL]

80611021

 

FUSE 2.5A/250V SB 5X20 (5)

 

[OMITTED MATERIAL]

80611040

 

FUSE 2A/250V F 5X20 (5/PK)

 

[OMITTED MATERIAL]

80611059

 

FUSE 3A/250V FB 3AG (5)

 

[OMITTED MATERIAL]

80611078

 

FUSE 3A/250V FB 5X20  (5)

 

[OMITTED MATERIAL]

80611116

 

FUSE 3A 250V 5 X 20 MM SB 5PK

 

[OMITTED MATERIAL]

80611192

 

FUSE 5A/250V FB 5X20 (3)

 

[OMITTED MATERIAL]

80611230

 

FUSE 5A/250V SB 5x20 (5)

 

[OMITTED MATERIAL]

80611268

 

FUSE 6.3A/250V SB 5X20 (5)

 

[OMITTED MATERIAL]

80611420

 

PUMP HEAD/DIAPHRAM, PV100

 

[OMITTED MATERIAL]

80611496

 

QUICKFIT FEMALE CONNECTOR,1/4

 

[OMITTED MATERIAL]

80611515

 

QUICKFIT FEMALE CONNECTOR,3/8

 

[OMITTED MATERIAL]

80611553

 

QUICKFIT MALE CONNECTOR, 3/8 “

 

[OMITTED MATERIAL]

80611629

 

PLATE MATE WASH SYS

 

[OMITTED MATERIAL]

80611648

 

LONG PLATE ADAPTOR FOR SE100

 

[OMITTED MATERIAL]

80611667

 

PLATE HOLDER W/HANDLE

 

[OMITTED MATERIAL]

80611762

 

FILTER PAPER,35x44CM (25)

 

[OMITTED MATERIAL]

80611781

 

POROUS CELLOPHANE (50)

 

[OMITTED MATERIAL]

80611800

 

SILICONE RUBBER SHEET

 

[OMITTED MATERIAL]

80611819

 

MYLAR SHEET

 

[OMITTED MATERIAL]

80611838

 

POROUS POLYETHYLENE SHEET

 

[OMITTED MATERIAL]

80611857

 

STAINLESS SCREEN

 

[OMITTED MATERIAL]

80611971

 

PCB ASSY.FOR SE1160-115V 1990+

 

[OMITTED MATERIAL]

80611990

 

PCB ASSY FOR SE1160-230V 1990+

 

[OMITTED MATERIAL]

80612009

 

TIMER,4HR 115V/SE1150/1160

 

[OMITTED MATERIAL]

80612028

 

TIMER, 4 HR, 230V/SE1150/1160

 

[OMITTED MATERIAL]

80612085

 

REPAIR KIT 115V: SE1150,SE1160

 

[OMITTED MATERIAL]

80612104

 

REPAIR KIT 230V: SE1150/SE1160

 

[OMITTED MATERIAL]

 

1-v

--------------------------------------------------------------------------------


 

 

 

 

 

TRANSFER PRICE USD$

80612199

 

PRECUT CELLOPHAN SHEET(50)

 

[OMITTED MATERIAL]

80612218

 

PRECUT MYLAR SHEETS (25)

 

[OMITTED MATERIAL]

80612256

 

O-RING SEAL FOR GEL FRAME

 

[OMITTED MATERIAL]

80612275

 

BLACK QUARTER TURN KNOB(10)

 

[OMITTED MATERIAL]

80612313

 

OUTER FRAME W/ 1/4 TURN CLAMPS

 

[OMITTED MATERIAL]

80612332

 

INNER FRAME WITH O-RING SEAL

 

[OMITTED MATERIAL]

80612465

 

MYLAR SEALING TAPE - 216 FT

 

[OMITTED MATERIAL]

80612560

 

COMB, 32 WELL, .25MM

 

[OMITTED MATERIAL]

80612579

 

COMB, 32 WELL, .35MM

 

[OMITTED MATERIAL]

80612750

 

FOAM TABS (20)

 

[OMITTED MATERIAL]

80612769

 

BULLDOG BINDER CLIPS (12)

 

[OMITTED MATERIAL]

80612788

 

WONDER WEDGE” PLASTIC WEDGE  “

 

[OMITTED MATERIAL]

80612940

 

GLASS PLATE SET FOR SE1600

 

[OMITTED MATERIAL]

80612997

 

CLAMP ASSEMBLIES (2)

 

[OMITTED MATERIAL]

80613035

 

UPPER BUFFER CHAMBER ASSEMBLY

 

[OMITTED MATERIAL]

80613054

 

ALUMINUM PLATE (SE1600)

 

[OMITTED MATERIAL]

80613073

 

LID W/ CABLES & CONNECTORS

 

[OMITTED MATERIAL]

80613567

 

WAX PAPER FOR SE215/275  (100)

 

[OMITTED MATERIAL]

80613605

 

NOTCHED GLASS PLATE,10X8CM (5)

 

[OMITTED MATERIAL]

80613643

 

ALUMINA PLATES, 10 X 8 CM (10)

 

[OMITTED MATERIAL]

80613681

 

RECTGLR.GLASS PLTS 10X8CM (10)

 

[OMITTED MATERIAL]

80613719

 

FOAM GASKET, 61CM X 4.5MM OD

 

[OMITTED MATERIAL]

80613738

 

FILLER PLUG SET FOR SE215

 

[OMITTED MATERIAL]

80613795

 

T SPACERS 8CM X .75MM (2)

 

[OMITTED MATERIAL]

80613814

 

T SPACERS 8CM X 1.0MM (2)

 

[OMITTED MATERIAL]

80613833

 

T SPACERS 8CM X 1.5MM (2)

 

[OMITTED MATERIAL]

80613871

 

COMB, SPINELESS, 10 WELL, .75

 

[OMITTED MATERIAL]

80613890

 

COMB, SPINELESS, 10 WELL,1.0MM

 

[OMITTED MATERIAL]

80613909

 

COMB, SPINELESS, 10 WELL, 1.5

 

[OMITTED MATERIAL]

80613947

 

COMB, SPINELESS,15 W,0.75

 

[OMITTED MATERIAL]

80613966

 

COMB, SPINELESS, 15 WELL,1.0MM

 

[OMITTED MATERIAL]

80613985

 

COMB, SPINELESS, 15 WELL, 1.5

 

[OMITTED MATERIAL]

80614004

 

MICROTITER COMB,18 WELL,1.0 MM

 

[OMITTED MATERIAL]

80614023

 

COMB, SPINELESS, 5 WELL, .75MM

 

[OMITTED MATERIAL]

80614042

 

COMB, SPINELESS, 5 WELL, 1.0MM

 

[OMITTED MATERIAL]

80614061

 

COMB, SPINELESS,5 W.,1.5MM

 

[OMITTED MATERIAL]

80614080

 

MICROTITER COMB,9 WELL,1.0 MM

 

[OMITTED MATERIAL]

80614156

 

COMB, SPINELESS REFERENCE, .75

 

[OMITTED MATERIAL]

80614175

 

COMB,SPINELESS REFERENCE,1.0MM

 

[OMITTED MATERIAL]

80614194

 

COMB, SPINELESS REFERENCE, 1.5

 

[OMITTED MATERIAL]

80614213

 

WELL-LOCATING DECAL (2)

 

[OMITTED MATERIAL]

80614232

 

FILLER SHEETS  SE215/275(5)

 

[OMITTED MATERIAL]

80614251

 

10-PLACE CASTER FOR SE250 GELS

 

[OMITTED MATERIAL]

80614270

 

LWR BUFF CHMBR SE200/280

 

[OMITTED MATERIAL]

 

1-vi

--------------------------------------------------------------------------------


 

 

 

 

 

TRANSFER PRICE USD$

80614346

 

SPACE-SAVER FOR SE215 & SE275

 

[OMITTED MATERIAL]

80614365

 

FACE PLATE FOR SE215/275

 

[OMITTED MATERIAL]

80614555

 

WAX PAPER FOR SE235(100)

 

[OMITTED MATERIAL]

80614574

 

CLIPS WITH SCREWS (2)

 

[OMITTED MATERIAL]

80614593

 

FILLER SHEETS FOR SE235(5)

 

[OMITTED MATERIAL]

80614612

 

4-PLACE CASTER FOR SE260 GELS

 

[OMITTED MATERIAL]

80614631

 

SPACE-SAVER FOR SE235 GEL CSTR

 

[OMITTED MATERIAL]

80614650

 

MIGHTY SMALL DUAL GEL CASTER

 

[OMITTED MATERIAL]

80614669

 

SEALING GASKET SET (TWO PAIR)

 

[OMITTED MATERIAL]

80614707

 

CASTING CLAMP ASSEMBLY

 

[OMITTED MATERIAL]

80614745

 

MIGHTY SMALL II FOR 8Z7CM GELS

 

[OMITTED MATERIAL]

80614783

 

LONG RED SPRINGCLAMP (4)

 

[OMITTED MATERIAL]

80614802

 

SHORT RED SPRINGCLAMPS (4)

 

[OMITTED MATERIAL]

80614840

 

UPR BUFR CHMBR (NEW TYPE)SE250

 

[OMITTED MATERIAL]

80614859

 

LOWER BUFFER CHAMBER FOR SE250

 

[OMITTED MATERIAL]

80614878

 

DEEP LOWER BUFFER CHAMBER

 

[OMITTED MATERIAL]

80614916

 

LID W/CABLES FOR SE 250

 

[OMITTED MATERIAL]

80614935

 

MIGHTY SMALL II FOR 8X9CM GELS

 

[OMITTED MATERIAL]

80614992

 

T SPACER PVC GRAY .75x105MM(2)

 

[OMITTED MATERIAL]

80615011

 

T SPACERS PVC WHITE 1x105MM(2)

 

[OMITTED MATERIAL]

80615030

 

T SPACER PVC GRAY 1.5x105MM(2)

 

[OMITTED MATERIAL]

80615049

 

NOTCHD GLASS PLATS 10x10CM (5)

 

[OMITTED MATERIAL]

80615068

 

NOTCHD ALUMINA PLT 10X10CM (5)

 

[OMITTED MATERIAL]

80615087

 

RECT. GLASS PLATES 10x10CM (5)

 

[OMITTED MATERIAL]

80615106

 

4-PLACE CASTER FOR SE250 GELS

 

[OMITTED MATERIAL]

80615144

 

FILLER PLUG SET SE235/275/295

 

[OMITTED MATERIAL]

80615220

 

SPACERS T-SHAPE 12CM X.75MM(2)

 

[OMITTED MATERIAL]

80615239

 

SPACERS T-SHAPE 12CM X1.0MM(2)

 

[OMITTED MATERIAL]

80615258

 

SPACERS T-SHAPE 12CM X1.5MM(2)

 

[OMITTED MATERIAL]

80615315

 

NTCHD ALUMNA PLATE 10X12CM (2)

 

[OMITTED MATERIAL]

80615334

 

RCTNGLR GLSS PLATE,10X12CM (5)

 

[OMITTED MATERIAL]

80615353

 

UPPER BUFFER CHAMBER FOR SE280

 

[OMITTED MATERIAL]

80615372

 

LID WITH CABLES FOR SE280

 

[OMITTED MATERIAL]

80615467

 

FACEPLATE FOR SE295

 

[OMITTED MATERIAL]

80615524

 

STURDIER,15W 1.5MM CMB,SP,

 

[OMITTED MATERIAL]

80615543

 

SLOTTED GASKET GRAY (LONG) (1)

 

[OMITTED MATERIAL]

80615562

 

BLANK GASKET FOR CASTING STAND

 

[OMITTED MATERIAL]

80615657

 

LOWER BUFFER CHAMBER

 

[OMITTED MATERIAL]

80615676

 

CAST STND ASEM, LWR BFR CH

 

[OMITTED MATERIAL]

80615695

 

UPPER BUFFER CHAMBER

 

[OMITTED MATERIAL]

80615714

 

LID WITH ELECTRODES

 

[OMITTED MATERIAL]

80615733

 

LID W/ELECTRDS/24CM/FOR SE410

 

[OMITTED MATERIAL]

80615999

 

COMB, 10 WELL, .75MM

 

[OMITTED MATERIAL]

80616018

 

COMB, 10 WELL, 1.0MM

 

[OMITTED MATERIAL]

 

1-vii

--------------------------------------------------------------------------------


 

 

 

 

 

TRANSFER PRICE USD$

80616037

 

COMB, 10 WELL, 1.5MM

 

[OMITTED MATERIAL]

80616113

 

COMB, 15 WELL, .75MM

 

[OMITTED MATERIAL]

80616132

 

COMB, 15WELL, 1.0MM

 

[OMITTED MATERIAL]

80616151

 

COMB, 15 WELL, 1.5MM

 

[OMITTED MATERIAL]

80616170

 

COMB, 20 WELL, .75MM

 

[OMITTED MATERIAL]

80616189

 

COMB, 20WELL, 1.0MM

 

[OMITTED MATERIAL]

80616208

 

COMB, 20 WELL, 1.5MM

 

[OMITTED MATERIAL]

80616227

 

COMB, 28 WELL, .75MM/15MM DEEP

 

[OMITTED MATERIAL]

80616246

 

COMB, 28 WELL, 1.0MM/15MM DEEP

 

[OMITTED MATERIAL]

80616265

 

COMB, 28 WELL, 1.5MM/15MM DEEP

 

[OMITTED MATERIAL]

80616322

 

COMB BACK,ADJUST,10&15MM

 

[OMITTED MATERIAL]

80616341

 

COMB W/ADJ BACK/DUAL REF/.75MM

 

[OMITTED MATERIAL]

80616360

 

COMB W/ADJ BACK/DUAL REF.

 

[OMITTED MATERIAL]

80616379

 

COMB W/ADJ BACK/DUAL REF/1.5MM

 

[OMITTED MATERIAL]

80616417

 

COMB W/ADJ BACK/REFERENCE/.75

 

[OMITTED MATERIAL]

80616436

 

COMB W/ADJ BACK/REFERENCE/1.0

 

[OMITTED MATERIAL]

80616455

 

COMB W/ADJ BACK/REFERENCE/1.5

 

[OMITTED MATERIAL]

80616968

 

FILTER PAPER (25)

 

[OMITTED MATERIAL]

80616987

 

POROUS CELLOPHANE (50)

 

[OMITTED MATERIAL]

80617196

 

VERT SLAB, 15W 1.5 CMB,SP

 

[OMITTED MATERIAL]

80617329

 

CLAMP ASSY UNIVERSAL 16CM (2)

 

[OMITTED MATERIAL]

80617348

 

CLAMP THUMBSCREW UNIVERSAL(12)

 

[OMITTED MATERIAL]

80617367

 

UNIVERSAL CLMP(4) & CAM(8) KIT

 

[OMITTED MATERIAL]

80617424

 

CAMS,BLACK,LONG (NEW) (4)

 

[OMITTED MATERIAL]

80617443

 

SLOTTED GASKET GRAY (LONG) (2)

 

[OMITTED MATERIAL]

80617462

 

BLANK GASKETS (2)

 

[OMITTED MATERIAL]

80617500

 

GEL CASTING STAND +GASKETS

 

[OMITTED MATERIAL]

80617519

 

BUFFER DAM

 

[OMITTED MATERIAL]

80617633

 

UPPER BUFFER CHAMBER

 

[OMITTED MATERIAL]

80617652

 

LID WITH CABLES

 

[OMITTED MATERIAL]

80617709

 

HIGH VOLTAGE LEAD SET

 

[OMITTED MATERIAL]

80617728

 

GROMMETS (4)

 

[OMITTED MATERIAL]

80617747

 

BANANA PLUG 4MM GOLD W/WASHERS

 

[OMITTED MATERIAL]

80617899

 

SE6102 GLASS PLATES (PR)

 

[OMITTED MATERIAL]

80617918

 

DIVIDER GLASS PLATE,18X16CM(1)

 

[OMITTED MATERIAL]

80617994

 

SPAC 1CM X 16CM 1.0MM (2)

 

[OMITTED MATERIAL]

80618013

 

SPACERS 1CM X 16CM X 1.5MM (2)

 

[OMITTED MATERIAL]

80618051

 

SPAC 2CM X 16CM X .75MM(2)

 

[OMITTED MATERIAL]

80618070

 

SPACERS 2CM X 16CM 1.0MM (2)

 

[OMITTED MATERIAL]

80618089

 

SPAC 2CM X 16CM X 1.5MM(2)

 

[OMITTED MATERIAL]

80618165

 

SPACER-MATE, SE400/600/700 (3)

 

[OMITTED MATERIAL]

80618184

 

ACRYLIC BLOCK,11MM THICK,18X16

 

[OMITTED MATERIAL]

80618241

 

POLYCARB FILLER SHEETS (5)

 

[OMITTED MATERIAL]

80618260

 

WAXED PAPER, 100 SHEETS

 

[OMITTED MATERIAL]

 

1-viii

--------------------------------------------------------------------------------


 

 

 

 

 

TRANSFER PRICE USD$

80618279

 

MULT CAST, 18X16CM W/GLS PLTS

 

[OMITTED MATERIAL]

80618298

 

LOWER BUFFER CHAMBER

 

[OMITTED MATERIAL]

80618374

 

HEAT EXCHANGER FOR SE600,SE660

 

[OMITTED MATERIAL]

80618393

 

GLASS TUBE WITH 2 GROMMETS

 

[OMITTED MATERIAL]

80618431

 

PLUG, FILLER, FOR SE615

 

[OMITTED MATERIAL]

80618469

 

GLASS PLATES 18 X 32CM (2)

 

[OMITTED MATERIAL]

80618659

 

GLASS PLATES, 18X8CM (2)

 

[OMITTED MATERIAL]

80618678

 

DIVIDER PLATE, 18 X 8 CM

 

[OMITTED MATERIAL]

80618735

 

CLAMP ASSY 8CM UNIVERSAL

 

[OMITTED MATERIAL]

80618773

 

SPACERS 2CM X 8CM X.75MM (2)

 

[OMITTED MATERIAL]

80618792

 

SPACERS 2CM X 8CM 1.0MM (2)

 

[OMITTED MATERIAL]

80618811

 

SPACERS 2CM X 8CM X1.5MM (2)

 

[OMITTED MATERIAL]

80618982

 

BASIC SLAB,14X24GEL,NO C&S

 

[OMITTED MATERIAL]

80619001

 

GLASS PLATES 18 X 24CM (2)

 

[OMITTED MATERIAL]

80619020

 

DIVIDER GLASS PLATE, 18X24CM

 

[OMITTED MATERIAL]

80619058

 

SPACERS 2CM X 24CM X .75MM (2)

 

[OMITTED MATERIAL]

80619077

 

SPACERS 2CM X 24CM X 1.0MM (2)

 

[OMITTED MATERIAL]

80619096

 

SPACERS 2CM X 24CM X 1.5MM (2)

 

[OMITTED MATERIAL]

80619115

 

LOWER BUFFER CHMBR FOR SE660

 

[OMITTED MATERIAL]

80619134

 

GEL CASTER, 1-4 16CM GELS

 

[OMITTED MATERIAL]

80619191

 

SILICONE FILLER PLUG SET/SE675

 

[OMITTED MATERIAL]

80619419

 

LEVEL

 

[OMITTED MATERIAL]

80619609

 

GRADIENT MAKER, 100 ML

 

[OMITTED MATERIAL]

80619628

 

STOPCOCK FOR SG5/50/30/15

 

[OMITTED MATERIAL]

80619647

 

STOPCOCK, DELIVERY SG100

 

[OMITTED MATERIAL]

80619685

 

WHITE OUTLET FITTING,APPRX 4MM

 

[OMITTED MATERIAL]

80619704

 

STOPCOCK, CONNECTOR SG100

 

[OMITTED MATERIAL]

80619761

 

GRADIENT MAKER, 15 ML

 

[OMITTED MATERIAL]

80619780

 

GRADIENT MAKER, 30 ML

 

[OMITTED MATERIAL]

80619799

 

GRADIENT MAKER, 50 ML

 

[OMITTED MATERIAL]

80619818

 

GRADIENT MAKER, 500 ML

 

[OMITTED MATERIAL]

80619837

 

PUSH-PULL VALVE,RPLMT,500-2000

 

[OMITTED MATERIAL]

80619856

 

PUSH-PULL VALVE,FOR SALT GRDNT

 

[OMITTED MATERIAL]

80620426

 

MIGHTY SMALL TRANSPHOR

 

[OMITTED MATERIAL]

80620445

 

ELECTRODE PANEL

 

[OMITTED MATERIAL]

80620464

 

GEL CASSETTE W/ FOAM SPONGES

 

[OMITTED MATERIAL]

80620502

 

FOAM SPONGES,1/4 THICK (PK4) “

 

[OMITTED MATERIAL]

80620521

 

FOAM SPONGES, 1/8 THICK (4)  “

 

[OMITTED MATERIAL]

80620540

 

BLOTTING PAPER, 9X10.5CM (50)

 

[OMITTED MATERIAL]

80620559

 

LWR CHAMBER/HEAT EXCHANGER

 

[OMITTED MATERIAL]

80620578

 

LID WITH CABLES

 

[OMITTED MATERIAL]

80620597

 

TRANSPHOR UNIT +2 CASSETTES

 

[OMITTED MATERIAL]

80620616

 

TE43BK PK ELECTRODE- BLACK

 

[OMITTED MATERIAL]

80620635

 

TE43GY PK ELECTRODE - GREY

 

[OMITTED MATERIAL]

 

1-ix

--------------------------------------------------------------------------------


 

 

 

 

 

TRANSFER PRICE USD$

80620654

 

TE44H PK HINGED CASSETTE W/SPO

 

[OMITTED MATERIAL]

80620673

 

DACRON SPONGES (2)

 

[OMITTED MATERIAL]

80620692

 

FOAM SPONGES, 1/4THICK (4)”

 

[OMITTED MATERIAL]

80620711

 

FOAM SPONGES, 1/8THICK (4)”

 

[OMITTED MATERIAL]

80620730

 

BLOTTER PAPER,14.5x21.5CM (50)

 

[OMITTED MATERIAL]

80620749

 

HEAT EXCHANGER

 

[OMITTED MATERIAL]

80620768

 

STANDARD PLASTIC LID W/CABLES

 

[OMITTED MATERIAL]

80620939

 

BUFFER CHAMBER FOR TE42/TE52

 

[OMITTED MATERIAL]

80620958

 

TRANSPHOR +4 CASSETTES& COOLER

 

[OMITTED MATERIAL]

80621015

 

BUFFER CHAMBER W/HEAT EXCHANGR

 

[OMITTED MATERIAL]

80621034

 

SEMIPHOR TRANSPHOR UNIT

 

[OMITTED MATERIAL]

80621053

 

POROUS CELLOPHANE, 50 SHEETS

 

[OMITTED MATERIAL]

80621072

 

SMALL MYLAR MASK, SOLID (4)

 

[OMITTED MATERIAL]

80621129

 

BLOT.PAPER(TE70)20X25GELS (25)

 

[OMITTED MATERIAL]

80621167

 

BLOTTER PAPER,14X16CM(25)

 

[OMITTED MATERIAL]

80621186

 

LARGE SEMIPHOR TRANSPHOR UNIT

 

[OMITTED MATERIAL]

80621205

 

MYLAR MASK

 

[OMITTED MATERIAL]

80621281

 

VACUUM SEAL, SOLID

 

[OMITTED MATERIAL]

80621604

 

INSTRUCTIONS TKO100

 

[OMITTED MATERIAL]

80621832

 

SEALING COMPOUND/CAP TUBES (6)

 

[OMITTED MATERIAL]

80621889

 

HEX KEY & 4 CAP CUVETTE SCREWS

 

[OMITTED MATERIAL]

80622231

 

MINI UV CROSSLINKER 115V

 

[OMITTED MATERIAL]

80622250

 

MINI UV CROSSLINKER 230V

 

[OMITTED MATERIAL]

80622269

 

UVLL-15 UV LAMP 365NM 15

 

[OMITTED MATERIAL]

80622288

 

LAMP UV 15W 300NM

 

[OMITTED MATERIAL]

80622307

 

UV LAMP  300NM  6 WATT,UVTM-10

 

[OMITTED MATERIAL]

80622326

 

LAMP UV  8W 300NM

 

[OMITTED MATERIAL]

80622345

 

LAMP UV 15W 254NM

 

[OMITTED MATERIAL]

80622364

 

LAMP UV 8W 254NM

 

[OMITTED MATERIAL]

80622402

 

RK UV BLK ASSY UTM19,20,25,40R

 

[OMITTED MATERIAL]

80622421

 

WORK SURFACE UV TRANSPARENT

 

[OMITTED MATERIAL]

80622478

 

MACROVUE UV-25 115V

 

[OMITTED MATERIAL]

80622497

 

MACROVUE UV-25 230V

 

[OMITTED MATERIAL]

80622516

 

MACROVUE UVIS-20 115V

 

[OMITTED MATERIAL]

80622535

 

MACROVUE UVIS-20 230V

 

[OMITTED MATERIAL]

80622592

 

RK VALVE(4X)DIAPHRAGM(2X) KIT

 

[OMITTED MATERIAL]

80622611

 

VACUUM TUBING 8mm ID  3 METERS

 

[OMITTED MATERIAL]

80622630

 

RED OUTLET FITTINGS (4)

 

[OMITTED MATERIAL]

80622687

 

HOECHST 33258 DYE, 100 MG

 

[OMITTED MATERIAL]

80622706

 

CALF THYMUS DNA STANDARD

 

[OMITTED MATERIAL]

80622725

 

4-METHYLUMBELLIFERONE, 100 MG

 

[OMITTED MATERIAL]

80622744

 

GLASS FLUOROMETRY CUVETTE

 

[OMITTED MATERIAL]

80622763

 

CAPILLARY ADAPTER KIT

 

[OMITTED MATERIAL]

80622782

 

CAPILLARY TUBES 10 UL, 100/PK

 

[OMITTED MATERIAL]

 

1-x

--------------------------------------------------------------------------------


 

 

 

 

 

TRANSFER PRICE USD$

80622801

 

CAPILLARY TUBES 100 UL, 100/PK

 

[OMITTED MATERIAL]

80622820

 

CAPILLARY TUBES,50 UL, 100/PK

 

[OMITTED MATERIAL]

80622839

 

QUARTZ CAPILLARY CUVETTE KIT

 

[OMITTED MATERIAL]

80622858

 

CAPILLARY TUBE,GLASS,250/PKG

 

[OMITTED MATERIAL]

80622896

 

RK DQ200-LAMP ASSEMBLY

 

[OMITTED MATERIAL]

80622915

 

RK DQ200 PCB ASSEMBLY

 

[OMITTED MATERIAL]

80622934

 

RK DQ200 OPTICS REPAIR

 

[OMITTED MATERIAL]

80622953

 

RK DQ200 LID ASSEMBLY

 

[OMITTED MATERIAL]

80622972

 

RK DQ200 FUSE REPAIR

 

[OMITTED MATERIAL]

80623010

 

POWER CORD,DETACHABLE,10A,230V

 

[OMITTED MATERIAL]

80623124

 

INSTRUCTIONS - DYNA QUANT 200

 

[OMITTED MATERIAL]

80623143

 

QUICK REFERENCE CARD- DQ200

 

[OMITTED MATERIAL]

80623162

 

QUICK REFERENCE CARD-DQ120

 

[OMITTED MATERIAL]

80623181

 

QUICK REFERENCE CARD- DQ130

 

[OMITTED MATERIAL]

80623200

 

INSTRUCTIONS DQ120

 

[OMITTED MATERIAL]

80623219

 

INSTRUCTIONS DQ130

 

[OMITTED MATERIAL]

80623257

 

WIRE,PLATINUM, 0.01  OD, 72 IN

 

[OMITTED MATERIAL]

80623276

 

WIRE,PLATINUM,0.01 OD,36 IN.

 

[OMITTED MATERIAL]

80623390

 

SHAFT-SHAKE,SS PR70

 

[OMITTED MATERIAL]

80623485

 

DATA LOGGER GS365W/GS370

 

[OMITTED MATERIAL]

80623542

 

CABLE ASSY GS365W SIGNAL

 

[OMITTED MATERIAL]

80623846

 

FUSE .4A,250V,SB  5/PKG

 

[OMITTED MATERIAL]

80623865

 

FUSE .8A, 250V, SB 5/PKG

 

[OMITTED MATERIAL]

80623903

 

INSTRUCTIONS SE6035-1.5

 

[OMITTED MATERIAL]

80623941

 

QUICK REF CARD SE600

 

[OMITTED MATERIAL]

80623960

 

INSTRUCTIONS - SE400/410/420

 

[OMITTED MATERIAL]

80624055

 

PLG MALE 2MM SAFETY RD&BK PR

 

[OMITTED MATERIAL]

80624511

 

MACROVUE UV-20 115V

 

[OMITTED MATERIAL]

80624530

 

MACROVUE UV-20 230V

 

[OMITTED MATERIAL]

80624568

 

INSTRUCTIONS TE22

 

[OMITTED MATERIAL]

80625252

 

PERFORMANCE VALIDATION KIT

 

[OMITTED MATERIAL]

80625290

 

KIT CLAMP - TE80

 

[OMITTED MATERIAL]

80625309

 

KIT GASKET- TE80

 

[OMITTED MATERIAL]

80625328

 

KIT COUPLING BODY W/SHUTOFF

 

[OMITTED MATERIAL]

80625347

 

KIT SEALING RIM- TE80

 

[OMITTED MATERIAL]

80625537

 

RK SE400 LEVELING FASTENER

 

[OMITTED MATERIAL]

80625575

 

RK HE100/120 ELECTRODE HDWR

 

[OMITTED MATERIAL]

80625594

 

FUSE 2A 250V 5X20MM SB 5PK

 

[OMITTED MATERIAL]

80625613

 

SERVICE MANUAL - UVC1000

 

[OMITTED MATERIAL]

80625632

 

INSTRUCTIONS - UVC500

 

[OMITTED MATERIAL]

80625727

 

RK TKO100 WIRE SET REPLACEMENT

 

[OMITTED MATERIAL]

80625803

 

RK STARTER FS-11 23-V/8-15W

 

[OMITTED MATERIAL]

80625898

 

RK UVC500 BALLAST, 230V/60HZ

 

[OMITTED MATERIAL]

80625917

 

RK SWITCH ON/OFF (R)

 

[OMITTED MATERIAL]

 

1-xi

--------------------------------------------------------------------------------


 

 

 

 

 

TRANSFER PRICE USD$

80625936

 

RK STARTER FS-5 115V/8W

 

[OMITTED MATERIAL]

80625993

 

RK TE90 PCB ASSY

 

[OMITTED MATERIAL]

80626012

 

RK TE90 UPPER ELECTRODE ASSY

 

[OMITTED MATERIAL]

80626031

 

RK TE90 STEPPER MOTOR ASSY

 

[OMITTED MATERIAL]

80626050

 

RK TE90 ELECTRONIC COMPONET

 

[OMITTED MATERIAL]

80626069

 

RK TE90 HARDWARE KIT

 

[OMITTED MATERIAL]

80626088

 

INSTRUCTIONS TE90 GENESWEEP

 

[OMITTED MATERIAL]

80626107

 

RK TE90 WIRE SET

 

[OMITTED MATERIAL]

80626126

 

RK TE90 TRANSFORMER

 

[OMITTED MATERIAL]

80626145

 

RK TE90 DRIVE BELT HARDWARE

 

[OMITTED MATERIAL]

80626183

 

RK GS300 DECTOR HEAD & BAR

 

[OMITTED MATERIAL]

80626202

 

RK GS300 WIRE SET

 

[OMITTED MATERIAL]

80626221

 

RK GS300 MOTOR BRKT ASSY 115V

 

[OMITTED MATERIAL]

80626240

 

RK GS300 MOTOR BRKT ASSY 230V

 

[OMITTED MATERIAL]

80626259

 

RX GS300 ELECTRONIC HARDWARE

 

[OMITTED MATERIAL]

80626278

 

RK GS300 PCB ASSY CALIBRATED

 

[OMITTED MATERIAL]

80626297

 

RK GS300 SLIDE DRIVE ASSY

 

[OMITTED MATERIAL]

80626354

 

RK TE70 TOP ASSY

 

[OMITTED MATERIAL]

80626373

 

RK TE70 BASE ASSY

 

[OMITTED MATERIAL]

80626392

 

RK TE77 TOP ASSY

 

[OMITTED MATERIAL]

80626411

 

RK TE77 BASE ASSEMBLY

 

[OMITTED MATERIAL]

80626430

 

RK TE70 & TE77 SWITCH HDWR

 

[OMITTED MATERIAL]

80626449

 

HV LEADS 4MM M SAFETY RD & BK

 

[OMITTED MATERIAL]

80626468

 

INSTRUCTIONS- TE70/77

 

[OMITTED MATERIAL]

80626506

 

RK PC500 CONTROL BOARD ASSY

 

[OMITTED MATERIAL]

80626525

 

RK PC500 POWER BARD ASSY

 

[OMITTED MATERIAL]

80626544

 

RK PC500 WIRE SET KIT

 

[OMITTED MATERIAL]

80626563

 

RK PC500 HARDWARE KIT

 

[OMITTED MATERIAL]

80626582

 

INSTRUCTIONS SQ3 SEQUENCER

 

[OMITTED MATERIAL]

80626601

 

INSTRUCTIONS - EPS2A/200

 

[OMITTED MATERIAL]

80626677

 

SERVICE MANUAL - UVC500

 

[OMITTED MATERIAL]

80626715

 

RK HE99X ELECTRODE STRIP ASSY

 

[OMITTED MATERIAL]

80626753

 

INSTRUCTIONS- HE99X

 

[OMITTED MATERIAL]

80626791

 

RK HE950 CABLE ASSY

 

[OMITTED MATERIAL]

80627038

 

RK GT1 COOL CORE GROMMET/GLASS

 

[OMITTED MATERIAL]

80627057

 

INSTRUCTIONS PC500

 

[OMITTED MATERIAL]

80627076

 

FUSE.160A 250V 5X20MM FB 5PK

 

[OMITTED MATERIAL]

80627114

 

PUMP HEAD ASSEMBLY, PV100

 

[OMITTED MATERIAL]

80627133

 

PRESSURE REGULATION VALVE ASSY

 

[OMITTED MATERIAL]

80627152

 

VACUUM REGULATION VALVE ASSY

 

[OMITTED MATERIAL]

80627171

 

VACUUM/PRESSURE GAUGE

 

[OMITTED MATERIAL]

80627247

 

INSTRUCTIONS TE42,52X,62,62X

 

[OMITTED MATERIAL]

80627342

 

INSTRUCTIONS - HE33

 

[OMITTED MATERIAL]

80627380

 

RK PR50/70 PEG

 

[OMITTED MATERIAL]

 

1-xii

--------------------------------------------------------------------------------


 

 

 

 

 

TRANSFER PRICE USD$

80627399

 

RK TE22 FITTINGS/HARDWARE KIT

 

[OMITTED MATERIAL]

80627475

 

RK TE50X PCB ASSEMBLY-TESTED

 

[OMITTED MATERIAL]

80627513

 

RK TE50X HARDWARE

 

[OMITTED MATERIAL]

80627570

 

RK PR50/70 115V LIGHTED SWITCH

 

[OMITTED MATERIAL]

80627589

 

RK PR50/70 GROMMET

 

[OMITTED MATERIAL]

80627608

 

RK PR50/70 230V SWITCH

 

[OMITTED MATERIAL]

80627627

 

RK PR50 BUSHING

 

[OMITTED MATERIAL]

80627646

 

RK PR50 CRANK ARM

 

[OMITTED MATERIAL]

80627665

 

RK PR50 DRIVE LINKAGE

 

[OMITTED MATERIAL]

80627684

 

RK PR50 BUSHING HOLDER

 

[OMITTED MATERIAL]

80627703

 

RK PR50 DRIVE PLATE

 

[OMITTED MATERIAL]

80627722

 

RK PR50 SNAP RING

 

[OMITTED MATERIAL]

80627760

 

INSTRUCTIONS - PR50

 

[OMITTED MATERIAL]

80627779

 

SERVICE MANUAL PR50/55

 

[OMITTED MATERIAL]

80627874

 

TRANSFORMER HB1100D

 

[OMITTED MATERIAL]

80627893

 

RK HB1100D OVN TMP, CUT OUT

 

[OMITTED MATERIAL]

80627950

 

MOTOR,FAN,120V HB1100D

 

[OMITTED MATERIAL]

80627988

 

HEATER 120V HB1100D

 

[OMITTED MATERIAL]

80628007

 

PCB ASSY HB1100D

 

[OMITTED MATERIAL]

80628045

 

INSTRUCTIONS - UVC500/1000

 

[OMITTED MATERIAL]

80628159

 

RK PS250/500/3000 POT 10K

 

[OMITTED MATERIAL]

80628178

 

RK PS250/500XT POT 2K

 

[OMITTED MATERIAL]

80628197

 

RK PS250/500XT METER

 

[OMITTED MATERIAL]

80628216

 

RK PS250/500XT KNOB KIT

 

[OMITTED MATERIAL]

80628235

 

RK FUSEHOLDER KIT

 

[OMITTED MATERIAL]

80628425

 

RK PS250/500XT/3000 TIMER 230V

 

[OMITTED MATERIAL]

80628444

 

RK PS250/500XT/3000 TIMER 115V

 

[OMITTED MATERIAL]

80628463

 

RK PS250/500XT/3000 XSTR BLOCK

 

[OMITTED MATERIAL]

80628501

 

MOTOR/GEARBOX 120V, TUBE DRIVE

 

[OMITTED MATERIAL]

80628539

 

INSTRUCTIONS - HB1100D

 

[OMITTED MATERIAL]

80628558

 

SERVICE MANUAL HB1100D

 

[OMITTED MATERIAL]

80628634

 

INSTRUCTIONS EMD101

 

[OMITTED MATERIAL]

80628672

 

RK GE200 CHAMBER REPLACEMNET

 

[OMITTED MATERIAL]

80628691

 

RK GE200 HOSE CONNECTOR

 

[OMITTED MATERIAL]

80628710

 

RK GE200 PWR ENTRY MODULE 115V

 

[OMITTED MATERIAL]

80628729

 

RK GE200 PWR ENTRY MODULE 230

 

[OMITTED MATERIAL]

80628748

 

RK GE200 PCB POWER BOARD 115V

 

[OMITTED MATERIAL]

80628767

 

RK GE200 PCB POWER BOARD 230V

 

[OMITTED MATERIAL]

80628786

 

RK GE200 PCB CONTROL BOARD

 

[OMITTED MATERIAL]

80628805

 

RK GE200 HARDWARE

 

[OMITTED MATERIAL]

80628824

 

INSTRUCTIONS-GE200

 

[OMITTED MATERIAL]

80628862

 

RK SE1160 ELEC REPAIR KIT-115V

 

[OMITTED MATERIAL]

80628881

 

RK SE1160 ELEC REPAIR KIT 230

 

[OMITTED MATERIAL]

80628900

 

RK SE1160 KNOB KIT

 

[OMITTED MATERIAL]

 

1-xiii

--------------------------------------------------------------------------------


 

 

 

 

 

TRANSFER PRICE USD$

80628919

 

RK SE1160 HARDWARE KIT

 

[OMITTED MATERIAL]

80628938

 

INSTRUCTIONS- SE1160

 

[OMITTED MATERIAL]

80628976

 

RK SE1200 HEATER/FAN 115V

 

[OMITTED MATERIAL]

80628995

 

RK SE1200 HEATER/FAN 230V

 

[OMITTED MATERIAL]

80629014

 

RK SE1200 HARDWARE

 

[OMITTED MATERIAL]

80629033

 

RK SE1200 ELECTRONIC RPR 115V

 

[OMITTED MATERIAL]

80629052

 

RK SE1200 ELECTRONIC RPR 230V

 

[OMITTED MATERIAL]

80629071

 

INSTRUCTIONS SE1200

 

[OMITTED MATERIAL]

80629109

 

RK SE280/200 LBC REPAIR KIT

 

[OMITTED MATERIAL]

80629128

 

INSTRUCTIONS- SE280

 

[OMITTED MATERIAL]

80629166

 

RK SE280/260 HARDWARE KIT

 

[OMITTED MATERIAL]

80629185

 

INSTRUCTIONS- SE250/260

 

[OMITTED MATERIAL]

80629299

 

RK MS100 PCB ASSY

 

[OMITTED MATERIAL]

80629318

 

RK MS100 ELEC REPAIR KIT-115V

 

[OMITTED MATERIAL]

80629337

 

RK MS100 ELECTRONIC REPAIR-23

 

[OMITTED MATERIAL]

80629356

 

RK MS100/120 HARDWARE

 

[OMITTED MATERIAL]

80629375

 

RK MS110 HARDWARE LVL TABLE

 

[OMITTED MATERIAL]

80629394

 

****INSTRUCTIONS- MS100

 

[OMITTED MATERIAL]

80629470

 

RK SE400 ELECTRODE

 

[OMITTED MATERIAL]

80629508

 

INSTRUCTIONS- FH225V

 

[OMITTED MATERIAL]

80629546

 

RK PR600 CONN REPLACEMENT

 

[OMITTED MATERIAL]

80629565

 

RK PR648 QCK CONN REPLACEMENT

 

[OMITTED MATERIAL]

80629679

 

RK HE100 PUMP HARDWARE

 

[OMITTED MATERIAL]

80629698

 

RK HE100 PUMP COOLING ASSEMBLY

 

[OMITTED MATERIAL]

80629717

 

RK HE100 IMPELLER

 

[OMITTED MATERIAL]

80629736

 

INSTRUCTIONS- HE100B

 

[OMITTED MATERIAL]

80629774

 

RK PS500XT PCB ASSY 115V

 

[OMITTED MATERIAL]

80629793

 

RK PS500XT PCB ASSY 230V

 

[OMITTED MATERIAL]

80629831

 

RK PS3000 WIRE SET

 

[OMITTED MATERIAL]

80629850

 

RK PS3000 TRANSFORMER

 

[OMITTED MATERIAL]

80629869

 

RK PS3000 PCB ASSY 115V

 

[OMITTED MATERIAL]

80629888

 

RK PS3000 PCB ASSY 230V

 

[OMITTED MATERIAL]

80629907

 

RK PS250/PS500XT METER FILTER

 

[OMITTED MATERIAL]

80629926

 

RK PS3000 DISPLAY PCB ASSY

 

[OMITTED MATERIAL]

80629945

 

RK PS500XT/3000 PWR ENTRY MOD

 

[OMITTED MATERIAL]

80629964

 

RK PS500XT FAN ASSY

 

[OMITTED MATERIAL]

80629983

 

RK PS500XT HARDWARE KIT

 

[OMITTED MATERIAL]

80630002

 

RK PS500XT WIRE SET

 

[OMITTED MATERIAL]

80630021

 

RK PS3000 KNOB KIT

 

[OMITTED MATERIAL]

80630040

 

RK PS3000 HARDWARE KIT

 

[OMITTED MATERIAL]

80630059

 

INSTRUCTIONS - PS3000

 

[OMITTED MATERIAL]

80630078

 

RK PC500 POWER ENTRY MOD-115

 

[OMITTED MATERIAL]

80630097

 

RK PC500 POWER ENTRY MOD-230

 

[OMITTED MATERIAL]

80630135

 

GLASS PLATES (1 LONG, 1 SHORT)

 

[OMITTED MATERIAL]

 

1-xiv

--------------------------------------------------------------------------------


 

 

 

 

 

TRANSFER PRICE USD$

80630154

 

HOEFER TEMPERATURE MONITOR

 

[OMITTED MATERIAL]

80630173

 

SPACER SET; 0.2MM,BLUE COLOR

 

[OMITTED MATERIAL]

80630192

 

SPACER SET; 0.4MM, RED COLOR

 

[OMITTED MATERIAL]

80630211

 

SPACER SET; 1.0MM, WHITE COLOR

 

[OMITTED MATERIAL]

80630230

 

SHARKSTOOTH COMB 32-WELL,0.2MM

 

[OMITTED MATERIAL]

80630249

 

SHARKSTOOTH COMB,64 WELL,0.2MM

 

[OMITTED MATERIAL]

80630268

 

SHARKSTOOTH COMB,96 WELL,0.2MM

 

[OMITTED MATERIAL]

80630287

 

SHARKSTOOTH COMB,32 WELL,0.4MM

 

[OMITTED MATERIAL]

80630306

 

SHARKSTOOTH COMB,64 WELL,0.4MM

 

[OMITTED MATERIAL]

80630325

 

SHARKSTOOTH COMB,96 WELL,0.4MM

 

[OMITTED MATERIAL]

80630344

 

WEDGED-SHAPED SPACERS.20-.50MM

 

[OMITTED MATERIAL]

80630363

 

STANDARD COMB,32 WELL,0.4 MM

 

[OMITTED MATERIAL]

80630382

 

STANDARD COMB,32 WELL, 1.0 MM

 

[OMITTED MATERIAL]

80630401

 

INSTRUCTIONS MACROVUE UV-20/25

 

[OMITTED MATERIAL]

80630439

 

INSTRUCTIONS UVIS 20

 

[OMITTED MATERIAL]

80630458

 

RK GS300 HARDWARE

 

[OMITTED MATERIAL]

80630515

 

RK PR70 SHAFT SET

 

[OMITTED MATERIAL]

80630534

 

RK PR70 BEARING HOUSING

 

[OMITTED MATERIAL]

80630553

 

RK PR70 DRIVE PLATE

 

[OMITTED MATERIAL]

80630572

 

RK PR70 PULLEY SET

 

[OMITTED MATERIAL]

80630591

 

RK PR70 PULLEY DRIVE WEIGHT

 

[OMITTED MATERIAL]

80630610

 

RK PR70 BEARING DRIVE PLATE

 

[OMITTED MATERIAL]

80630629

 

INSTRUCTION MANUAL PR70

 

[OMITTED MATERIAL]

80630648

 

SERVICE MANUAL SE280

 

[OMITTED MATERIAL]

80630667

 

INSTRUCTIONS - PS500XT

 

[OMITTED MATERIAL]

80630705

 

SERVICE MANUAL SE250/260

 

[OMITTED MATERIAL]

80630724

 

WEDGED-SHAPED SPACERS.20-.75MM

 

[OMITTED MATERIAL]

80630762

 

STEP REPLACEMENT GASKET

 

[OMITTED MATERIAL]

80630781

 

DRAIN TUBING (18 INCHES)

 

[OMITTED MATERIAL]

80630819

 

LOWER BUFFER CHAMBER

 

[OMITTED MATERIAL]

80630838

 

HIGH VOLTAGE LEADS -SQ3

 

[OMITTED MATERIAL]

80630857

 

SAFETY SHIELD - SQ3

 

[OMITTED MATERIAL]

80630876

 

WASTE COLLECTION BOTTLE

 

[OMITTED MATERIAL]

80630895

 

UPPER ELECTRODE REPLCMNT- SQ3

 

[OMITTED MATERIAL]

80630914

 

LOWER ELECTRODE REPLCMNT - SQ3

 

[OMITTED MATERIAL]

80630933

 

SERVICE MANUAL SQ3

 

[OMITTED MATERIAL]

80631047

 

SERVICE MANUAL PR600/648

 

[OMITTED MATERIAL]

80631066

 

SERVICE MANUAL - EMD101B

 

[OMITTED MATERIAL]

80631104

 

RK CORD W/ STRAIN RELIEF

 

[OMITTED MATERIAL]

80631142

 

SERVICE MANUAL - FH225V

 

[OMITTED MATERIAL]

80631161

 

SERVICE MANUAL GT1

 

[OMITTED MATERIAL]

80631180

 

RK - GT1 BANANA PLUG KIT

 

[OMITTED MATERIAL]

80631199

 

SERVICE MANUAL - HE120

 

[OMITTED MATERIAL]

80631212

 

SERVICE MANUAL - HE100

 

[OMITTED MATERIAL]

 

1-xv

--------------------------------------------------------------------------------


 

 

 

 

 

TRANSFER PRICE USD$

80631294

 

SERVICE MANUAL SE400/410

 

[OMITTED MATERIAL]

80631332

 

SERVICE MANUAL - SE600/660

 

[OMITTED MATERIAL]

80631370

 

TEFLON TUBING 24 PACK”

 

[OMITTED MATERIAL]

80631389

 

SERVICE MANUAL - TE22

 

[OMITTED MATERIAL]

80631408

 

SERVICE MANUAL - HE33

 

[OMITTED MATERIAL]

80631541

 

SERVICE MANUAL - HE99X

 

[OMITTED MATERIAL]

80631674

 

RK HE99X LEVELING FEET

 

[OMITTED MATERIAL]

80631693

 

SERVICE MANUAL- TKO100

 

[OMITTED MATERIAL]

80631712

 

SERVICE MANUAL PR70/75

 

[OMITTED MATERIAL]

80631750

 

RK MC200 LID REPLACEMENT

 

[OMITTED MATERIAL]

80631769

 

RK MC200 ROTOR

 

[OMITTED MATERIAL]

80631788

 

RK MC200 ACTUATOR

 

[OMITTED MATERIAL]

80631807

 

RK MC200 PCB 115V

 

[OMITTED MATERIAL]

80631826

 

RK MC200 PCB 230V

 

[OMITTED MATERIAL]

80631845

 

INSTRUCTIONS MC200

 

[OMITTED MATERIAL]

80631864

 

SERVICE MANUAL MC200

 

[OMITTED MATERIAL]

80631883

 

RK MC200 MOTOR 115V

 

[OMITTED MATERIAL]

80631902

 

SERVICE MANUAL TE50X

 

[OMITTED MATERIAL]

80631921

 

SERVICE MANUAL GE200

 

[OMITTED MATERIAL]

80631928

 

SERVICE MANUAL - PR1000

 

[OMITTED MATERIAL]

80631940

 

SERVICE MANUAL DQ200

 

[OMITTED MATERIAL]

80631959

 

SERVICE MANUAL SE1160

 

[OMITTED MATERIAL]

80632016

 

RK HB RED FILL HOLE CAP

 

[OMITTED MATERIAL]

80632149

 

RK HB400/1100D TRIAC 10A

 

[OMITTED MATERIAL]

80632244

 

INSTRUCTIONS DQ210 PERF VAL

 

[OMITTED MATERIAL]

80632263

 

SERVICE MANUAL TE70/77

 

[OMITTED MATERIAL]

80632282

 

SERVICE MANUAL TE42/52/62X

 

[OMITTED MATERIAL]

80632301

 

RK TE62/62X FITTINGS KIT

 

[OMITTED MATERIAL]

80632320

 

QUICK REFERENCE CARD EPS 2A200

 

[OMITTED MATERIAL]

80632396

 

SERVICE MANUAL MS100/110/120

 

[OMITTED MATERIAL]

80632415

 

SERVICE MANUAL SE1200

 

[OMITTED MATERIAL]

80632472

 

**RK HINGE UV SERIES

 

[OMITTED MATERIAL]

80632491

 

RK DOOR ASSEMBLY UVC500

 

[OMITTED MATERIAL]

80632510

 

RK CVR ASSY UV20/25,UVTM19/25

 

[OMITTED MATERIAL]

80632529

 

RK CVR ASSY UVIS20,UVVIS20

 

[OMITTED MATERIAL]

80632548

 

RK SE1200 CORD ASSEMBLY 115V

 

[OMITTED MATERIAL]

80632605

 

PI8 SEPARATION UNIT MODULE

 

[OMITTED MATERIAL]

80632624

 

SERVICE MANUAL - HB400

 

[OMITTED MATERIAL]

80632662

 

RK HB400 FAN MOTOR

 

[OMITTED MATERIAL]

80632681

 

RK HB400 PCB ASSY 120/240V

 

[OMITTED MATERIAL]

80632700

 

RK HB400 TUBE DRIVE MOTOR 120V

 

[OMITTED MATERIAL]

80632719

 

RK HB400 TUBE DRIVE MOTOR 230V

 

[OMITTED MATERIAL]

80632852

 

RK HB400-DRIVE BELT

 

[OMITTED MATERIAL]

80633156

 

RK PS3000 SWITCH KIT

 

[OMITTED MATERIAL]

 

1-xvi

--------------------------------------------------------------------------------


 

 

 

 

 

TRANSFER PRICE USD$

80633175

 

RK UV20/25 SWITCH ILLUM ON/OFF

 

[OMITTED MATERIAL]

80633251

 

LAMP FL COOL WHITE 8W T5

 

[OMITTED MATERIAL]

80633498

 

INSTRUCTIONS - MACROVUE VIS-45

 

[OMITTED MATERIAL]

80633517

 

RK PH90 LAMP, 14W COOL WHITE

 

[OMITTED MATERIAL]

80633536

 

BALLAST, 115V/60HZ FOR PH90

 

[OMITTED MATERIAL]

80633555

 

RK PH90 BALLAST 230V

 

[OMITTED MATERIAL]

80633574

 

FUSE .5A 250V 5X20MM FB 5PK

 

[OMITTED MATERIAL]

80633802

 

RK PS3000 FAN ASSY

 

[OMITTED MATERIAL]

80633897

 

SERVICE MANUAL PC500

 

[OMITTED MATERIAL]

80633973

 

SERVICE MANUAL HE950

 

[OMITTED MATERIAL]

80633992

 

RK HE950 CORD ASSY 230V

 

[OMITTED MATERIAL]

80634372

 

SERVICE MANUAL PV100

 

[OMITTED MATERIAL]

80634923

 

SERVICE MANUAL-GS300

 

[OMITTED MATERIAL]

80635132

 

HV LEAD SET 2 MM

 

[OMITTED MATERIAL]

80635379

 

INSTRUCTIONS SE600/660

 

[OMITTED MATERIAL]

80635512

 

INSTRUCTIONS VP200

 

[OMITTED MATERIAL]

80635550

 

RK GS300 TRAN LED HOUSING ASSY

 

[OMITTED MATERIAL]

80635588

 

RK GLASS VAPOR FLASK

 

[OMITTED MATERIAL]

80635607

 

RK ORING FLANGE GLASS FLASK

 

[OMITTED MATERIAL]

80635626

 

RK PLASTIC VAPOR FLASK

 

[OMITTED MATERIAL]

80635645

 

RK DRAIN PLUG PLASTIC FLASK

 

[OMITTED MATERIAL]

80635664

 

RK ORING DRAIN PLUG PLASTIC FL

 

[OMITTED MATERIAL]

80635683

 

RK ORING FLANGE PLASTIC FLASK

 

[OMITTED MATERIAL]

80635702

 

RK VALVE

 

[OMITTED MATERIAL]

80635721

 

RK DIAPHRAGM

 

[OMITTED MATERIAL]

80635759

 

VP200 SEPARATOR RETROFIT KIT

 

[OMITTED MATERIAL]

80635778

 

VP200 NONRETURN VALVE KIT

 

[OMITTED MATERIAL]

80635797

 

VP200 HOSE NOZZLE NW6-10 ID

 

[OMITTED MATERIAL]

80635816

 

VP200 HOSE 10MM ID

 

[OMITTED MATERIAL]

80636044

 

RK PH90 FILTER ASSEMBLY

 

[OMITTED MATERIAL]

80636082

 

INSTRUCTIONS UVT - WS

 

[OMITTED MATERIAL]

80636139

 

****QUICK REF AUTO GEL STAINER

 

[OMITTED MATERIAL]

80636462

 

RK FILTER ASSY UVTM19W

 

[OMITTED MATERIAL]

80636481

 

RK FILTER ASSY UVTM25W, UV25

 

[OMITTED MATERIAL]

80636519

 

RK FILTER ASSY UV20

 

[OMITTED MATERIAL]

80636994

 

RK MC200 BODY REPLACEMENT

 

[OMITTED MATERIAL]

80637203

 

RK VP200 FLANGE NW16

 

[OMITTED MATERIAL]

80637222

 

RK VP200 CLAMP RING NW10/16

 

[OMITTED MATERIAL]

80637241

 

RK VP200 CENTERNG RING NW10/16

 

[OMITTED MATERIAL]

80637260

 

RK HE950 PWR SUPPLY MOD 115V

 

[OMITTED MATERIAL]

80637355

 

RK HE950 PWR SUPPLY MOD 230V

 

[OMITTED MATERIAL]

80637393

 

RK MC200 MOTOR 230V

 

[OMITTED MATERIAL]

80637412

 

CABLE SERIAL 6 DB9F/DB9F”

 

[OMITTED MATERIAL]

80637450

 

TRANS OPTICAL DENSITY SAMPLES

 

[OMITTED MATERIAL]

 

1-xvii

--------------------------------------------------------------------------------


 

 

 

 

 

TRANSFER PRICE USD$

80637469

 

RK TE50X PCB ASSY 230V

 

[OMITTED MATERIAL]

80637488

 

RK TE50X METER REPLACEMENT

 

[OMITTED MATERIAL]

80637507

 

RK TE50X WIRE SET

 

[OMITTED MATERIAL]

80637735

 

RK EPS2A200 PCB POWER

 

[OMITTED MATERIAL]

80637754

 

RK EPS2A200 PCB CONTROL

 

[OMITTED MATERIAL]

80637773

 

RK EPS2A200 CONTROL IC

 

[OMITTED MATERIAL]

80637792

 

RK EPS2A200 FAN ASSY

 

[OMITTED MATERIAL]

80637811

 

RK EPS2A200 WIRE SET

 

[OMITTED MATERIAL]

80637830

 

RK EPS2A200 LINE FILTER ASSY

 

[OMITTED MATERIAL]

80637849

 

RK EPS2A200 HARDWARE

 

[OMITTED MATERIAL]

80637887

 

SERVICE MANUAL EPS2A200

 

[OMITTED MATERIAL]

80638077

 

RK EPS2A200 FUSES

 

[OMITTED MATERIAL]

80638153

 

RK VP200 FLANGE/FLASK CLP BLCK

 

[OMITTED MATERIAL]

80638172

 

RK VP200 FLANGE/FLASK CLP ORNG

 

[OMITTED MATERIAL]

80639483

 

INSTRUCTIONS PSA240

 

[OMITTED MATERIAL]

80639521

 

STAINING TRAY 19X29 CM COMPLTE

 

[OMITTED MATERIAL]

80639559

 

RK PC500 PROGRAM IC

 

[OMITTED MATERIAL]

80639635

 

STAINING TRAY 29X35CM COMPLETE

 

[OMITTED MATERIAL]

80639673

 

RK PC500 MICRO-PROCESSOR IC

 

[OMITTED MATERIAL]

80639977

 

SERVICE MANUAL - TE80

 

[OMITTED MATERIAL]

80640015

 

INSTRUCTIONS PTFE TRAYS

 

[OMITTED MATERIAL]

80640224

 

RK GS365/GS370 PWR SUPPLY 115V

 

[OMITTED MATERIAL]

80640509

 

PR55 TRAY 50X50 CM

 

[OMITTED MATERIAL]

80640566

 

FUSE 1.5A/250V SB 2AG (3)

 

[OMITTED MATERIAL]

80640680

 

DQ200 DYNAQUANT FLUROMETER

 

[OMITTED MATERIAL]

80640699

 

EPS2A/200 POWER SUPPLY

 

[OMITTED MATERIAL]

80641231

 

RK HE33 RUBBER PLUG PK/4

 

[OMITTED MATERIAL]

80641269

 

RK PS500X WIRE SET ADAPTER

 

[OMITTED MATERIAL]

80641288

 

INSTRUCTIONS RK PS500X ADAPTER

 

[OMITTED MATERIAL]

80641459

 

INSTRUCTIONS - FH125

 

[OMITTED MATERIAL]

80641554

 

RK PR50/70 PWER ENTRY MODULE

 

[OMITTED MATERIAL]

80641763

 

RK THIMBLE KIT, PR70

 

[OMITTED MATERIAL]

80641877

 

MINIVE COMPLETE

 

[OMITTED MATERIAL]

80641896

 

MINIVE BLOTTER

 

[OMITTED MATERIAL]

80641915

 

RK PR70 POST KIT

 

[OMITTED MATERIAL]

80641972

 

RK LINE FILTER, PR70

 

[OMITTED MATERIAL]

80642067

 

RK COUNTER WEIGHT, PR70

 

[OMITTED MATERIAL]

80642086

 

INSTRUCTIONS MINIVE

 

[OMITTED MATERIAL]

80642162

 

SPONGE DACRON 4.03 X3.48 PK/3

 

[OMITTED MATERIAL]

80642428

 

SERVICE MANUAL-MINIVE

 

[OMITTED MATERIAL]

80642466

 

RK MINIVE LID ASSY

 

[OMITTED MATERIAL]

80642485

 

RK MINIVE LID HARDWARE

 

[OMITTED MATERIAL]

80642504

 

RK MINIVE TANK (LBC)

 

[OMITTED MATERIAL]

80642523

 

RK MINIVE UBC ASSY

 

[OMITTED MATERIAL]

 

1-xviii

--------------------------------------------------------------------------------


 

 

 

 

 

TRANSFER PRICE USD$

80642542

 

RK MINIVE CLAMP ASSY (1)

 

[OMITTED MATERIAL]

80642561

 

RK MINIVE CLAMP SCREWS PK/5

 

[OMITTED MATERIAL]

80642580

 

RK MINIVE SEALING PLATE ASSY

 

[OMITTED MATERIAL]

80642599

 

RK MINIVE SEALING GASKET

 

[OMITTED MATERIAL]

80642618

 

RK MINIVE BANANA PLUG KIT (PR)

 

[OMITTED MATERIAL]

80642637

 

RK MINIVE UBC WIRING SET

 

[OMITTED MATERIAL]

80642656

 

RK MINIVE CATHODE ASSY (BLK)

 

[OMITTED MATERIAL]

80642675

 

RK MINVE ANODE ASSY (RED)

 

[OMITTED MATERIAL]

80642865

 

INSTRUCTIONS GD2000

 

[OMITTED MATERIAL]

80642884

 

GD2000 GEL DRYING SYSTEM 115V

 

[OMITTED MATERIAL]

80642903

 

GD2000 GEL DRYING SYSTEM 230V

 

[OMITTED MATERIAL]

80642922

 

GEL DRYER FRAME LARGE ASSY

 

[OMITTED MATERIAL]

80642941

 

GEL LOADING PLATFORM LARGE

 

[OMITTED MATERIAL]

80643036

 

O-RING SEAL 20 25 CM FRAME

 

[OMITTED MATERIAL]

80643055

 

INNER FRAME 20 X25 CM W/O-RING

 

[OMITTED MATERIAL]

80643074

 

OUTER FRAME 20X25 CM W/8 KNOBS

 

[OMITTED MATERIAL]

80643093

 

SERVICE MANUAL GD2000

 

[OMITTED MATERIAL]

80643473

 

RK GD2000 PCB ASSY

 

[OMITTED MATERIAL]

80643492

 

RK GD2000 IC PROGRAM

 

[OMITTED MATERIAL]

80643511

 

RK GD2000 HEATER PAD

 

[OMITTED MATERIAL]

80643530

 

RK GS2000 TEMP SENSORS

 

[OMITTED MATERIAL]

80643549

 

RK GD2000 KEYPAD ASSY 115V

 

[OMITTED MATERIAL]

80643568

 

RK GD2000 KEYPAD ASSY 230V

 

[OMITTED MATERIAL]

80643587

 

RK GD2000 RELAY

 

[OMITTED MATERIAL]

80643606

 

RK GD2000 ELECTRICAL KIT

 

[OMITTED MATERIAL]

80643625

 

RK GD2000 HARDWARE KIT

 

[OMITTED MATERIAL]

80643891

 

RK BALLAST 14W 115V

 

[OMITTED MATERIAL]

80643948

 

RK SWITCH HI/LO (R)

 

[OMITTED MATERIAL]

80644024

 

RK FILTER ASSY UVTM19R

 

[OMITTED MATERIAL]

80644043

 

RK FILTER ASSY UVTM25R

 

[OMITTED MATERIAL]

80644138

 

RK FILTER ASSY UVVIS20W,UVIS20

 

[OMITTED MATERIAL]

80644157

 

RK FILTER ONLY PH90R

 

[OMITTED MATERIAL]

80644171

 

SERVICE MANUAL TRANSILLUMINATR

 

[OMITTED MATERIAL]

80644214

 

GLASS PLT LF SE600 18X16CM 2PK

 

[OMITTED MATERIAL]

80644233

 

GLASS PLATES, LOFLUOR,18X24CM

 

[OMITTED MATERIAL]

80644252

 

GLASS PLATES,LOWFLUOR,28X23CM

 

[OMITTED MATERIAL]

80644594

 

APPL NOTE MULTI MINI 2D SE600

 

[OMITTED MATERIAL]

80644613

 

WIRE PLATINUM .02 DIA 12 PK  “

 

[OMITTED MATERIAL]

80644632

 

WIRE PLATINUM .02 DIA 24 PK  “

 

[OMITTED MATERIAL]

80644651

 

WIRE PLATINUM .02 DIA 36 PK  “

 

[OMITTED MATERIAL]

80644670

 

WIRE PLATINUM .02 DIA 72 PK  “

 

[OMITTED MATERIAL]

80644765

 

RK PROC PLUS HARDWARE

 

[OMITTED MATERIAL]

80644784

 

RK PROC PLUS PUMP DAMPNER

 

[OMITTED MATERIAL]

80645506

 

RK PROC PLUS REAGENT LABEL

 

[OMITTED MATERIAL]

 

1-xix

--------------------------------------------------------------------------------


 

 

 

 

 

TRANSFER PRICE USD$

80646038

 

COMB HE99X 14WELL 1.0MM

 

[OMITTED MATERIAL]

80646057

 

COMB HE99X 14WELL 1.5MM

 

[OMITTED MATERIAL]

80646095

 

READY TO RUN SEPARATION UNIT

 

[OMITTED MATERIAL]

80646114

 

READY TO RUN SATELLITE UNIT

 

[OMITTED MATERIAL]

80646133

 

READY TO RUN 96 WELL GEL PK/10

 

[OMITTED MATERIAL]

80646171

 

READY TO RUN 48 WELL GEL PK/10

 

[OMITTED MATERIAL]

80646209

 

READY TO RUN LOAD GUIDES

 

[OMITTED MATERIAL]

80646418

 

RK DALT MANIFOLD

 

[OMITTED MATERIAL]

80646608

 

BROCHURE READY TO RUN

 

[OMITTED MATERIAL]

80646855

 

INSTRUCTIONS RTR SATELLITE

 

[OMITTED MATERIAL]

80646874

 

INSTRUCTIONS RTR BASE

 

[OMITTED MATERIAL]

80646893

 

PRODUCT SHT RTR SALES AID

 

[OMITTED MATERIAL]

80646969

 

INSTRUCTIONS RTR LOAD GUIDE

 

[OMITTED MATERIAL]

80647045

 

RK RTR INTERCONNECT KIT

 

[OMITTED MATERIAL]

80647064

 

RK RTR LID KIT

 

[OMITTED MATERIAL]

80647083

 

RK RTR BEZEL & ELECTRODES

 

[OMITTED MATERIAL]

80647102

 

RK RTR PCB DISPLAY

 

[OMITTED MATERIAL]

80647121

 

RK RTR PCB CONTROL SEP UNIT

 

[OMITTED MATERIAL]

80647140

 

RK RTR PCB CONTROL SATELLITE

 

[OMITTED MATERIAL]

80647159

 

RK RTR FASTENER KIT

 

[OMITTED MATERIAL]

80647178

 

RK RTR FUSE KIT

 

[OMITTED MATERIAL]

80647254

 

SERVICE MANUAL READY TO RUN

 

[OMITTED MATERIAL]

80647273

 

INSTRUCTIONS SE600 RUBY

 

[OMITTED MATERIAL]

80647292

 

QUICK REF CARD SE600 RUBY

 

[OMITTED MATERIAL]

80647520

 

SERVICE MANUAL ID440

 

[OMITTED MATERIAL]

80647577

 

GLASS PLT LF SE640 18X8CM 2/PK

 

[OMITTED MATERIAL]

80647615

 

LBC SE600 RUBY

 

[OMITTED MATERIAL]

80647634

 

LID SE600 RUBY W/CABLES

 

[OMITTED MATERIAL]

80647672

 

BROCHURE SE 600 RUBY

 

[OMITTED MATERIAL]

80647748

 

RK DALT II HV RECEPTACLE

 

[OMITTED MATERIAL]

80647767

 

RK DALT II CONTROL IC

 

[OMITTED MATERIAL]

80647957

 

SE600 RUBY COMPLETE

 

[OMITTED MATERIAL]

80648014

 

DALT II CORD 10A CEE7

 

[OMITTED MATERIAL]

80648033

 

RK DALT II CORD 10A USA

 

[OMITTED MATERIAL]

80648261

 

RTR TEST LOAD KIT

 

[OMITTED MATERIAL]

80648280

 

READY TO RUN 96WELL 2.2% PK/10

 

[OMITTED MATERIAL]

80648299

 

READY TO RUN 48WELL 2.2% PK/10

 

[OMITTED MATERIAL]

80648565

 

RTR DNA MARKER

 

[OMITTED MATERIAL]

80648584

 

APPL NOTE RTR RAPID INSERT

 

[OMITTED MATERIAL]

80648983

 

READY-TO-RUN DNA MARKER FLYER

 

[OMITTED MATERIAL]

80649192

 

RK TUBE FITTING Y-DALTSIX

 

[OMITTED MATERIAL]

80649211

 

RK TUBE RECIRCULATION KT DALT6

 

[OMITTED MATERIAL]

80649230

 

WEBSITE LAUNCH FLYER

 

[OMITTED MATERIAL]

80649439

 

SERVICE MANUAL ETTAN DALTSIX

 

[OMITTED MATERIAL]

 

1-xx

--------------------------------------------------------------------------------


 

Notes:

These product numbers represent the main items that Hoefer will be selling via
Amersham Biosciences.  Where prices are provided, these are firm and based on
material and labor costs provided by Amersham Biosciences.  Other prices will be
determined by the end of November 2003.  Any product numbers omitted in error at
this time will be added by the end of November.

 

1-xxi

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Schedule 2
“Minimum Purchases”

 

(a)                                  For Contract Year One, the minimum
Aggregate Purchase Price for Products purchased during Contract Year One shall
be [OMITTED MATERIAL] (the “Initial Contract Year One Purchase Minimum”) reduced
by (i) [OMITTED MATERIAL] multiplied by the number of business days between
September 30, 2003 and the Effective Date and (ii) the aggregate sales by Hoefer
of Equivalent Products during Contract Year One in accordance with Section 2.4
of the Agreement (this calculation to be based on units of Equivalent Products
sold by Hoefer during Contract Year One (excluding any and all returned units)
multiplied by the transfer price applicable to the corresponding equivalent
Products in effect under this Agreement during Contract Year One) (the “Adjusted
Contract Year One Purchase Minimum”). 

 

Example (Assumes Hoefer’s sales of Equivalent Products in Contract Year One
equal [OMITTED MATERIAL] and that September 30, 2003 is the Effective Date)

 

 

Initial Contract Year One Purchase Minimum

 

[OMITTED MATERIAL]

Hoefer Sales of Equivalent Products in Contract Year One

 

[OMITTED MATERIAL]

Adjusted Contract Year One Purchase Minimum

 

[OMITTED MATERIAL]

 

(b)                                 For Contract Year Two, the minimum Aggregate
Purchase Price for Products purchased during Contract Year Two shall be [OMITTED
MATERIAL] (the “Initial Contract Year Two Purchase Minimum”), reduced by (i) the
aggregate sales by Hoefer of Equivalent Products during Contract Year Two in
accordance with Section 2.4 of the Agreement (this calculation to be based on
units of Equivalent Products sold by Hoefer during Contract Year Two (excluding
any and all returned units) multiplied by the transfer price applicable to the
corresponding equivalent Products in effect under this Agreement during Contract
Year Two) and (ii) the dollar value amount, if any, of the Aggregate Purchase
Price of Products purchased by AB during Contract One in excess of the Adjusted
Contract Year One Purchase Minimum (the “Contract Year Two Adjusted Purchase
Minimum”).

 

Example  (Assumes Hoefer’s sales of Equivalent Products in Contract Year Two
equal [OMITTED MATERIAL] and the Aggregate Purchase Price of Products purchased
by AB during Contract Year One in excess of Adjusted Contract Year One Purchase
Minimum equals [OMITTED MATERIAL])

 

 

Initial Contract Year Two Purchase Minimum

 

[OMITTED MATERIAL]

Hoefer Sales of Equivalent Products in Contract Year Two

 

[OMITTED MATERIAL]

Aggregate Purchase Price of Products purchased by AB during Contract Year One in
excess of Adjusted Contract Year One Purchase Minimum

 

[OMITTED MATERIAL]

Adjusted Contract Year Two Purchase Minimum

 

[OMITTED MATERIAL]

 

2-i

--------------------------------------------------------------------------------


 

(c)                                  For Contract Year Three, Aggregate Purchase
Price for Products purchased during Contract Three shall be [OMITTED MATERIAL]
(the “Initial Contract Year Three Purchase Minimum,” each of the Initial
Contract Year One Purchase Minimum, the Initial Contract Year Two Purchase
Minimum, and the Initial Contract Year Three Purchase Minimum may be referred to
herein as an “Initial Contract Year Purchase Minimum”) reduced by (i) the
aggregate sales by Hoefer of Equivalent Products during Contract Year Three in
accordance with Section 2.4 of the Agreement (this calculation to be based on
units of Equivalent Products sold by Hoefer during Contract Year Three
(excluding any and all returned units) multiplied by the transfer price
applicable to the corresponding equivalent Products in effect under this
Agreement during Contract Year Three) and (ii) the dollar value amount, if any,
of the Aggregate Purchase Price of Products purchased by AB during Contract Two
in excess of the Adjusted Contract Year Two Purchase Minimum (the “Contract Year
Three Adjusted Purchase Minimum”).

 

Example  Assumes Hoefer’s sales of Equivalent Products in Contract Year Three
equal [OMITTED MATERIAL] and the Aggregate Purchase Price of Products purchased
by AB during Contract Year Two in excess of Adjusted Contract Year Two Purchase
Minimum equals [OMITTED MATERIAL])

 

 

Initial Contract Year Three Purchase Minimum

 

[OMITTED MATERIAL]

Hoefer Sales of Equivalent Products in Contract Year Three

 

[OMITTED MATERIAL]

Aggregate Purchase Price of Products purchased by AB during Contract Year Two in
excess of Adjusted Contract Year Two Purchase Minimum

 

[OMITTED MATERIAL]

Adjusted Contract Year Three Purchase Minimum

 

[OMITTED MATERIAL]

 

2-ii

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Schedule 3
Examples of Minimums Mechanisms

 

Assumptions:

 

 

 

 

Adjusted Contract Year 3 Purchase Minimum

 

[OMITTED MATERIAL]

 

 

AB Purchases in Contract Year 3

 

[OMITTED MATERIAL]

 

No Make Good Purchase Order or Margin Payment is required b/c AB has made
purchases in excess of ACY3PM equal to [OMITTED MATERIAL]

The Starting Inventory Value

 

[OMITTED MATERIAL]

 

 

The Ending Inventory Value

 

[OMITTED MATERIAL]

 

 

[OMITTED MATERIAL] of the ACY3PM

 

[OMITTED MATERIAL]

 

No Inventory Over-Stocking Payment is required

 

 

 

 

 

 

 

 

 

AB have fulfilled their obligations

 

 

 

 

 

Assumptions:

 

 

 

 

Adjusted Contract Year 3 Purchase Minimum

 

[OMITTED MATERIAL]

 

 

AB Purchases in Contract Year 3

 

[OMITTED MATERIAL]

 

No Make Good Purchase Order or Margin Payment is required b/c AB have made
purchases in excess of ACY3PM equal to [OMITTED MATERIAL]

The Starting Inventory Value

 

[OMITTED MATERIAL]

 

 

The Ending Inventory Value

 

[OMITTED MATERIAL]

 

AB have not fulfilled their obligations

[OMITTED MATERIAL] of the ACY3PM

 

[OMITTED MATERIAL]

 

Whilst they have made the required purchases, this has only been achieved by
over-stocking the warehouses.

 

 

 

 

 

 

 

 

 

AB will need to make an Inventory Over-Stocking Payment of [OMITTED MATERIAL]

 

 

 

 

 

Assumptions:

 

 

 

 

Adjusted Contract Year 3 Purchase Minimum

 

[OMITTED MATERIAL]

 

 

AB Purchases in Contract Year 3

 

[OMITTED MATERIAL]

 

AB has not met its minimum purchase requirements for CY3 and will need to either
submit a MGPO and/or make a Margin Payment

So Make Good Purchase Order Required is

 

[OMITTED MATERIAL]

 

The Section 7.1(b) Inventory Restriction cap on amount of MGPO is [OMITTED
MATERIAL]

The Starting Inventory Value

 

[OMITTED MATERIAL]

 

 

The Ending Inventory Value

 

[OMITTED MATERIAL]

 

 

[OMITTED MATERIAL] of the ACY3PM

 

[OMITTED MATERIAL]

 

As Inventory Restriction cap of [OMITTED MATERIAL]

 

3-i

--------------------------------------------------------------------------------


 

 

 

 

 

In lieu of submitting a MGPO, AB may submit a Margin Payment equal to [OMITTED
MATERIAL]

 

 

 

 

 

 

 

 

 

No Inventory Over-Stocking Payment is required

 

 

 

 

 

Assumptions:

 

 

 

 

Adjusted Contract Year 3 Purchase Minimum

 

[OMITTED MATERIAL]

 

 

AB Purchases in Contract Year 3

 

[OMITTED MATERIAL]

 

AB has not met its minimum purchase requirements for CY3 and will need to either
submit a MGPO and/or make a Margin Payment

So Make Good Purchase Order Required is

 

[OMITTED MATERIAL]

 

The Section 7.1(b) Inventory Restriction cap on amount of MGPO is [OMITTED
MATERIAL]

The Starting Inventory Value

 

[OMITTED MATERIAL]

 

 

The Ending Inventory Value

 

[OMITTED MATERIAL]

 

As Inventory Restriction cap of [OMITTED MATERIAL]

[OMITTED MATERIAL] of the ACY3PM

 

[OMITTED MATERIAL]

 

AB must make up the remainder of the shortfall b/n actual purchases during CY3
and ACY3PM by making a Margin Payment equal to [OMITTED MATERIAL]

 

 

 

 

 

 

 

 

 

In lieu of submitting a MGPO, AB may make a Margin Payment equal to [OMITTED
MATERIAL]

 

 

 

 

 

 

 

 

 

No Inventory Over-Stocking Payment is required.

 

 

 

 

 

Assumptions:

 

 

 

 

Adjusted Contract Year 3 Purchase Minimum

 

[OMITTED MATERIAL]

 

 

AB Purchases in Contract Year 3

 

[OMITTED MATERIAL]

 

AB has not met its minimum purchase requirements for CY3 and will need to either
submit a MGPO and/or make a Margin Payment

So Make Good Purchase Order Required is

 

[OMITTED MATERIAL]

 

The Section 7.1(b) Inventory Restriction cap on amount of MGPO is [OMITTED
MATERIAL]

[OMITTED MATERIAL] of the ACY3PM

 

[OMITTED MATERIAL]

 

 

The Ending Inventory Value

 

[OMITTED MATERIAL]

 

AB must make up the shortfall b/n actual purchases in CY3 and ACY3PM with a
Margin Payment equal to [OMITTED MATERIAL]

The Starting Inventory Value

 

[OMITTED MATERIAL]

 

 

 

 

 

 

 

 

 

 

 

AB will need to make an Inventory Over-Stocking Payment of [OMITTED MATERIAL]

 

3-ii

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Schedule 4
DVD Copy of AB Web Site As Of Effective Date

 

[See attached DVD]

 

4-i

--------------------------------------------------------------------------------

EXECUTION COPY

 

Schedule 5
Units of Starting Inventory

 

SEPTEMBER 30, 2003 SALES REGION INVENTORY DATA
FOR HOEFER PRODUCTS TRANSFERRED TO HARVARD

 

Article Description

 

Sales inventory

 

80600001 - LAMP TKO

 

10

 

80600989 - TECHNICAL BULLETIN 116

 

0

 

80601008 - TECHNICAL BULLETIN 117

 

0

 

80601388 - 1D PROTEIN ELPHO MANUAL REV B

 

0

 

80601825 - GEL TUBES,13CM L,5MM ID (PKG/24)

 

0

 

80601844 - GEL TUBES,10CM L,5MM ID (PKG/24)

 

0

 

80602091 - MEMBRANES FOR EMD,12-14 KD(PKG/24)

 

0

 

80602186 - DELRIN NUT, 1

 

0

 

80602300 - DOT SEALING EMD RED, 3 SHEETS

 

0

 

80602357 - SINGLE FILTER HOLDER, 25MM

 

0

 

80602376 - 3/16” DIA FOAM GASKET 100 CM

 

11

 

80602414 - 10 PLC FLTR HLDR W/VALVES 25MM

 

0

 

80602452 - UNIVERSAL RACK

 

5

 

80602471 - PVC COLLECTION BOX

 

1

 

80602528 - WEIGHT FOR 25MM RECT FLTR HLDR

 

0

 

80602566 - VALVE, RECT FH, PINHOLE, LONG

 

2

 

80602623 - VACUUM GAUGE

 

1

 

80602642 - HOSE CONNECTOR

 

1

 

80602984 - SIXPAC GEL ELUTER

 

0

 

80603003 - SIXPAC GEL ELUTER

 

1

 

80603022 - ELECTRODE CAP REPLACEMENT

 

4

 

80603060 - STAINLESS STEEL PACKING ROD

 

0

 

80603079 - PORUS POLYETHYLNE.PLUG(PKG/100)

 

7

 

80603098 - BLOTTING PAPER DISKS (PKG/100)

 

9

 

80603117 - DISPOSABLE ELUTION TUBE (PKG/100)

 

5

 

80603592 - TUBE,1.5MM ID,7MM OD,15CM (PKG/24)

 

0

 

80603611 - TUBE, 3MM ID, 5MM OD,15CM (PKG/24)

 

0

 

80603630 - GROMMETS FOR 5MM OD TUBES (PKG/24)

 

0

 

 

5-i

--------------------------------------------------------------------------------


 

Article Description

 

Sales inventory

 

80603649 - STOPPERS FOR 3MM ID TUBES (PKG/24)

 

0

 

80603668 - GEL TUBES,5MMID,7MMOD,15CM (PKG/24)

 

3

 

80603687 - GROMMETS FOR 7MM OD TUBES (PKG/24)

 

0

 

80603706 - STOPPERS/5&6MM ID TUBES (PKG/24)

 

0

 

80603801 - TUBE GEL ELECTROPHORESIS UNIT

 

0

 

80603953 - LG.HYB.TUBE W/END CAPS 7.3 ID

 

5

 

80604029 - SEALING O-RINGS (100C)

 

2

 

80604067 - SMALL HYB TUBE W/CAPS 3.7CM ID

 

3

 

80604352 - 4-PLACE 32MM TUBE CARRIER

 

2

 

80604371 - SUPERSUB, 20 WELL 1MM 20X25CM

 

1

 

80604390 - SUPERSUB W/O ACCESSORIES

 

1

 

80604409 - BUFFER CHAMBER ASSEMBLY ONLY

 

0

 

80604447 - COMB, 12 WELL, BACKLESS, 1.0MM

 

9

 

80604466 - COMB, 12 WELL, BACKLESS, 1.5MM

 

9

 

80604485 - COMB, 12 WELL, BACKLESS, 3.0MM

 

8

 

80604504 - COMB, 20 WELL, BACKLESS, 1.0MM

 

14

 

80604523 - COMB, 20 WELL, BACKLESS, 1.5MM

 

15

 

80604542 - COMB, 20 WELL, BACKLESS, 3.0MM

 

4

 

80604561 - COMB, 30 WELL, BACKLESS, 1.0MM

 

12

 

80604580 - COMB, 30 WELL, BACKLESS, 3.0MM

 

10

 

80604599 - COMB, 36 WELL, BACKLESS, 1.0MM

 

17

 

80604618 - COMB, 36 WELL, BACKLESS, 1.5MM

 

13

 

80604637 - COMB, 36 WELL, BACKLESS, 3.0MM

 

6

 

80604656 - BACK & 3 SCREWS FOR HE111 COMB

 

15

 

80604751 - UVT GEL RUNNING TRAY  15X20CM

 

6

 

80604770 - UVT GEL RUNNING TRAY 20X20CM

 

2

 

80604789 - UVT GEL RUNNING TRAY 20X25CM

 

1

 

80604827 - CASTING TRAY, 20X20CM

 

2

 

80604846 - CASTING TRAY20X25CM

 

1

 

80604865 - LID ASSEMBLY WITH POWER CABLES

 

0

 

80604884 - GEL CASTING KIT, 15X20CM

 

5

 

80604903 - GEL CASTING KIT, 20X20CM

 

3

 

80604922 - GEL CASTING KIT, 20X25CM

 

6

 

80605017 - CHAMBER ASSBLY

 

10

 

 

5-ii

--------------------------------------------------------------------------------


 

Article Description

 

Sales inventory

 

80605036 - BACK & 2 SCREWS FOR HE31 COMB

 

94

 

80605055 - SCREWS FOR HE31/91 COMB(PKG/12)

 

3

 

80605074 - COMB, 12 WELL, BACKLESS, 1.0MM

 

34

 

80605093 - COMB, 12 WELL, BACKLESS, 1.5MM

 

79

 

80605112 - COMB, 16 WELL, BACKLESS, 1.0MM

 

23

 

80605131 - COMB, 16 WELL, BACKLESS, 1.5MM

 

28

 

80605150 - COMB, 8 WELL, BACKLESS, 1.0MM

 

30

 

80605169 - COMB, 8-WELL, BACKLESS, 1.5MM

 

41

 

80605188 - COMB, PREP, BACKLESS, 1.0MM

 

4

 

80605207 - COMB, PREP, BACKLESS, 1.5MM

 

2

 

80605245 - MINNIE GEL UNIT, 8 WELL 7X10CM

 

71

 

80605264 - MINNIE GEL UNIT WITHOUT COMB

 

35

 

80605283 - LID ASSEMBLY

 

5

 

80605302 - BOTTOM FILL PLUG/FOR HE33 (H)

 

13

 

80605321 - ELECTRODE REPLACE KIT FOR HE33

 

28

 

80605340 - GEL RUNNING TRAY, UVT, 7X10 CM

 

84

 

80605359 - GEL CASTING TRAY, 7X10 CM

 

23

 

80605378 - GEL CASTING KIT, 7X10 CM

 

64

 

80605397 - FOAM GASKET(HE47-10 CAST.KIT)(PKG4)

 

9

 

80605416 - CHAMBER ASSEMBLY FOR HE99X

 

4

 

80605435 - BACK & 2 SCREWS FOR HE91 COMBS

 

80

 

80605568 - COMB,10 WELLS, BACKLESS, 1.5MM

 

9

 

80605587 - COMB,10 WELLS, BACKLESS, 3.0MM

 

6

 

80605606 - COMB,15 WELLS, BACKLESS, 1.0MM

 

19

 

80605625 - COMB,15 WELLS, BACKLESS, 1.5MM

 

38

 

80605644 - COMB, 15 WELL, BACKLESS, 3.0MM

 

14

 

80605663 - COMB,20 WELLS, BACKLESS, 1.0MM

 

25

 

80605682 - COMB,20 WELLS, BACKLESS, 1.5MM

 

44

 

80605701 - COMB,20 WELLS, BACKLESS, 3.0MM

 

15

 

80605720 - COMB,30 WELLS, BACKLESS, 1.0MM

 

27

 

80605758 - PREP COMB, BACKLESS, 1.5MM

 

4

 

80605777 - PREP COMB, BACKLESS, 3.0MM

 

0

 

80605815 - RUNNING TRAY,NEW STYLE,15 X 10

 

6

 

80605834 - RUNNING TRAY,NEW STYLE,15 X 15

 

7

 

 

5-iii

--------------------------------------------------------------------------------


 

Article Description

 

Sales inventory

 

80605853 - RUNNING TRAY,NEW STYLE,15 X 20

 

8

 

80605986 - CASTING TRAY,NEW STYLE,15 X 10

 

7

 

80606005 - CASTING TRAY,NEW STYLE,15 X 15

 

1

 

80606024 - CASTING TRAY,NEW STYLE,15 X 20

 

8

 

80606043 - LID ASSEMBLY/CABLES FO HE99X

 

5

 

80606062 - CASTING KIT,NEW STYLE,15 X 10

 

15

 

80606081 - CASTING KIT,NEW STYLE,15 X15

 

10

 

80606100 - CASTING KIT,NEW STYLE,15 X 20

 

20

 

80606119 - FOAM SEALING GASKETS (PKG/4)

 

4

 

80606138 - MAX HORIZ SUB UNIT-NEW VERSION

 

13

 

80606157 - MAX HORIZ SUB W/CAST KIT/COMB

 

27

 

80606537 - LID WITH POWER CABLES

 

0

 

80607069 - NANOFUGE (230V)

 

1

 

80607392 - SWITCHBACK PULSE CONTRLLR.115V

 

0

 

80607411 - SWITCHBACK PULSE CONTRLLR.230V

 

2

 

80607544 - ADAPTOR FOR PG235-4 CUVETTES

 

0

 

80607563 - ELECTRODE CUVETTES,4MM GAP(PKG/40)

 

0

 

80607639 - MACROVUE VIS-45, 115V TRANSILLUM

 

0

 

80607658 - MACROVUE VIS-45, 230V TRANSILLUM

 

0

 

80607734 - PHOTOMAN DIRECT COPY CAMERA

 

8

 

80607753 - HOOD ONLY, 8X10 (UVTM: 10-40)

 

4

 

80607772 - HOOD & LARGE SHIELD 8X10CM

 

4

 

80607829 - HOOD/SHIELD 10X12 (UVTM:10-15)

 

4

 

80607848 - HOOD ONLY 10X12 (UVTM: 10-40)

 

3

 

80607905 - HOOD/SHIELD 15/20 (UVTM:19-40)

 

4

 

80607924 - HOOD ONLY 15X20CM

 

1

 

80607981 - HOOD/SHIELD 17X23 (UVTM:25-40)

 

3

 

80608000 - HOOD ONLY 17X23 (UVTM: 25-40)

 

0

 

80608038 - HOOD/SHIELD 23/30 (UVTM:25-40)

 

4

 

80608057 - HOOD ONLY 23/30 (UVTM:25-40)

 

1

 

80608114 - FILM B&W 3X4 3000/36, 36 (PKG/20)

 

49

 

80608133 - TIFFIN#15 FILTR DNA/RNA(PHC34)

 

10

 

80608152 - TIFFIN#9 FILTER PROTEIN(PHC34)

 

4

 

80608171 - TIFFIN#58 FILTER SILVER STAIN

 

2

 

 

5-iv

--------------------------------------------------------------------------------


 

Article Description

 

Sales inventory

 

80608190 - ISOPRIME PREP IEF UNIT 115V

 

0

 

80608247 - ISOPRIME- PREP IEF UNIT 230V

 

1

 

80608304 - PUMP TUBING 2.79 MM ID (8)

 

4

 

80608361 - FILTERS GFID, 4.7 CM, 100/BOX

 

1

 

80608760 - SPIRIT LEVEL

 

5

 

80608798 - MGTY SML DECAPROBE UNIT

 

6

 

80608817 - SILICONE SEAL GASKET, SLOTTED

 

4

 

80608836 - SILICONE SEAL GASKET , SOLID

 

4

 

80608855 - TEFLON SCREWS (PKG/4)

 

1

 

80608874 - DECA-PROBE INCUBATION UNIT

 

2

 

80608893 - SIL CHMBR SEAL 0-RING/SHORT(PKG/4)

 

0

 

80608912 - SIL SUPP PL SEAL O-RING/LG (PKG/2)

 

0

 

80608931 - TEFLON SCREWS (PKG/4)

 

0

 

80608950 - 5/16 HEX DRIVER

 

0

 

80608969 - SILICONE SEALING GASKET

 

0

 

80609064 - DRIVE BELT(PR70)RED ROTOR REPL

 

41

 

80609083 - MOTOR FOR PR70 (BODINE)

 

0

 

80609102 - BRUSHES,FOR PR50/70 SINCE 1988

 

27

 

80609140 - BRUSHES, FOR PR50/55 PRE 9/88

 

5

 

80609159 - MOTOR FOR PR50 (BODINE)

 

3

 

80609178 - 115V CIRCUIT BOARD, REPLCMNT

 

2

 

80609197 - 230V CIRCUIT BOARD, REPLCMNT

 

3

 

80609273 - COMB/DECA-PROBE/10W/1.5MM

 

0

 

80609330 - MOTOR BRUSHES, OLD(SER # HSIJ)

 

6

 

80609349 - SNAP RINGS

 

9

 

80609425 - HOEFER SLOTBLOT

 

0

 

80609558 - SLOTBLOT, 48 SLOTS

 

1

 

80609634 - O-RING, RPLCMENT FOR PR648

 

1

 

80609653 - SCREWS, RPLCMNT FOR PR648 (6)

 

0

 

80609748 - TRAY LINER, 25X35CM  RPLCMNT

 

5

 

80609767 - TRAY, RED ROTOR SHAKER, 50X50

 

2

 

80609786 - TRAY LINER, 50X50CM  RPLCMNT

 

4

 

80609805 - RED ROTR ORBITL SHKR 50X50

 

0

 

80610299 - PWR SPLY, TIMR 500VDC,400MA, 115V

 

0

 

 

5-v

--------------------------------------------------------------------------------


 

Article Description

 

Sales inventory

 

80610508 - ADAPTOR,SLEEVED 2MM M/4MM F(PKG/2)

 

22

 

80610527 - ADAPTER KIT 4MM FIXED SLEEVE

 

118

 

80610546 - ADAPTER RED SLK/4 MM 2/PKG

 

34

 

80610584 - ADAPTOR, 4MM M/ 2MM RMVBL (PKG/2)

 

9

 

80610603 - POWER CORD,DETACHABLE,10A,115V

 

2

 

80610660 - FUSE .1A/250V SB 3AG (PKG/3)

 

0

 

80610736 - FUSE .375A/250V SB 2AG (PKG/3)

 

7

 

80610774 - FUSE .5A/250V FB 3AG (PKG/5)

 

1

 

80610793 - FUSE .5A/250V SB 3AG (PKG/5)

 

0

 

80610869 - FUSE 1.6A/250V SB 5X20 (5)

 

0

 

80610926 - FUSE 12A/250V FB 3AG (5)

 

14

 

80610964 - FUSE 1A/250V SB 3AG (5)

 

1

 

80610983 - FUSE 1A/250V SB 15X20 (5)

 

1

 

80611021 - FUSE 2.5A/250V SB 5X20 (5)

 

4

 

80611040 - FUSE 2A/250V F 5X20 (5/PK)

 

0

 

80611059 - FUSE 3A/250V FB 3AG (5)

 

1

 

80611116 - FUSE 3A 250V 5X20 MM SB 5PK(PKG/5)

 

1

 

80611211 - FUSE 5A/250V SB 3AG (5)

 

0

 

80611230 - FUSE 5A/250V SB 5x20 (PKG/5)

 

4

 

80611420 - PUMP HEAD/DIAPHRAM, PV100

 

4

 

80611515 - QUICKFIT FEMALE CONNECTOR,3/8

 

11

 

80611553 - QUICKFIT MALE CONNECTOR, 3/8

 

11

 

80611629 - PLATE MATE WASH SYS

 

10

 

80611648 - LONG PLATE ADAPTOR FOR SE100

 

1

 

80611667 - PLATE HOLDER W/HANDLE

 

8

 

80611686 - PLATE HOLDERS/SET 4

 

0

 

80611705 - POLYPROP WASHING TANK W/LID

 

0

 

80611743 - THERMOSTAT SE1140/SE540/LKB

 

0

 

80611762 - FILTER PAPER,35x44CM (PKG/25)

 

5

 

80611781 - POROUS CELLOPHANE (PKG/50)

 

6

 

80611800 - SILICONE RUBBER SHEET

 

3

 

80611819 - MYLAR SHEET

 

11

 

80611838 - POROUS POLYETHYLENE SHEET

 

5

 

80611857 - STAINLESS SCREEN

 

0

 

 

5-vi

--------------------------------------------------------------------------------


 

Article Description

 

Sales inventory

 

80611971 - PCB ASSY.SE1160-115V 1990 MODELS

 

3

 

80611990 - PCB ASSY, SE1160-230V 1990 MODELS

 

5

 

80612085 - REPAIR KIT 115V: SE1150,SE1160

 

5

 

80612161 - EASY BREEZE GEL DRYER  115V

 

1

 

80612180 - EASY BREEZE GEL DRYER 230V

 

2

 

80612199 - PRECUT CELLOPHAN SHEET(PKG/50)

 

112

 

80612218 - PRECUT MYLAR SHEETS (PKG/25)

 

5

 

80612237 - GEL DRYING FRAME ASSEMBLY

 

5

 

80612275 - BLACK QUARTER TURN KNOB (PKG/10)

 

2

 

80612294 - GEL LOADING PLATFORM

 

2

 

80612313 - OUTER FRAME W/ 1/4 TURN CLAMPS

 

0

 

80612332 - INNER FRAME WITH O-RING SEAL

 

0

 

80612465 - MYLAR SEALING TAPE - 216 FT

 

15

 

80612503 - COMB, 20 WELL, .35MM

 

3

 

80612560 - COMB, 32 WELL, .25MM

 

1

 

80612579 - COMB, 32 WELL, .35MM

 

2

 

80612674 - SHARKSTOOTH COMB KIT, .25MM

 

4

 

80612750 - FOAM TABS (PKG/20)

 

1

 

80612769 - BULLDOG BINDER CLIPS (12)

 

5

 

80612788 - WONDER WEDGE  PLASTIC WEDGE

 

77

 

80612940 - GLASS PLATE SET FOR SE1600

 

4

 

80612997 - CLAMP ASSEMBLIES (PKG 2)

 

0

 

80613073 - LID W/ CABLES & CONNECTORS

 

0

 

80613434 - GLASS PLATE, LONG

 

0

 

80613453 - GLASS PLATE, SHORT

 

1

 

80613548 - CASTMASTER SEQ.GEL CAST STAND

 

3

 

80613567 - WAX PAPER FOR SE215/275 (PKG/100)

 

46

 

80613605 - NOTCHED GLASS PLATE,10X8CM (PKG/5)

 

2

 

80613624 - ALUMINA PLATE, 10 X 8 CM

 

5

 

80613643 - ALUMINA PLATES, 10 X 8 CM (PKG/10)

 

120

 

80613662 - RECTANGULAR GLASS PLATE 10X8CM

 

2

 

80613681 - RECTGLR.GLASS PLTS 10X8CM (PKG/10)

 

922

 

80613700 - POLYPR CLMPS W/SCR SE200(PKG/2)

 

0

 

80613719 - FOAM GASKET, 61CM X 4.5MM OD

 

56

 

 

5-vii

--------------------------------------------------------------------------------


 

Article Description

 

Sales inventory

 

80613738 - FILLER PLUG SET FOR SE215

 

5

 

80613757 - SMALL FLLR PLUGS FOR SE215 (PKG/4)

 

0

 

80613795 - T SPACERS 8CM X .75MM (PKG 2)

 

238

 

80613814 - T SPACERS 8CM X 1.0MM (PKG 2)

 

229

 

80613833 - T SPACERS 8CM X 1.5MM (PKG 2)

 

246

 

80613871 - COMB, SPINELESS, 10 WELL, .75

 

169

 

80613890 - COMB, SPINELESS, 10 WELL,1.0MM

 

215

 

80613909 - COMB, SPINELESS, 10 WELL, 1.5

 

206

 

80613947 - COMB, SPINELESS,15 W,0.75

 

140

 

80613966 - COMB, SPINELESS, 15 WELL,1.0MM

 

130

 

80613985 - COMB, SPINELESS, 15 WELL, 1.5

 

126

 

80614004 - MICROTITER COMB,18 WELL,1.0 MM

 

35

 

80614023 - COMB, SPINELESS, 5 WELL, .75MM

 

19

 

80614042 - COMB, SPINELESS, 5 WELL, 1.0MM

 

29

 

80614061 - COMB, SPINELESS,5 W.,1.5MM

 

30

 

80614080 - MICROTITER COMB,9 WELL,1.0 MM

 

8

 

80614156 - COMB, SPINELESS REFERENCE, .75

 

17

 

80614175 - COMB,SPINELESS REFERENCE,1.0MM

 

37

 

80614194 - COMB, SPINELESS REFERENCE, 1.5

 

20

 

80614213 - WELL-LOCATING DECAL (PKG 2)

 

5

 

80614232 - FILLER SHEETS  SE215/275 (PKG/5)

 

11

 

80614251 - 10-PLACE CASTER FOR SE250 GELS

 

13

 

80614270 - LWR BUFF CHMBR SE200/280

 

5

 

80614289 - UPR BUF CHM/NEW SPR CL MDL

 

0

 

80614308 - LID W/CABLES FOR SE200

 

0

 

80614346 - SPACE-SAVER FOR SE215 & SE275

 

9

 

80614365 - FACE PLATE FOR SE215/275

 

0

 

80614384 - MIGHTY SMALL SPACER-MATE  (PKG/3)

 

0

 

80614403 - MTY SMALL TUBE GEL ADAPTOR KIT

 

1

 

80614422 - GEL TUBES,1.5MM ID,7.5CM L(PKG/24)

 

0

 

80614441 - RED O-RING GASKET (PKG/12)

 

0

 

80614498 - MIGHTY SMALL TUBE GEL CASTER

 

1

 

80614536 - CASTING CUP WITH SUPPORT ROD

 

0

 

80614555 - WAX PAPER FOR SE235 (PKG/100)

 

21

 

 

5-viii

--------------------------------------------------------------------------------


 

Article Description

 

Sales inventory

 

80614574 - CLIPS WITH SCREWS (PKG 2)

 

7

 

80614593 - FILLER SHEETS FOR SE235 (PKG/5)

 

1

 

80614612 - 4-PLACE CASTER FOR SE260 GELS

 

19

 

80614631 - SPACE-SAVER FOR SE235 GEL CSTR

 

1

 

80614650 - MIGHTY SMALL DUAL GEL CASTER

 

30

 

80614669 - SEALING GASKET SET (PKG/4)

 

12

 

80614707 - CASTING CLAMP ASSEMBLY

 

15

 

80614726 - MIGHTY SMALL BASIC UNIT,8X7 CM

 

0

 

80614745 - MIGHTY SMALL II FOR 10X8CM GEL

 

53

 

80614783 - LONG RED SPRINGCLAMP (PKG/4)

 

46

 

80614802 - SHORT RED SPRINGCLAMPS (PKG/4)

 

12

 

80614840 - UPR BUFR CHMBR (NEW TYPE)SE250

 

9

 

80614859 - LOWER BUFFER CHAMBER FOR SE250

 

11

 

80614878 - DEEP LOWER BUFFER CHAMBER

 

21

 

80614897 - PRECAST GEL KIT (SE252,SE25)

 

0

 

80614916 - LID W/CABLES FOR SE 250

 

6

 

80614935 - MIGHTY SMALL II FOR 8X9CM GELS

 

52

 

80614973 - BASIC UNIT FOR 8 X 9 CM GELS

 

0

 

80614992 - T SPACER PVC GRAY .75x105MM(PKG/2)

 

79

 

80615011 - T SPACERS PVC WHITE 1x105MM(PKG/2)

 

152

 

80615030 - T SPACER PVC GRAY 1.5x105MM(PKG/2)

 

116

 

80615049 - NOTCHD GLASS PLATS 10x10CM (PKG/5)

 

79

 

80615068 - NOTCHD ALUMINA PLT 10X10CM (PKG/5)

 

74

 

80615087 - RECT. GLASS PLATES 10x10CM (5)

 

533

 

80615106 - 4-PLACE CASTER FOR SE250 GELS

 

19

 

80615144 - FILLER PLUG SET SE235/275/295

 

8

 

80615163 - SMALL PLUGS, SE235/275/295 (PKG/4)

 

37

 

80615182 - TALL MIGHTY SMALL, 8X11CM GELS

 

2

 

80615220 - SPACERS T-SHAPE 12CM X.75MM (PKG 2)

 

18

 

80615239 - SPACERS T-SHAPE 12CM X1.0MM (PKG 2)

 

22

 

80615258 - SPACERS T-SHAPE 12CM X1.5MM (PKG 2)

 

32

 

80615296 - NOTCHD GLASS PLATE,10X12CM (PKG/2)

 

0

 

80615315 - NTCHD ALUMNA PLATE 10X12CM (PKG/2)

 

30

 

80615334 - RCTNGLR GLSS PLATE,10X12CM (PKG/5)

 

121

 

 

5-ix

--------------------------------------------------------------------------------


 

Article Description

 

Sales inventory

 

80615353 - UPPER BUFFER CHAMBER FOR SE280

 

6

 

80615372 - LID WITH CABLES FOR SE280

 

4

 

80615391 - WAX PAPER FOR SE295 (PKG/100)

 

1

 

80615410 - FILLER SHEETS  FOR SE295 (PKG/5)

 

0

 

80615429 - 4-PLACE CASTER FOR SE280 GELS

 

4

 

80615448 - SPACE-SAVER FOR SE295 GEL CSTR

 

0

 

80615467 - FACEPLATE FOR SE295

 

0

 

80615486 - STURDIER W/O C&S,14X16 GEL

 

0

 

80615524 - STURDIER,15W 1.5MM CMB,SP,

 

16

 

80615543 - SLOTTED GASKET GRAY (LONG) (1)

 

4

 

80615562 - BLANK GASKET FOR CASTING STAND

 

14

 

80615600 - STURDIER,14X24 GEL,W/O C&S

 

1

 

80615676 - CAST STND ASEM, LWR BFR CH

 

1

 

80615695 - UPPER BUFFER CHAMBER

 

3

 

80615714 - LID WITH ELECTRODES

 

7

 

80615733 - LID W/ELECTRDS/24CM/FOR SE410

 

3

 

80615752 - LID WITH ELECTRODES

 

0

 

80615790 - GLASS PLATE SET, 1 RECT, 1 NOTCHED

 

0

 

80615866 - GLASS PLATE NOTCHED 14 X 18CM

 

0

 

80615999 - COMB, 10 WELL, .75MM

 

26

 

80616018 - COMB, 10 WELL, 1.0MM

 

31

 

80616037 - COMB, 10 WELL, 1.5MM

 

36

 

80616075 - COMB, 12 WELL, .75MM

 

2

 

80616094 - COMB, 12 WELL, 1.5MM

 

3

 

80616113 - COMB, 15 WELL, .75MM

 

32

 

80616132 - COMB, 15WELL, 1.0MM

 

54

 

80616151 - COMB, 15 WELL, 1.5MM

 

64

 

80616170 - COMB, 20 WELL, .75MM

 

31

 

80616189 - COMB, 20WELL, 1.0MM

 

26

 

80616208 - COMB, 20 WELL, 1.5MM

 

41

 

80616227 - COMB, 28 WELL, .75MM/15MM DEEP

 

17

 

80616246 - COMB, 28 WELL, 1.0MM/15MM DEEP

 

12

 

80616265 - COMB, 28 WELL, 1.5MM/15MM DEEP

 

16

 

80616284 - COMB, 5 WELL, 1.5MM

 

2

 

 

5-x

--------------------------------------------------------------------------------


 

Article Description

 

Sales inventory

 

80616322 - COMB BACK,ADJUST,10&15MM

 

18

 

80616341 - COMB W/ADJ BACK/DUAL REF/.75MM

 

8

 

80616360 - COMB W/ADJ BACK/DUAL REF.

 

13

 

80616379 - COMB W/ADJ BACK/DUAL REF/1.5MM

 

13

 

80616417 - COMB W/ADJ BACK/REFERENCE/.75

 

13

 

80616436 - COMB W/ADJ BACK/REFERENCE/1.0

 

14

 

80616455 - COMB W/ADJ BACK/REFERENCE/1.5

 

27

 

80616835 - SLAB HOLDING TUBE W/PERF CAPS

 

0

 

80616968 - FILTER PAPER (PKG/25)

 

17

 

80616987 - POROUS CELLOPHANE (PKG/50)

 

6

 

80617006 - SILICONE RUBBER SHEET

 

1

 

80617025 - MYLAR SHEET

 

0

 

80617044 - POROUS POLYETHYLENE SHEET

 

0

 

80617139 - STAINLESS STEEL SCREEN

 

0

 

80617158 - VERT SLAB,W/O CMB&SP,14X16

 

1

 

80617196 - VERT SLAB, 15W 1.5 CMB,SP

 

26

 

80617329 - CLAMP ASSY UNIVERSAL 16CM (PKG 2)

 

38

 

80617348 - CLAMP THUMBSCREW UNIVERSAL(PKG/12)

 

21

 

80617367 - UNIVERSAL CLMP(4) & CAM(8) KIT

 

9

 

80617405 - CAMS,WHITE (OLD STYLE) (PKG/4)

 

1

 

80617424 - CAMS,BLACK,LONG (NEW) (PKG/4)

 

19

 

80617443 - SLOTTED GASKET GRAY, LONG (PKG 2)

 

24

 

80617462 - BLANK GASKETS (PKG 2)

 

24

 

80617500 - GEL CASTING STAND WITH GASKETS

 

10

 

80617519 - BUFFER DAM

 

7

 

80617538 - TUBE GEL ADAPTOR KIT

 

1

 

80617557 - TUBE GEL UPPER BUFFER CHAMBER

 

0

 

80617576 - GASKET FOR 1.5MM GEK TUBES

 

0

 

80617614 - TUBE GEL RETAINER BAR (PKG 2)

 

2

 

80617633 - UPPER BUFFER CHAMBER FOR SE600/660

 

16

 

80617652 - LID WITH CABLES

 

11

 

80617671 - HGH VOLTG LEAD W/JACKS/BLK0.

 

0

 

80617690 - .GH VOLTG LEAD W/JACKS/RED0.

 

0

 

80617709 - LEAD SET 4 MM MALE/2 MM FEMALE W/CABLE

 

11

 

 

5-xi

--------------------------------------------------------------------------------


 

Article Description

 

Sales inventory

 

80617728 - GROMMETS (PKG/4)

 

3

 

80617747 - BANANA PLUG 4MM GOLD W/WASHERS

 

21

 

80617785 - CELLOSEAL, 1 OZ0.4#

 

0

 

80617899 - GLASS PLATES 18X16CM (PKG 2)

 

892

 

80617918 - DIVIDER GLASS PLATE,18X16CM(1)

 

159

 

80617937 - FRSTED GLASS PLTS 18X16CM (PKG 2)

 

10

 

80617975 - SPACERS 1CM X 16CM X .75MM (PKG 2)

 

0

 

80617994 - SPAC 1CM X 16CM 1.0MM (PKG 2)

 

73

 

80618013 - SPACERS 1CM X 16CM X 1.5MM (PKG 2)

 

33

 

80618051 - SPAC 2CM X 16CM X .75MM (PKG 2)

 

81

 

80618070 - SPACERS 2CM X 16CM 1.0MM (PKG 2)

 

103

 

80618089 - SPACERS 2CM X 16 CM X 1.5MM (PKG 2)

 

105

 

80618165 - SPACER-MATE, SE400/600/700 (PKG/3)

 

8

 

80618184 - ACRYLIC BLOCK,11MM THICK,18X16

 

4

 

80618241 - POLYCARB FILLER SHEETS (PKG/5)

 

2

 

80618260 - WAXED PAPER, 100 SHEETS

 

14

 

80618279 - MULT CAST, 18X16CM W/GLS PLTS

 

4

 

80618298 - LOWER BUFFER CHAMBER

 

4

 

80618317 - BUFFER SAVER,SE600

 

5

 

80618336 - MULT CAST ST W/O GLASS & SPCRS

 

0

 

80618374 - HEAT EXCHANGER FOR SE600,SE660

 

8

 

80618393 - GLASS TUBE WITH 2 GROMMETS

 

0

 

80618431 - PLUG, FILLER, FOR SE615

 

0

 

80618469 - GLASS PLATES 18 X 32CM (PKG 2)

 

6

 

80618526 - SPACERS 2CM X 32CM X .75MM (PKG 2)

 

0

 

80618564 - SPACERS 2CM X 32CM X 1.5MM (PKG 2)

 

0

 

80618659 - GLASS PLATES, 18X8CM (PKG 2)

 

74

 

80618678 - DIVIDER PLATE, 18 X 8 CM

 

14

 

80618735 - CLAMP ASSY 8CM UNIVERSAL (PKG 2)

 

16

 

80618773 - SPACERS 2CM X 8CM X.75MM (PKG 2)

 

10

 

80618792 - SPACERS 2CM X 8CM 1.0MM (PKG 2)

 

11

 

80618811 - SPACERS 2CM X 8CM X1.5MM (PKG 2)

 

22

 

80618906 - LOWER BUFFER CHAMBER FOR SE640

 

0

 

80618982 - BASIC SLAB,14X24GEL,NO C&S

 

6

 

 

5-xii

--------------------------------------------------------------------------------


 

Article Description

 

Sales inventory

 

80619001 - GLASS PLATES 18 X 24CM (PKG 2)

 

46

 

80619020 - DIVIDER GLASS PLATE, 18X24CM

 

19

 

80619058 - SPACERS 2CM X 24CM X .75MM (PKG 2)

 

23

 

80619077 - SPACERS 2CM X 24CM X 1.0MM (PKG 2)

 

22

 

80619096 - SPACERS 2CM X 24CM X 1.5MM (PKG 2)

 

41

 

80619115 - LOWER BUFFER CHMBR FOR SE660

 

0

 

80619134 - GEL CASTER, 1-4 16CM GELS

 

4

 

80619191 - SILICONE FILLER PLUG SET/SE675

 

0

 

80619267 - GLASS PLATES  18 X 12CM (PKG 2)

 

1

 

80619305 - UPPER BUFFER CHAMBER WITH FIN

 

1

 

80619419 - LEVEL

 

7

 

80619476 - SEALING BAR

 

0

 

80619533 - CAM

 

0

 

80619609 - GRADIENT MAKER, 100 ML

 

7

 

80619628 - STOPCOCK FOR SG5/50/30/15

 

1

 

80619647 - STOPCOCK, SHORT FOR SG100

 

6

 

80619685 - WHITE OUTLET FITTING,APPRX 4MM

 

13

 

80619704 - STOPCOCK, LONG FOR SG100

 

1

 

80619723 - PLUNGER FOR SG100

 

1

 

80619761 - GRADIENT MAKER, 15 ML

 

6

 

80619780 - GRADIENT MAKER, 30 ML

 

10

 

80619799 - GRADIENT MAKER, 50 ML

 

11

 

80619818 - GRADIENT MAKER, 500 ML

 

5

 

80619837 - PUSH-PULL VALVE,RPLMT,500-2000

 

0

 

80619856 - PUSH-PULL VALVE,FOR SALT GRDNT

 

0

 

80619875 - PLUNGER FOR SG50

 

1

 

80619913 - SILICONE TUBING, 1/4” ID, 25FT

 

1

 

80619951 - MIGHTY SLIM PS-230V

 

1

 

80619970 - 3 UL SEQUENCING SYRINGE PIPET

 

0

 

80620426 - MIGHTY SMALL TRANSPHOR

 

23

 

80620445 - ELECTRODE PANEL

 

4

 

80620464 - GEL CASSETTE W/ FOAM SPONGES

 

17

 

80620502 - FOAM SPONGES,1/4 THICK (PK4)

 

16

 

80620521 - FOAM SPONGES, 1/8 THICK (PKG/4)

 

21

 

 

5-xiii

--------------------------------------------------------------------------------


 

Article Description

 

Sales inventory

 

80620540 - BLOTTING PAPER, 9X10.5CM (PKG/50)

 

64

 

80620559 - LWR CHAMBER/HEAT EXCHANGER

 

0

 

80620578 - LID WITH CABLES

 

2

 

80620597 - TRANSPHOR UNIT ,2 CASSETTES

 

9

 

80620616 - TE43BK PK ELECTRODE- BLACK

 

9

 

80620635 - TE43GY PK ELECTRODE - GREY

 

6

 

80620654 - TE44H PK HINGED CASSETTE W/SPO

 

24

 

80620673 - DACRON SPONGES (PKG 2)

 

6

 

80620692 - FOAM SPONGES, 1/4THICK (PKG/4)

 

16

 

80620711 - FOAM SPONGES, 1/8THICK (PKG/4)

 

7

 

80620730 - BLOTTER PAPER,14.5x21.5CM (PKG/50)

 

165

 

80620749 - HEAT EXCHANGER

 

6

 

80620768 - STANDARD PLASTIC LID W/CABLES

 

3

 

80620787 - TRANSPHOR POWER LID, 115V

 

1

 

80620806 - TRANSPHOR POWER LID,230V

 

1

 

80620863 - TRANSPHOR W/2 CASSETTES & LID

 

0

 

80620882 - TRANSPHOR W/2 CASSETTES & LID

 

0

 

80620939 - BUFFER CHAMBER FOR TE42/TE52

 

0

 

80620958 - TRANSPHOR ,4 CASSETTES& COOLER

 

1

 

80620977 - TRANSPHOR W/COOLER & LID

 

0

 

80621015 - BUFFER CHAMBER W/HEAT EXCHANGR

 

0

 

80621034 - SEMIPHOR TRANSPHOR UNIT

 

17

 

80621053 - POROUS CELLOPHANE, 50 SHEETS

 

7

 

80621072 - SMALL MYLAR MASK, SOLID (PKG/4)

 

9

 

80621091 - SMALL MYLAR MASK, 7X8CM GEL(PKG/4)

 

0

 

80621110 - SMALL MYLAR MASK,14X16 GEL (PKG/4)

 

1

 

80621129 - BLOT.PAPER(TE70)20X25GELS (PKG/25)

 

61

 

80621148 - BLOTTER PAPER, 7X8CM (PKG/25)

 

2

 

80621167 - BLOTTER PAPER,14X16CM(PKG/25)

 

78

 

80621186 - LARGE SEMIPHOR TRANSPHOR UNIT

 

19

 

80621205 - MYLAR MASK

 

7

 

80621224 - MYLAR MASK FOR TE77,14X16CM(PKG/4)

 

1

 

80621243 - TRANSVAC VACUUM BLOTTER

 

2

 

80621281 - VACUUM SEAL, SOLID

 

4

 

 

5-xiv

--------------------------------------------------------------------------------


 

Article Description

 

Sales inventory

 

80621300 - VACUUM SEAL, FOR 7X10CM GELS

 

1

 

80621357 - VACUUM SEAL, FOR 20X15CM GELS

 

0

 

80621395 - TRANSVAC BLOTTER PAPER (PKG/25)

 

0

 

80621509 - GENESWEEP BLOTTING PAPER (PKG/25)

 

1

 

80621623 - DISTRIBTRS.ONLY/CALIBRATED PCA

 

1

 

80621832 - SEALING COMPOUND/CAP TUBES (6)

 

0

 

80621965 - BLOT PAPER 20X20CM (PKG 50)

 

0

 

80622231 - MINI UV CROSSLINKER 115V

 

7

 

80622250 - MINI UV CROSSLINKER 230V

 

9

 

80622288 - UV LAMP  300NM  15 WATT (UVTM)

 

14

 

80622307 - UV LAMP  300NM  6 WATT,UVTM-10

 

0

 

80622326 - UV LAMP 300 NM 8W T5

 

59

 

80622345 - UV LAMP  254NM  15 WATT (UVTS)

 

9

 

80622364 - UV LAMP  254 NM  8 WATT

 

29

 

80622383 - UV RULER SET,14CM & 24CM

 

4

 

80622402 - SAFETY SHIELD,UVTM-19,20,25,40

 

1

 

80622421 - WORK SURFACE UV TRANSPARENT

 

2

 

80622478 - MACROVUE UV-25, 115V TRANSILLUM

 

3

 

80622497 - MACROVUE UV-25, 230V TRANSILLUM

 

3

 

80622516 - MACROVUE UVIS-20, 115V TRANSILLUM

 

3

 

80622535 - MACROVUE UVIS-20, 230V TRANSILLUM

 

3

 

80622554 - VACUUBRAND PUMP, 115V

 

1

 

80622573 - VACUUBRAND PUMP,230V

 

0

 

80622592 - MAINTENANCE KIT FOR MZ2C PUMP

 

0

 

80622611 - VACUUM TUBING 8mm ID  3 METERS

 

5

 

80622630 - RED OUTLET FITTINGS (PKG 4)

 

1

 

80622687 - HOECHST 33258 DYE

 

37

 

80622706 - CALF THYMUS DNA, 250 UG

 

55

 

80622725 - 4-MU Standard, 100mg

 

11

 

80622744 - Glass Cuvette

 

76

 

80622763 - Capillary Adaptor Kit

 

8

 

80622782 - Capillary Tube, 10 uL

 

6

 

80622801 - Capillary Tube. 100 uL

 

7

 

80622820 - Capillary Tube 50 uL

 

17

 

 

5-xv

--------------------------------------------------------------------------------


 

Article Description

 

Sales inventory

 

80622839 - Capillary Cuvette

 

3

 

80622858 - Capillary Tubes, Glass

 

7

 

80622896 - Lamp Replacement Assy

 

12

 

80622915 - PCB Assy

 

12

 

80622934 - Optics Replacement Assy

 

7

 

80622953 - Lid Replacement Assy

 

5

 

80623010 - CORD 10A/250V CEE7 IEC320

 

0

 

80623124 - DYNA QUANT 200 INSTRUCTION MANUAL

 

0

 

80623257 - WIRE, PLATINUM, 72 INCHES

 

3

 

80623276 - WIRE, PLATINUM, 36 INCHES

 

9

 

80623295 - WIRE, PLATINUM, 24 INCHES

 

1

 

80623314 - WIRE, PLATINUM, 12 INCHES

 

24

 

80623447 - ADAPTER,SLEVD SET,2MM/4MM (PKG 2)

 

67

 

80624074 - APPL NOTE DYNAQUANT DQ6

 

0

 

80624511 - MACROVUE UV-20, 115V TRANSILLUM

 

3

 

80624530 - MACROVUE UV-20, 230V TRANSILLUM

 

9

 

80625252 - DQ210 PERFORMANCE VALIDATION KIT

 

16

 

80625537 - RK SE400 LVL/FSTNR KIT

 

1

 

80625575 - RK HE100/120 ELECTRODE HDWR

 

0

 

80625632 - INSTRUCTION MANUAL UVC500/1000

 

0

 

80625746 - RK TKO100 ELECTRONIC HDWR KIT

 

1

 

80625803 - STARTER FS-11 230V/8-15W

 

1

 

80625898 - RK UVC500 BALLAST, 230V/60HZ

 

0

 

80625917 - RK SWITH, POWER ULTRALUM

 

0

 

80625936 - STARTER FS-5 115V/8W

 

12

 

80626354 - RK TE70 TOP ASSY

 

0

 

80626373 - RK TE70 BASE ASSY

 

0

 

80626392 - RK TE77 TOP ASSY

 

0

 

80626411 - RK TE77 BASE ASSY

 

1

 

80626449 - LEAD SET 4 MM MALE/NO FEMALE W/CABLE

 

2

 

80626715 - RK HE99X ELECTRODE ASSY

 

4

 

80627342 - INSTRUCTIONS HE33

 

0

 

80627380 - RK PR50/70 PEG

 

7

 

80627399 - RK TE22 FTTNGS & HDWR

 

0

 

 

5-xvi

--------------------------------------------------------------------------------


 

Article Description

 

Sales inventory

 

80627475 - PCB ASSY TESTED TE50X

 

2

 

80627513 - HARDWARE KIT TE50X

 

0

 

80627570 - RK PR50/70 SWITCH 115V

 

3

 

80627589 - RK PR50/70 GROMMET

 

5

 

80627874 - RK HB1100D TRNSFORMER

 

0

 

80627950 - RK HB1100D FAN MOTOR 120V

 

0

 

80628159 - RK POT,10K

 

0

 

80628178 - RK POT,2K

 

2

 

80628197 - RK PS250/500XT METER

 

2

 

80628235 - RK FUSE HOLDERS

 

2

 

80628425 - RK PS500/250/3000 TIMER-230V

 

1

 

80628444 - RK PS3000/500/250 TIMER 115V

 

2

 

80628463 - RK TRANSISTOR BLOCK ASSEMBLY

 

3

 

80628862 - RK SE1160 ELEC. RPR.-115V

 

3

 

80628881 - RK SE1160 ELEC. RPR -230V

 

2

 

80628976 - RK SE1200 HTR/FAN KIT-115V

 

4

 

80629109 - RK LBC RPR KIT

 

4

 

80629128 - INSTRUCTION MANUAL SE280

 

0

 

80629166 - RK SE250/260 HDWR KIT

 

0

 

80629185 - INSTRUCTION MANUAL SE250/260

 

0

 

80629470 - RK SE400 ELECTRODE KIT

 

2

 

80629565 - RK PR648 QCK CONN RPLCMNT

 

0

 

80629679 - RK HE100 PUMP HDWR

 

1

 

80629698 - RK HE100 PUMP COOLING ASSY

 

0

 

80629717 - RK HE100 IMPELLER

 

7

 

80629774 - RK PS500 PCB ASSY -115V

 

4

 

80629793 - RK PS500 PCB ASSY -230V

 

4

 

80629964 - RK PS500/3000 FAN ASSY

 

2

 

80630116 - HOEFER SQ3 SEQUENCER

 

0

 

80630135 - SQ3 GLASS PLATES

 

28

 

80630154 - TEMPERATURE MONITOR

 

6

 

80630173 - 0.2MM SPACER SET

 

7

 

80630192 - 0.4MM SPACER SET

 

14

 

80630211 - 1.0MM SPACER SET

 

4

 

 

5-xvii

--------------------------------------------------------------------------------


 

Article Description

 

Sales inventory

 

80630230 - 0.2MM 32-WELL SHARKSTOOTH COMB

 

3

 

80630249 - 0.2MM 64-WELL SHARKSTOOTH COMB

 

10

 

80630268 - 0.2MM 96-WELL SHARKSTOOTH COMB

 

4

 

80630287 - 0.4MM 32-WELL SHARKSTOOTH COMB

 

6

 

80630306 - 0.4MM 64-WELL SHARKSTOOTH COMB

 

19

 

80630325 - 0.4MM 96-WELL SHARKSTOOTH COMB

 

7

 

80630344 - 0.20MM TO 0.5MM WEDGE SPACER SET

 

3

 

80630363 - STANDARD COMB, 32 WELL, 0.4MM

 

10

 

80630382 - STANDARD COMB, 32 WELL, 1.0 MM

 

3

 

80630515 - RK PR70 SHAFT SET

 

4

 

80630534 - RK PR70 BEARING HOUSING

 

8

 

80630572 - RK PR70 PULLEY SET

 

2

 

80630591 - RK PR70 PULLEY DRIVE WEIGHT

 

0

 

80630610 - RK PR70 BEARING DRIVE PLATE

 

5

 

80630724 - 0.20MM TO 0.75MM WEDGE SPACER SET

 

3

 

80630762 - REPLACEMENT STEP GASKET

 

4

 

80630781 - DRAIN TUBING 18 INCHES

 

1

 

80630819 - LOWER BUFFER CHAMBER

 

0

 

80630838 - HIGH VOLTAGE LEADS

 

3

 

80630857 - SAFETY SHIELD

 

1

 

80630876 - WASTE COLLECTION BOTTLE

 

0

 

80630895 - UPPER ELECTRODE REPLACEMENT KIT

 

0

 

80630914 - LOWER ELECTRODE REPLACEMENT KIT

 

1

 

80631212 - SERVICE MANUAL HE100

 

0

 

80631370 - TEFLON TUBING 24” PK

 

0

 

80631712 - SERVICE MANUAL PR70/75

 

0

 

80632149 - RK HB400/1100D TRIAC 10A

 

5

 

80632301 - RK TE62/62X FITTINGS KIT

 

0

 

80632472 - RK HINGE UV SERIES

 

0

 

80632510 - RK CVR ASSY UV20/25,UVTM19/25

 

3

 

80632529 - RK CVR ASSY UVIS20, UVVIS20

 

0

 

80632681 - RK HB400 PCB ASSY 120/240V

 

0

 

80633175 - RK UV20/25 SWITCH ILLUM ON/OFF

 

1

 

80633251 - LAMP FL COOL WHITE 8W T5

 

10

 

 

5-xviii

--------------------------------------------------------------------------------


 

Article Description

 

Sales inventory

 

80633517 - RK PH90 LAMP, 14W COOL WHITE

 

1

 

80633574 - FUSE .5A 250V 5X20MM FB 5PK

 

0

 

80633650 - RK PS250 ELECTRONIC REPAIR 115

 

0

 

80633745 - RK PS250 POWER TRANSFORMER

 

0

 

80635607 - FLANGE O-RING, VP200 GLASS TRAP

 

1

 

80637127 - TUBE ADAPTOR WITH O-RINGS

 

0

 

80637469 - RK TE50X PCB ASSY 230V

 

0

 

80637488 - RK TE50X METER REPLACEMENT

 

1

 

80637507 - RK TE50X WIRE SET

 

0

 

80637735 - RK EPS2A200 PCB POWER

 

5

 

80637754 - RK EPS2A200 PCB CONTROL

 

5

 

80637830 - RK EPS2A200 LINE FILTER ASSY

 

0

 

80637887 - SERVICE MANUAL EPS2A200

 

0

 

80638077 - RK EPS2A200 FUSES

 

12

 

80638153 - RK VP200 FLANGE/FLASK CLP BLCK

 

0

 

80638286 - DNA SUBMARINE FAMILY DATA FILE

 

0

 

80638856 - RK IM VDS MAGNET SET

 

4

 

80639711 - INSTRUCTIONS PI8

 

0

 

80639730 - INSTRUCTION DR PH PI8

 

0

 

80640680 - DYNAQUANT DQ200

 

20

 

80640699 - EPS2A200 PWR SPLY,200V,2000MA

 

9

 

80641231 - RK HE33 RUBBER PLUG PK/4

 

0

 

80641269 - RK PS500X WIRE SET ADAPTER

 

1

 

80641554 - RK PR50/70 POWER ENTRY MODULE

 

0

 

80641763 - RK THIMBLE KIT, PR70

 

7

 

80641858 - HOEFER MINIVE BASIC UNIT

 

5

 

80641877 - HOEFER MINIVE COMPLETE UNIT

 

66

 

80641896 - HOEFER MINIVE BLOT MODULE

 

41

 

80641915 - RK POST KIT, PR70

 

1

 

80641991 - BROCHURE HOEFER MINIVE

 

0

 

80642010 - BROCHURE POWER SUPPLY FAMILY

 

0

 

80642067 - RK COUNTER WEIGHT, PR70

 

0

 

80642143 - GELSEAL 1/4 OZ. TUBE

 

162

 

80642162 - SPONGE DACRON,4.03X3.48,3/PK

 

15

 

 

5-xix

--------------------------------------------------------------------------------


 

Article Description

 

Sales inventory

 

80642466 - RK MINIVE LID ASSY

 

0

 

80642504 - RK MINIVE TANK (LBC)

 

0

 

80642523 - RK MINIVE UBC ASSY

 

13

 

80642542 - RK MINVE CLAMP ASSY (1)

 

6

 

80642561 - RK MINIVECLAMP SCREW PK/5

 

0

 

80642580 - RK MINIVE SEALING PLATE ASSY

 

9

 

80642599 - RK MINIVE SEALING GASKET

 

1

 

80642618 - RK MINIVE BANANA PLUG KIT (PR)

 

7

 

80642637 - RK MINIVE UBC WIRING SET

 

0

 

80642656 - RK MINIVE CATHODE ASSY (BLK)

 

1

 

80642675 - RK MINIVE ANODE ASSY (RED)

 

0

 

80642827 - GD2000 VACUUM GEL DRYER 115V

 

1

 

80642846 - GD2000 VACUUM GEL DRYER 230V

 

0

 

80642884 - GD2000 GEL DRYING SYSTEM 115V

 

7

 

80642903 - GD2000 GEL DRYING SYSTEM 230V

 

5

 

80642922 - GEL DRYER FRAME LARGE ASSY

 

12

 

80642941 - GEL LOADING PLATFORM LARGE

 

4

 

80642998 - MYLAR SHEETS 33X38 CM 25/PK

 

1

 

80643017 - CELLOPHANE SHEETS 33X38 CM 50

 

1

 

80643036 - O-RING SEAL 20X25 CM FRAME

 

0

 

80643055 - INNER FRAME 20X25 CM W/ O-RING

 

0

 

80643074 - OUTER FRAME 20X25 CM W/ 8 KNOB

 

2

 

80643131 - MINIVE STEP GASKET/BIORAD PREC

 

0

 

80643511 - RK GD2000 HEATER PAD

 

0

 

80643530 - RK GD2000 TEMP SENSORS

 

0

 

80643777 - BROCHURE GEL DRYERS

 

0

 

80643948 - RK SWITCH HI/LO (R)

 

2

 

80644214 - GLASS PLATES,LOFLUOR,18X16CM

 

87

 

80644233 - GLASS PLATES,LOFLUOR,18X24CM

 

4

 

80644252 - GLASS PLATES,LOWFLUOR,28X23CM

 

2

 

80644309 - SPACER PVC 8X1CM,1.0MM,2/P

 

0

 

80644328 - SPACER PVC 8X1CM,1.5MM,2/P

 

26

 

80644594 - AN MINI 2D SE 600

 

0

 

80644613 - WIRE PLATINUM .02 DIA 12” PK

 

1

 

 

5-xx

--------------------------------------------------------------------------------


 

Article Description

 

Sales inventory

 

80644651 - WIRE PLATINUM .02 DIA 36” PK

 

1

 

80644670 - WIRE PLATINUM .02 DIA 72” PK

 

0

 

80644993 - APPL NOTE ALKPHOS DIRECT

 

0

 

80645924 - COMB TEFLON 12WELL 1.0MM

 

8

 

80646000 - SE600 MULTCHANL COMB,14W,1.0MM

 

2

 

80646019 - SE600 MULTCHANL COMB,14W,1.5MM

 

0

 

80646038 - HE99X MULTCHANL COMB,14W,1.0MM

 

12

 

80646057 - HE99X MULTCHANL COMB,14W,1.5MM

 

4

 

80646095 - READY TO RUN SEPARATION UNIT

 

35

 

80646114 - READY TO RUN SATELITE UNIT

 

6

 

80646133 - READY TO RUN 1.2%AGAROSE GEL96

 

212

 

80646171 - READY TO RUN 1.2%AGAROSE GEL48

 

33

 

80646209 - READY TO RUN LOADING GUIDE

 

20

 

80647102 - RK RTR PCB DISPLAY

 

1

 

80647121 - RK RTR PCB CONTROL SEP UNIT

 

3

 

80647501 - RTR  NUC ACID AMPL & ANALYSIS

 

0

 

80647577 - LF GLASS PLATES, 18 X 8 CM

 

2

 

80647615 - SE600 RUBY LOW BUFFER CHAMBER

 

0

 

80647634 - SE600 RUBY LID WITH CABLES

 

1

 

80647672 - SE600 RUBY BROCHURE

 

0

 

80647938 - SE 600 RUBY, BASIC

 

2

 

80647957 - SE 600 RUBY, COMPLETE

 

18

 

80648280 - READY TO RUN 2.2% GELS,96

 

59

 

80648299 - READY TO RUN 2.2% GEL,48

 

21

 

80648565 - READY-TO-RUN DNA MARKERS

 

37

 

80649401 - ELECTROPHORESIS MINI CATALOG

 

874

 

 

 

 

 

TOTAL UNITS

 

12,898

 

 

Assumptions

1.                                        Includes inventory of products held in
all Hoefer sites other than San Francisco.

2.                                        Includes all finished goods as
reported by each region in the monthly REPOR files and loaded in SCOPE.

3.                                        Fixed Asset demo units are not
included.  Demo units that exceed 6 months are transferred from inventory to
fixed assets.

 

5-xxi

--------------------------------------------------------------------------------


 

Schedule 6
Product Trademarks

 

DyNA Quant

 

Ready-to-Run

 

Ruby

 

SemiPhor

 

TransPhor

 

6-i

--------------------------------------------------------------------------------